Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 1 of 231 PageID #:62778

                                                                                   5555

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION

    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
    4                                                         )
                        Plaintiffs,                           )
    5    vs.                                                  )   Chicago, Illinois
                                                              )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   February 12, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
    7    COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
    8                   Defendants.                           )   9:15 a.m.

    9                              TRIAL - VOLUME 37-A
                                TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MR. ADAM R. ALPER
   14                                    MR. AKSHAY DEORAS
                                         MR. BRANDON HUGH BROWN
   15                               555 California Street
                                    Suite 2700
   16                               San Francisco, California 94104
                                    (415) 439-1400
   17
                                    KIRKLAND & ELLIS, LLP
   18                               BY: MR. MICHAEL W. DE VRIES
                                         MR. CHRISTOPHER M. LAWLESS
   19                               333 South Hope Street
                                    Suite 2900
   20                               Los Angeles, California 90071
                                    (213) 680-8400
   21

   22
         Court Reporter:            JENNIFER COSTALES, CRR, RMR
   23                               Official Court Reporter
                                    219 South Dearborn Street, Room 2342
   24                               Chicago, Illinois 60604
                                    (312) 435-5895
   25                               jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 2 of 231 PageID #:62779

                                                                                   5556

    1    APPEARANCES: (Continued)

    2    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MS. MEGAN MARGARET NEW
    3                               300 North LaSalle Street
                                    Chicago, Illinois 60654
    4                               (312) 862-7439

    5                               KIRKLAND & ELLIS, LLP
                                    BY: MS. LESLIE M. SCHMIDT
    6                               601 Lexington Avenue
                                    New York, New York 10022
    7                               (212) 446-4763

    8    For the Defendants:        STEPTOE & JOHNSON, LLP
                                    BY: MR. BOYD T. CLOERN
    9                                    MR. SCOTT M. RICHEY
                                         MR. MICHAEL J. ALLAN
   10                                    MS. JESSICA ILANA ROTHSCHILD
                                         MS. KASSANDRA MICHELE OFFICER
   11                                    MR. BILL TOTH
                                    1330 Connecticut Avenue NW
   12                               Washington, DC 20036
                                    (202) 429-6230
   13
                                    STEPTOE & JOHNSON, LLP
   14                               BY: MR. DANIEL S. STRINGFIELD
                                    227 West Monroe Street
   15                               Suite 4700
                                    Chicago, Illinois 60606
   16                               (312) 577-1300

   17

   18    ALSO PRESENT:              MR. RUSS LUND and
                                    MS. MICHELE NING
   19

   20

   21

   22

   23

   24

   25
           Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 3 of 231 PageID #:62780

                                                                                              5557

               1          (Proceedings in open court.         Jury in)

               2               THE CLERK:     17 C 1973, Motorola versus Hytera.

               3               THE COURT:     Hytera has submitted an amended verdict

               4    form.   I was looking at Motorola's proposed verdict form.                One

09:20:42       5    thing I want to make sure we do is to have every juror would

               6    sign the verdict, including the foreperson.

               7               There is a motion to limit closing argument brought

               8    by Hytera.     You may argue that motion, counsel.

               9               MR. ALLAN:     Yes, Your Honor.       The motion is fairly

09:21:01      10    straightforward.      There are damages issues that are now in

              11    play because of the Court's ruling about the pre-May 2016

              12    limit based on Your Honor's extraterritorial order.

              13               We had that order obviously in advance of Dr. Aron's

              14    testimony and anticipated that there would be a break in terms

09:21:25      15    of damages, and we had her present evidence as to what she

              16    thought the damages numbers would be in that scenario.

              17               And we conferred with counsel in advance to determine

              18    whether Mr. Malackowski would be doing that, and they advised

              19    us that he wouldn't.       In fact, he did not.

09:21:41      20               So he has not broken out any of the damages

              21    calculations for pre of May of 2016.           And there are numbers

              22    they have submitted in their Rule 50(a) proposal, motion,

              23    rather, that we never heard of, we don't know the origin, the

              24    genesis of them, and we don't think they should be in a

09:22:02      25    position to present new damages numbers that were not advanced
           Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 4 of 231 PageID #:62781

                                                                                              5558

               1    by any experts in this case.

               2                THE COURT:    That sounds more like your closing

               3    argument.

               4                MR. ALLAN:    That's our position, Your Honor.

09:22:12       5                THE COURT:    You may respond.

               6                MR. DE VRIES:     Your Honor, we agree that's a closing

               7    argument.    It is no basis for exclusion.          The evidence that

               8    we --

               9                THE COURT:    Don't be too quick to agree with the

09:22:21      10    Court.

              11                MR. DE VRIES:     Your Honor, we intend to do two things

              12    to the jury.     One is, as I said to Your Honor yesterday, we

              13    intend to fully abide by Your Honor's order and only present

              14    trade secret damages on sales of products that occurred after

09:22:38      15    May 11th of 2016.

              16                That damages number is supported by substantial

              17    evidence in the record, including the detailed financial data

              18    that Hytera produced broken down by time period in DTX-4057,

              19    and there is a translated version at PTX-2226.

09:23:00      20                In addition, Mr. Malackowski presented analyses

              21    including in Exhibit PTX-27 -- 2071.2 --

              22                Do you mind if I use this for a moment?

              23                MR. ALLAN:    No, not at all.

              24                MR. DE VRIES:     -- where he breaks down profits by

09:23:19      25    accused product over the time period.           And so, for example, in
           Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 5 of 231 PageID #:62782

                                                                                              5559

               1    2017, he concludes that there are $32 million approximately in

               2    sales in the accused devices and repeaters --

               3                THE COURT:    All right.     It seems like you're making

               4    your closing argument now.

09:23:40       5                What it gets down to, if Mr. Malackowski's testimony

               6    doesn't satisfy one party or the other, certainly in your

               7    closing argument you can make that clear to the jury and state

               8    the reasons for doing so.

               9                But there is not enough before the Court to restrict

09:23:58      10    your closing arguments with respect to how you view

              11    Mr. Malackowski's testimony in rebuttal and his earlier

              12    testimony, especially in light of all of the evidence in the

              13    case.

              14                And so the motion to limit is denied.           And if ever

09:24:12      15    there was a case where closing arguments should not be

              16    limited, it is this case.

              17                The Court's view, the better view would be to provide

              18    a very reasonable time and opportunity for counsel to address

              19    the jury to make the closing arguments.            This has been an

09:24:33      20    extended trial on complicated issues, numerous issues,

              21    countless documents and exhibits, and so closing arguments

              22    should not be restricted.        On the other hand, it should be

              23    expanded.

              24                And you have agreed to complete your closing

09:24:53      25    arguments in one day.       If earlier you had said you needed more
           Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 6 of 231 PageID #:62783

                                                                                              5560

               1    than one day, the Court would likely have granted your motion

               2    and permitted as much as two days.           But by your own agreement

               3    you have agreed to one day.

               4               And so any motion to restrict closing argument is

09:25:15       5    denied.

               6               But at appropriate times, when there is some basis to

               7    object, certainly counsel may object and the Court will rule

               8    accordingly, if necessary at a sidebar, or even to ask the

               9    jury to step out of the room for a few minutes.

09:25:34      10               But I'm sure the jury is eager to get this case for

              11    deliberations.

              12               And so that takes us now to the verdict form

              13    submitted by Motorola and the original verdict form as

              14    supplemented by the second verdict form submitted by Hytera.

09:25:54      15               And so Hytera objects to Motorola's verdict form.

              16    Would you state the grounds for your objection.

              17               MR. ALLAN:     Yes, Your Honor.

              18               MR. DE VRIES:      I'm sorry, Your Honor, I do not mean

              19    to interrupt, and I apologize.          I just wanted to note for Your

09:26:08      20    Honor that we have exchanged an updated version of the verdict

              21    form for Motorola that adopts the agreements that were reached

              22    yesterday as part of the jury instructions.

              23               I'm happy to hand it up to you now if it would be

              24    helpful.    But what it does --

09:26:20      25               THE COURT:     Okay.    It would not be helpful, I haven't
           Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 7 of 231 PageID #:62784

                                                                                              5561

               1    seen it.

               2               MR. DE VRIES:      Yes, Your Honor.      May I hand this up?

               3               THE COURT:     Yes.

               4               MR. ALLAN:     Just to be clear, Your Honor, we still

09:26:29       5    have fundamental disagreements with the verdict form.

               6               THE COURT:     All right.     Let me say this.       There was a

               7    case recently decided in the Federal Circuit.             And Apple

               8    obtained a verdict in that case of more than $500,000, and the

               9    Federal Circuit vacated the judgment.

09:26:49      10               Now, I don't know the details of that case, but what

              11    it brings to the Court's attention is we have to go very

              12    carefully in doing what we're doing here, less we find

              13    ourselves in difficulties with the Court of Appeals.

              14               And so as to the now second verdict form submitted by

09:27:13      15    Motorola, what is your objection, if any?

              16               MR. ALLAN:     So all of the objections remain, Your

              17    Honor.    And I guess I'll begin by just reminding everyone, and

              18    what you just stated, which this is a very complicated case.

              19    We have a number of different statutes.            We have the Defend

09:27:32      20    Trade Secret Acts, which is now limited to before May 2016.

              21               We have the Illinois Trade Secret Act, which is

              22    limited now to activity sales within the state of Illinois.

              23               We have copyright damages, which we believe they will

              24    now be trying to put most of their claim in through some

09:27:45      25    predicate acts theory.
           Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 8 of 231 PageID #:62785

                                                                                               5562

               1               There are punitive, exemplary damages available under

               2    the trade secret component, but not under the copyright

               3    component, and they haven't broken out any of their asserted

               4    trade secrets.

09:27:59       5               And so their verdict form, frankly, given the facts

               6    and the evidence and what has been presented and the

               7    complexity of the legal issues is just far too simplistic.

               8    It's was there a trade secret?          Was it misappropriated?           Is

               9    there a copyright?       Was it misappropriated?        What is the

09:28:18      10    damages?    Are there punitives?

              11               It results, it could result in a number of

              12    inconsistencies.      For example, I think a significant issue

              13    here is, given their verdict form -- and we think again given

              14    the Court's recent rulings and discussions on the jury

09:28:31      15    instructions yesterday, they will be pushing punitive -- they

              16    will be pushing copyright damages fairly substantially.

              17               The Court under their jury instruction could award

              18    exemplary damages under the Copyright Act, which is not

              19    permitted.

09:28:46      20               The other thing is, the jury has heard extensive

              21    evidence through their own damages experts and technical

              22    experts about the development times of the various 21 asserted

              23    trade secrets in this case.

              24               And let me just quickly, if I may.           If the Court

09:29:08      25    remembers, there was this individual trade secret development
           Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 9 of 231 PageID #:62786

                                                                                              5563

               1    timeline that Dr. Rangan put in.          And then Mr. Malackowski

               2    said:   Well, if you find this trade secret is misappropriated,

               3    here is your number.       If it's that trade secret, there is your

               4    number.

09:29:24       5               And then there has been extensive economic analysis

               6    of that during the various delay scenarios and the head start

               7    period, we heard a lot about that just on Monday.

               8               Using their verdict form, it doesn't give the jury

               9    any context for which trade secret they believe has been

09:29:42      10    misappropriated, if any, and how to apply these various

              11    damages scenarios.

              12               So what Hytera has proposed, and we've cut it down

              13    quite substantially, Your Honor, is a verdict form that does

              14    what it can to allow a scenario where there is a scenario

09:30:00      15    where the DTSA may be -- or the ITSA may be the only trade

              16    secret statute which they decide to rule on.             If that's the

              17    case, they need to know that that's the situation, they should

              18    look at that jury instruction which limits damages to the

              19    state of Illinois, you know, to activity within Illinois.                 And

09:30:21      20    so that's how we have set ours up.

              21               We've also provided a very simple list of the trade

              22    secrets, alleged trade secrets with two simple questions:                 Is

              23    it a trade secret?       And was it misappropriated?

              24               And they can click "yes" or "no," and they're told

09:30:38      25    what to do in that scenario.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 10 of 231 PageID #:62787

                                                                                           5564

            1              Then they get to the trade secret scenario, and if

            2   they find there is misappropriation, they're asked to

            3   determine whether punitive damages are appropriate, and if so,

            4   what's the number?

09:30:53    5              Then they go to copyright.         Again, Motorola has

            6   asserted four separate registrations.            So we've listed

            7   registrations.      And just given the two questions that are

            8   going to be asked to answer:          Was it valid and owned by

            9   Motorola and was it infringed?          If so, are there damages?

09:31:07   10              And if there are damages, they're allowed to put that

           11   in, with no risk there might be a punitive damages award

           12   because there is no punitive issue here.

           13              And then the one issue that Mr. De Vries mentioned

           14   that is now clarified is that we wanted clarity on both of the

09:31:24   15   claims as to which specific of the three Hytera defendants

           16   they believed, you know, engaged in either the infringing

           17   Copyright Act or the misappropriated Trade Secret Act.                And

           18   Mr. De Vries has agreed to that language.             And so that's the

           19   one concession that they've made.

09:31:42   20              But, again, we think given all the evidence, the

           21   complexity of the issues, their own presentation of damages

           22   theories based on different trade secrets and development

           23   times, that our proposed instruction is fair and reasonable

           24   and would give the jury clarity in understanding all the

09:32:01   25   complex legal and factual issues presented in this case.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 11 of 231 PageID #:62788

                                                                                           5565

            1              THE COURT:     All right.     So that's why you object to

            2   Motorola's and move the Court to use your verdict form?

            3              MR. ALLAN:     Yes, Your Honor.

            4              THE COURT:     Have you had a sufficient opportunity to

09:32:15    5   make a good record on this point?

            6              MR. ALLAN:     One additional point I might make in

            7   terms of Motorola's proposed instruction is, they have

            8   language in -- they have language with respect to every one of

            9   their questions, finding for Motorola, finding for Hytera, yes

09:32:38   10   for Motorola, no for the Hytera defendant.

           11              We think that is unfair.         We think it might lead the

           12   jury to just come to a conclusion as to who they agree with in

           13   terms of party and ignore the question being asked, ignore the

           14   jury instruction and just sort of check a box.              And it's not

09:32:55   15   necessary.

           16              The Court will present, you know, all of the jury

           17   instructions that we discussed and, frankly, agreed on

           18   yesterday, with the exception, I guess, of one that we have to

           19   deal with today.       And the jury has heard all of the evidence,

09:33:10   20   and they need to weigh the jury instruction and against all of

           21   the evidence they've heard in the case.            And I think this

           22   unfairly simplifies the very complex case that's presented to

           23   them.

           24              THE COURT:     Okay.    Motorola?

09:33:25   25              MR. DE VRIES:      Yes, Your Honor.       Let me begin by just
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 12 of 231 PageID #:62789

                                                                                           5566

            1   very briefly explaining the two changes we made to the verdict

            2   form since yesterday.

            3              Mr. Allan explained one of them.           But in our proposed

            4   verdict form, based on an agreement we reached with them on

09:33:37    5   jury instructions yesterday, we have now included separate

            6   questions for each of the Hytera defendants.

            7              You'll see that, Your Honor, for example, at what is

            8   numbered page 1, it's page 2 of the document, however, in that

            9   box.    So that issue has been resolved.

09:33:52   10              And then to Your Honor's point about who will sign,

           11   at page 5, we've added signatures for all of the jurors.                   And

           12   that is consistent with the agreed instructions as of

           13   yesterday.

           14              THE COURT:     And there will also on that point be

09:34:08   15   polling of the jury by Mr. Fulbright when the jury does reach

           16   a verdict.

           17              MR. DE VRIES:      Yes, Your Honor.

           18              And so I will briefly state that we have three

           19   objections to their verdict form, and I can state them

09:34:21   20   succinctly.

           21              But I'll start by saying that we agree, Your Honor,

           22   that this is a complicated case.           And in our experience that

           23   requires a verdict form that is not overly complicated.

           24              We happen to be counsel for Apple in the case that

09:34:35   25   you are talking about, and we have seen a number of
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 13 of 231 PageID #:62790

                                                                                           5567

            1   circumstances where if a verdict form is unduly complex, that

            2   that can lead to inconsistencies in the verdict, mutually

            3   contradictory things that the jury is doing, and can take a

            4   four and a half month or four month proceeding almost like we

09:34:57    5   have here and then cause a problem that with a simpler form

            6   would not occur.

            7              And this should not be an exercise or an impossible

            8   task where the jury feels that the verdict form is something

            9   that is a challenge to figure out what it means and how they

09:35:13   10   are to interpret it.        And we've seen that problem time after

           11   time.

           12              They are going to be instructed on the law.              As

           13   Mr. Allan said -- by Your Honor.           Mr. Allan said we've reached

           14   agreement on every single one of the instructions, except for

09:35:25   15   one sentence in one instruction that if Your Honor would like

           16   to hear after this we can address.

           17              But they will be instructed on the law, and they are

           18   presumed to understand Your Honor's instructions on the law.

           19   And we don't need to rebuild in the same issues in to the

09:35:41   20   verdict form.

           21              So that brings me to our three objections, Your

           22   Honor, which I'll state succinctly.           The first is, they lead

           23   with statute of limitations as a question on page 1, of what

           24   they number of page 1.

09:35:53   25              I've never seen in any case I've ever been in a
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 14 of 231 PageID #:62791

                                                                                           5568

            1   flipping of claims and affirmative defenses, to put

            2   affirmative defenses first.         And then they've broken that down

            3   into two separate questions where there is no evidence that

            4   there is any different distinction between the three and the

09:36:11    5   five-year periods that they're talking about.              So that's our

            6   objection to number 1.

            7              Our objections to number 2 and 3 are related.

            8   Mr. Allan called it a very simple chart.             I have no doubt that

            9   he intended to make it simple.          But if you look at page 2,

09:36:26   10   what we have here is a list of 42 separate questions for the

           11   jury to answer as opposed to our one.

           12              It doesn't roll up to some other distinction that's

           13   found on the verdict form.         And it requires them to understand

           14   and get right how it is that they are going to check two

09:36:43   15   different boxes for each of the trade secrets.

           16              In our experience, that is the kind of complicated

           17   verdict form that could lead to severe problems down the road.

           18              And our third and final objection, Your Honor, is to

           19   their copyright question.         It's their number 7, where they

09:36:59   20   again break out, instead of simply asking did they infringe

           21   the copyright and then later, you know, if so, what are the

           22   damages, which is what we propose, they break it out into four

           23   separate works and then two separate questions, turning one

           24   question into eight.

09:37:15   25              And so you can see in that circumstance they've taken
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 15 of 231 PageID #:62792

                                                                                           5569

            1   our two questions, turned it into 50.            And Motorola believes

            2   strongly that doing that will make this a much less likely to

            3   lead to a final resolution that won't be subject to challenge

            4   on appeal later.       And for that reason we object to Hytera's

09:37:34    5   form and propose ours, Your Honor.

            6              THE COURT:     All right.     Mr. Allan, the final word.

            7              MR. ALLAN:     Yes, Your Honor.       In terms -- so I'll

            8   just address each of the three points Mr. De Vries just made.

            9              In terms of the statute of limitations, obviously the

09:37:48   10   trade secret misappropriation issue here is complex with the

           11   DTSA, the Defend Trade Secret, Illinois Trade Secret, the

           12   various 21 trade secrets that Motorola asserted in this case.

           13              The number of questions that Mr. De Vries just listed

           14   that are on our form, the jury will have to answer those.

09:38:06   15   That simply provides a framework.

           16              Now, if the jury determines that we have prevailed on

           17   our statute of limitations defense, they bypass all of that

           18   and go straight to copyright.          And there seems no need to have

           19   the jury sit for an unidentified number of hours toiling over

09:38:26   20   whether a trade secret has been misappropriated or used or

           21   acquired or so forth if they determine at the outset that

           22   statute of limitations applies here.

           23              If the Court doesn't agree and would like a version

           24   where the statute of limitations comes later, we have prepared

09:38:42   25   one that simply moves it down.          But we think it's silly to do
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 16 of 231 PageID #:62793

                                                                                           5570

            1   so because it would avoid an unnecessary discussion and

            2   deliberation on the trade secret point.

            3              Secondly, with the copyright, just like the trade

            4   secret, Motorola has asserted four separate and distinct

09:39:02    5   copyright registrations in this case.            I know they want to

            6   blur it all together, blur all the lines and say, was there

            7   infringement, but they have to prove ownership and

            8   infringement for each of the four asserted works in this case.

            9   This form simply just allows the jury to understand what

09:39:18   10   they've got to do.

           11              And I believe that was -- I believe that's it, Your

           12   Honor.

           13              THE COURT:     All right.     Well, the final final final

           14   word then, Motorola.

09:39:34   15              MR. DE VRIES:      Your Honor, the argument that counsel

           16   just made doubly causes us concern about why they're replacing

           17   the statute of limitations defense where they are, which is

           18   first.

           19              As Mr. Allan said, the impression the jury is

09:39:49   20   supposed to have I understand according to this argument is

           21   that if they just go Hytera's way on this, they can avoid all

           22   the toil of going through and answering the 42 questions that

           23   they've suggested breaking our single question out into.

           24              That seems to both indicate to the jury, unfairly to

09:40:08   25   Motorola, that the statute of limitations defense has more
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 17 of 231 PageID #:62794

                                                                                           5571

            1   merit than the claims by flipping the typical order and I

            2   think also highlights the problem when even counsel is

            3   describing what the jury is going to have to go through to

            4   answer the 42 questions as toil, to me, that is an admission

09:40:24    5   that that is not a proper verdict form that is going to lead

            6   us to a result that will be held up on appeal and that is not

            7   going to be subject to error by the jury.

            8              MR. ALLAN:     Very briefly, Your Honor.         The jury will

            9   have to go through that analysis no matter what.               Simply

09:40:41   10   pointing out that they can, if they decide the statute of

           11   limitations in our favor -- and the way we set it up is if

           12   they decide the Illinois Trade Secret Act applies, but the

           13   Defend Trade Secret Act does not, given the difference in

           14   statute of limitations, which is a distinct possibility, this

09:41:02   15   directs them to understand that they only need to look to the

           16   Illinois Trade Secret Act definition, which it was a very

           17   different standard than the Defend Trade Secret Acts.

           18              Again, if there is conflation of the different legal

           19   theories because of a very simplistic verdict form, the

09:41:22   20   differentiation of the standards that we've all gone through

           21   and worked so hard to come up with through the

           22   extraterritorial order Your Honor issued and the various jury

           23   instructions, it will all be for naught.

           24              THE COURT:     All right.     I think I've given the

09:41:38   25   parties sufficient opportunity to argue their positions.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 18 of 231 PageID #:62795

                                                                                           5572

            1              For all of the reasons stated by Motorola, I intend

            2   to give the last submitted verdict form which you handed up to

            3   the Court this morning, the one consisting of five pages,

            4   which concludes with the signatures of all jurors.

09:42:02    5              You have made your arguments on the point.             You've

            6   had more than a sufficient opportunity to argue one way or the

            7   other.    But the ruling of the Court is that this particular

            8   verdict form last submitted by Motorola will be given.

            9              Now, there is one other issue I think we saved from

09:42:21   10   yesterday that the Court must decide.

           11              MR. DE VRIES:      Yes, Your Honor.       I'm pleased to

           12   report that there were two instructions that related to the

           13   same issue, statute of limitations.

           14              Our teams got together.         We agreed, again, I want to

09:42:32   15   be very clear about this, subject to Hytera continues to

           16   object to Your Honor's ruling on the summary judgment motion

           17   and believes Your Honor got it wrong in your order on the

           18   statute of limitations.

           19              And I wanted -- I said, I told counsel I would be

09:42:45   20   clear that they were preserving that position that Your Honor

           21   was wrong.

           22              But subject to preserving that, we have reached

           23   agreement on every aspect of those two instructions.                One is

           24   statute of limitations, one is fraudulent concealment, except

09:43:00   25   for a single sentence.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 19 of 231 PageID #:62796

                                                                                           5573

            1               And the single sentence is a direct quote from Your

            2   Honor's summary judgment ruling and --

            3               THE COURT:    What is that quote?

            4               MR. DE VRIES:     I can hand it up if you would like

09:43:12    5   also, Your Honor.

            6               THE COURT:    It's also to put it into the record.

            7               MR. DE VRIES:     "Concerns and suspicions do not start

            8   the clock of the statute of limitations."

            9               And so what the parties did in part --

09:43:22   10               THE COURT:    If that's what I said then, I'm saying

           11   that now as well.

           12               MR. DE VRIES:     Yes.    And that is what you said then.

           13   And I can hand it up.

           14               What the rest of the instruction is, the agreed upon

09:43:32   15   part includes what Your Honor also said about statute of

           16   limitations in the summary judgment ruling.

           17               It's just that Hytera doesn't want to include this

           18   one part.     We think it's a crucial issue in the case.             And the

           19   jury needs to be instructed on what Your Honor has already

09:43:46   20   ruled in the summary judgment motion.

           21               Again, we understand that they believe Your Honor got

           22   it wrong, that you made a mistake and that they are preserving

           23   that objection.

           24               But Your Honor has ruled.        It's the law of the case

09:43:56   25   and the jury should be so instructed.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 20 of 231 PageID #:62797

                                                                                           5574

            1              THE COURT:     All right.     The jury will not know of

            2   summary judgment.       But the instruction with respect to what

            3   the Court said at least arguably may be there.

            4              But you oppose it on behalf of Hytera?

09:44:11    5              MS. ROTHSCHILD:       Yes, Your Honor.

            6              THE COURT:     What's wrong with that statement?

            7              MS. ROTHSCHILD:       We believe that it's highly

            8   prejudicial and it only reflects a partial statement of the

            9   law.    I have a copy --

09:44:19   10              THE COURT:     Well, of course it's only a one-line

           11   portion.

           12              MS. ROTHSCHILD:       Yes.   And it only reflects one of

           13   the two elements that are required for the jury's

           14   consideration of statute of limitations.             Concerns and

09:44:27   15   suspicions without anything more --

           16              THE COURT:     Well, it's lifted out of context,

           17   obviously.

           18              MS. ROTHSCHILD:       Yes, Your Honor.      And so with only

           19   reflecting part of what the actual standard is in Law v.

09:44:37   20   Medco, and I have a copy if Your Honor would like to see it,

           21   there is a two-part standard, if you have concerns, plus the

           22   ability to do something about it.           And in this case, it is now

           23   undisputed.     At summary judgment that was an issue in the

           24   case, and Your Honor decided that it had not been proven that

09:44:53   25   there was something that Motorola could readily do.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 21 of 231 PageID #:62798

                                                                                           5575

            1              There has been abundant evidence in this case about

            2   the ability to pull Compass logs.           That is an issue for the

            3   jury to consider.

            4              So we believe it would be a more fair instruction to

09:45:06    5   remove that sentence and avoid jury confusion on the issue.

            6              THE COURT:     All right.     I think it eliminates

            7   confusion and it adds to the instruction so the jury will have

            8   a better comprehensive understanding of the law as they

            9   determine what the facts are.

09:45:25   10              And so if your objection ultimately is to the

           11   inclusion of that line from the Court's earlier opinion, your

           12   objection is overruled.

           13              MR. DE VRIES:      Yes, Your Honor.

           14              THE COURT:     The instruction should include inter alia

09:45:40   15   what the Court said in the summary judgment ruling.

           16              MR. DE VRIES:      Your Honor, with that, we actually

           17   have then a completed set of final final jury instructions.

           18   We've also created ones for the jurors.

           19              THE COURT:     All right.

09:45:52   20              MR. DE VRIES:      We are prepared to hand it up to Your

           21   Honor if you would like.

           22              THE COURT:     Indeed, I would like.

           23              MS. ROTHSCHILD:       Your Honor, may I make a brief

           24   statement for the record?

09:46:01   25              THE COURT:     Yes.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 22 of 231 PageID #:62799

                                                                                           5576

            1              MS. ROTHSCHILD:       Thank you.     So the parties have

            2   agreed on the language for the jury instructions.               But several

            3   instructions are subject to objections that have been

            4   previously addressed in court and in previous briefing.                We

09:46:13    5   believe the Court has effectively overruled the following

            6   objections, but we want to ensure that certain objections are

            7   preserved for the record, including that Hytera objects --

            8              THE COURT:     Are you saying the record is not clear at

            9   this point?

09:46:23   10              MS. ROTHSCHILD:       We just want to make sure it's

           11   perfectly crystal clear and we've preserved all issues.

           12              THE COURT:     Okay.

           13              MS. ROTHSCHILD:       So Hytera objects to an instruction

           14   on Fifth Amendment adverse inferences.

09:46:35   15              Hytera objects to an instruction on fraudulent

           16   concealment.

           17              Hytera objects --

           18              THE COURT:     Well, just a minute.        You informed the

           19   Court earlier that you had agreed on 30 or 40 of the

09:46:43   20   instructions, is that right?

           21              MS. ROTHSCHILD:       Yes, Your Honor.

           22              THE COURT:     And so now what are you saying?

           23              MS. ROTHSCHILD:       We are just preserving our

           24   objections.     We understand the Court's ruling.           We just want

09:46:53   25   to make sure the record --
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 23 of 231 PageID #:62800

                                                                                           5577

            1              THE COURT:     They are not already in the record?

            2              MS. ROTHSCHILD:       I am not certain that they all are,

            3   Your Honor.

            4              THE COURT:     All right.     You can proceed.       And then

09:47:00    5   we'll give -- should we take a break and have Motorola then

            6   look over what you have said?

            7              MS. ROTHSCHILD:       I --

            8              THE COURT:     All right.     Go ahead and make your

            9   record.    And we'll provide an opportunity to Motorola, if they

09:47:07   10   need a half an hour or something to verify what you have said,

           11   I would allow them to do that.

           12              Go ahead.

           13              MS. ROTHSCHILD:       Hytera objects to an instruction on

           14   copyright damages for more than three years prior to the

09:47:18   15   filing of the amended complaint.

           16              Hytera objects to Motorola's pursuit of a copyright

           17   claim for work that was registered after the filing of its

           18   amended complaint.

           19              And Hytera objects to instructions about geographical

09:47:28   20   and temporal limits on the claims in the case for the reasons

           21   stated in its prior briefing on those issues.

           22              Additionally, the Court stated that it denied

           23   Hytera's statute of limitations summary judgment motion.                   The

           24   Court's order referred to Hytera's other summary judgment

09:47:42   25   motion concerning a number of issues, including several
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 24 of 231 PageID #:62801

                                                                                           5578

            1   related to those objections that I just reviewed.

            2              Hytera understands this as effectively denying its

            3   other pending motion and has agreed to jury instructions

            4   conditioned on this assumption but wants to preserve the

09:47:55    5   issues raised in that motion.

            6              THE COURT:     All right.     We'll take a break for at

            7   least 15 minutes to give Motorola an opportunity, if

            8   necessary, to get the transcript to take a position as to

            9   whether that's an accurate representation of the record.

09:48:07   10              MR. DE VRIES:      Yes, Your Honor.

           11              THE COURT:     Okay.    All right.     So we'll take about 15

           12   minutes and then we'll see what you have to say when you

           13   return.

           14              MR. DE VRIES:      Yes, Your Honor.

09:48:14   15              THE COURT:     Okay.    Thank you.

           16          (Whereupon the Court heard other matters on his call)

           17          (Recess.     Jury out)

           18              THE CLERK:     17 C 1973, Motorola versus Hytera.

           19              THE COURT:     Could you step up, counsel.

10:00:35   20              MS. ROTHSCHILD:       Yes, Your Honor.

           21              THE COURT:     Has Motorola had an opportunity to review

           22   the record to determine the accuracy of what counsel has

           23   represented?

           24              MR. DE VRIES:      We have, Your Honor.        And we would

10:00:47   25   respond as follows.       To the extent -- we believe the record is
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 25 of 231 PageID #:62802

                                                                                           5579

            1   clear about what the parties' positions were and objections

            2   they have raised.       To the extent that counsel was intending to

            3   vary any objection that was previously raised, we object to

            4   that.    But we think the record is clear and don't believe we

10:01:03    5   need to clarify it further.

            6              THE COURT:     All right.     Do you have anything further,

            7   counsel?

            8              MS. ROTHSCHILD:       No, Your Honor.

            9              THE COURT:     All right.     Thank you, counsel.

10:01:10   10              All right.     Are all the jurors here, Mr. Fulbright?

           11              THE CLERK:     I'll check.

           12              MR. ALPER:     Your Honor, should we turn the podium

           13   first before we bring the jury in?

           14              THE COURT:     Yes, go ahead.      Isn't that a lectern?

10:01:26   15              MR. ALPER:     Lectern, yes, Your Honor.

           16              THE COURT:     Do you need any kind of a riser?

           17              MR. ALPER:     Probably for me.       Boyd does not need

           18   that.

           19              MR. CLOERN:      I'm good.

10:01:40   20              MR. ALPER:     If we wanted to level the playing field,

           21   I'd need about a foot.

           22              THE COURT:     If ever there was a case that is level,

           23   this is it.

           24              They're here, but not quite ready.           I think the jury

10:02:00   25   will need about another 5 minutes or so.             So we'll step out.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 26 of 231 PageID #:62803
                                               Closing - Alper
                                                                                           5580

            1   And as soon as the jurors advise Mr. Fulbright that they are

            2   ready, we will proceed.

            3           (Recess.   Jury in)

            4              THE COURT:     Good morning, members of the jury.

10:05:57    5              Motorola may begin its closing argument.

            6               CLOSING ARGUMENT ON BEHALF OF THE PLAINTIFFS

            7              MR. ALPER:     Good morning, ladies and gentlemen of the

            8   jury.

            9              It's been a very long trial and we are finally at the

10:06:30   10   end.    And I want to begin by saying thank you.            Thank you.      We

           11   know that you have had very important things in your lives,

           12   and the focus and attention that you have brought to this very

           13   important matter has been unprecedented.             And on behalf of

           14   Motorola and everyone in this courtroom, we want to thank you

10:06:59   15   for your attention and time and patience in this case.

           16              Okay.    Let me give you a little bit of a roadmap of

           17   what I am going to do over the course of my remarks here.                  Of

           18   course, there has been a lot of evidence.             This has been a

           19   long trial, over three months.          I'm not going to be able to

10:07:22   20   cover it all.      You've been paying attention and you've seen

           21   it, but I am going to do my best to summarize it for you and

           22   the issues that you'll be deliberating about when we finish

           23   these statements.

           24              What I am going to do first, I am going to do it just

10:07:36   25   like we did in the opening, I am going to go back into the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 27 of 231 PageID #:62804
                                               Closing - Alper
                                                                                           5581

            1   story, but this time I am going to show you how the evidence

            2   we introduced over the course of the trial proved that story.

            3              And then you'll remember at the end of my opening

            4   statement I told you about three bedrock facts, which were key

10:07:54    5   facts that I told you we were going to prove to you over the

            6   course of the trial.        And I am going to show to you how we

            7   proved those bedrock facts to you with the actual evidence.

            8              But before I do -- can I have the slide, please?

            9              But before I do, I want to make four important points

10:08:13   10   that I think will guide your deliberations.

           11              First, you've seen the evidence.           There is no

           12   question that Hytera stole Motorola's trade secrets and copied

           13   Motorola's copyrighted source code.

           14              Every single one of Hytera's witnesses took the stand

10:08:35   15   and they admitted it.        I'll show you just a couple of examples

           16   of that.

           17              You remember Professor Sun.           He was the first witness

           18   Hytera brought.      He didn't deny it.       He knew it as a fact.

           19              You remember Yingzhe Zhang, his American name Roger

10:08:55   20   Zhang.    We asked him:

           21              "You know that Motorola's source code was used in

           22   Hytera's products, correct?"

           23              His answer, flat "Yes."

           24              Remember Xu Hailin.        We don't have his picture.           But

10:09:09   25   Xu Hailin came in and testified for Hytera.             He was asked:
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 28 of 231 PageID #:62805
                                               Closing - Alper
                                                                                           5582

            1               "What are the accused products in this case?"

            2               His answer:     "The ones that use Motorola's trade

            3   secrets and source code."

            4               And did Hytera know that that's wrong?           Well, all of

10:09:24    5   the witnesses, they admitted that, too.

            6               Just a couple of examples.        Professor Sun when he

            7   testified, what did he say?         "Of course Hytera should not do

            8   that."

            9               Roger Zhang, "Is it wrong to use another company's

10:09:39   10   confidential information without permission?"

           11               "Yes."   Of course it's wrong to do that.

           12               Witness after witness admitted to the theft and

           13   admitted that it was wrong.

           14               So what was Hytera's answer to this?           What did they

10:10:01   15   say?    Well, they said that they were going to have an

           16   explanation and they were going to bring Mr. Chen to provide

           17   it to you.

           18               And I'm going to show you now what they said three

           19   months ago in their opening statement.            They didn't just say

10:10:17   20   Mr. Chen was important to their case.            They said he was the

           21   first cornerstone of their case.           And then they told you five

           22   times that they're going to bring their CEO, Mr. Chen, to come

           23   explain it all.

           24               You can see it right there.          "You'll hear from

10:10:36   25   Mr. Chen.     Mr. Chen will come to this trial.           He will talk to
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 29 of 231 PageID #:62806
                                               Closing - Alper
                                                                                           5583

            1   you.    He will testify before you.         And a lot of what I said in

            2   our opening statement, he was going to explain it."

            3              And you heard the evidence.           Mr. Chen was here in

            4   Chicago, but he never stepped foot in this courtroom to face

10:10:59    5   you, and he never denied any of it.

            6              And so Mr. Chen, you heard, he went back to China.

            7   And what did Hytera give you instead?            Well, after all of

            8   their witnesses admitted to the theft, Mr. Chen and Hytera,

            9   they sent in Mr. Grimmett.         And after almost three months of

10:11:23   10   trial, what did he say?        You heard it for yourself.         He said:

           11              "Hytera has done nothing wrong," and "It is

           12   Motorola's fault that the theft occurred."

           13              And after making Motorola litigate for nearly three

           14   years, and after making us all sit here for over three months,

10:11:46   15   after Motorola told Hytera what they did was wrong, after

           16   Hytera's own executives and employees told them what they did

           17   was wrong, after you'll see this in a minute, we saw it at the

           18   end of the trial, after Hytera's own former lawyers told them

           19   what they do is wrong, they still won't listen.

10:12:07   20              But here is the thing, they have to listen to you.

           21   So after these statements are over and when you get to go in

           22   to deliberate, you should find what the evidence has proven:

           23   That Hytera is liable for trade secret misappropriation, it's

           24   liable for copyright infringement.           You should reject all

10:12:34   25   their defenses, and you should award damages, and in
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 30 of 231 PageID #:62807
                                               Closing - Alper
                                                                                           5584

            1   particular, significant punitive damages to make sure that

            2   Hytera, a company that as you saw has made billions over the

            3   time period that we've been talking about, and every other

            4   company out there that is thinking about doing the same thing

10:12:55    5   knows that what Hytera has done is wrong and never, ever does

            6   it again.

            7               Okay.   As I said, let's get into the story.            And I

            8   want to start where the story really begins, which is with

            9   Motorola.

10:13:15   10               We brought five long-time engineers at Motorola to

           11   explain the work that they did on the trade secrets at issue

           12   in this case.

           13               You saw them come up and testify at length about the

           14   decades of work that they have engaged in with respect to the

10:13:37   15   technologies that are at issue.

           16               And I want to make a point here.          We brought the

           17   actual inventors of the technology.           We brought the people who

           18   had been working at Motorola for 20 years, 25 years, 30 years,

           19   who actually were there back in the late '80s, in the '90s,

10:13:54   20   and into the 2000s developing the two-way radios at issue,

           21   trade secret technologies at issue.

           22               You'll remember, and we'll get to this, Hytera, they

           23   didn't bring a single person who actually stood up and said

           24   "I'm the one who came up with the technologies."               Of course,

10:14:08   25   it all came from Motorola.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 31 of 231 PageID #:62808
                                               Closing - Alper
                                                                                           5585

            1              And were these important technologies?            Of course

            2   they were important technologies.           As Mr. Lund testified, this

            3   is the second largest business that Hytera has engaged in

            4   today.    Why is that the second largest business?             It's the

10:14:25    5   trade secret technologies that differentiates Motorola's

            6   radios from all the competition.           It's what makes them so

            7   special.     And those are the technologies that are at issue in

            8   this case.

            9              Now, would it be harmful to Motorola if these

10:14:39   10   technologies were stolen?         Of course it's harmful to Motorola

           11   if the trade secret technologies are stolen.

           12              This is just one of the witnesses, Mr. Jesus

           13   Corretjer, that you heard from, and he said it.              He said, "If

           14   a company were to get our source code and technical documents

10:14:56   15   just like Hytera took, that's like getting our playbook."

           16   Those are the crown jewels.         It gives them everything that

           17   they need to know in order to make a competitive product.

           18              And you saw Mr. Corretjer, he's the first one who

           19   said this, he said that would allow a competitive to leapfrog

10:15:10   20   us in the market, which would be very harmful to Motorola.

           21              And what does that mean?         That means by stealing the

           22   playbook, by stealing the work that it took Motorola years and

           23   years and years to create, that Hytera can just jump right

           24   over that first generation, go right to competing with

10:15:29   25   Motorola with its own technologies.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 32 of 231 PageID #:62809
                                               Closing - Alper
                                                                                           5586

            1              And this isn't just harmful to Motorola, we'll talk

            2   about this over the course of my remarks, it's harmful to the

            3   entire world.

            4              You heard Mr. Yuan, this is the president of Hytera

10:15:43    5   America.     We asked him, "...stealing trade secrets could harm

            6   the innovation that fuels the modern economy?"

            7              Of course it does.       Exactly what they did in this

            8   case.    Exactly what all their executives admitted to.              Of

            9   course, of course this harms everyone.            And why is that?         It's

10:16:01   10   very simple.      If you spend years and years developing

           11   technologies that you're keeping secret that make your

           12   products have a competitive edge, and these are beneficial

           13   technologies, these are things that the world likes, and if

           14   someone could get away with just stealing them, you wouldn't

10:16:18   15   put the investment in to create those technologies anymore;

           16   and then those products that everyone has come to love because

           17   they're the best ones on the market, they just won't be there

           18   anymore.     Of course this harms everyone.

           19              Okay.    That's the Motorola side.         Just like we did in

10:16:35   20   the opening, let's talk about Hytera, because that's obviously

           21   been a large focus of this case.

           22              So the Hytera story starts with Mr. Chen.             And you've

           23   seen this document many times over the course of the trial.

           24   This is their ID-Driven document, and it included the

10:16:52   25   declaration of Mr. Chen.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 33 of 231 PageID #:62810
                                               Closing - Alper
                                                                                           5587

            1              And what did he say?        There has been some suggestion

            2   by Hytera that DMR technologies, those are the trade secret

            3   technologies obviously we've been talking about, that DMR

            4   technologies were not all that important and that Hytera was

10:17:07    5   thinking about all sorts of other technologies.

            6              But this is when you have to think of it, compare

            7   what they're saying after they got sued to what their

            8   documents say before they were sued in the first place.

            9              And you can see right here, what does Mr. Chen say?

10:17:22   10   He says, "The DMR project is a new opportunity."               And he says

           11   that it "...is critical to the future development of Hytera."

           12              And what did Mr. Chen want to be like when he's

           13   thinking about getting into the DMR market?             You can see it

           14   right in the next line.        He wants to be like Motorola.          He

10:17:41   15   says, "Motorola launched the first generation of products and

           16   we need to directly develop the second generation."

           17              And you heard Mr. Malackowski and many witnesses say

           18   it, that's that leapfrogging concept.            That means we are going

           19   to skip over that first round of extensive research and

10:18:01   20   development.

           21              Now, there was a suggestion that this statement from

           22   Mr. Chen was just trying to encourage the employees to work

           23   harder.    But Mr. Chen, he wasn't the only one who was saying

           24   it.

10:18:15   25              So these are meeting minutes from the executives at
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 34 of 231 PageID #:62811
                                               Closing - Alper
                                                                                           5588

            1   Hytera America in the same time frame.            And were they saying:

            2   Well, we've got a lot of options.           We've got dPMR.      We've got

            3   DMR.    We've got some other technologies.           Absolutely not.

            4              What do they say?       "The main priority is DMR."

10:18:37    5              And look at what they say next.           Do they say:     We're

            6   going to now engage in our own independent development?

            7              Look at what they say here.           "Motorola is opening the

            8   door in the U.S. for us.         They are going through the big

            9   expense of introducing the technology.            We have to come in

10:18:57   10   right behind them and ride the wave."

           11              And we now know what that meant.

           12              Okay.    So Mr. Chen, he knows DMR is critical to the

           13   future of the company.        He said it in black and white.          What

           14   do they do?     They start trying to develop at first a DMR

10:19:18   15   technology.     And you saw many documents about this.            You saw

           16   the, well, oftentimes it's referred to as Professor Sun's

           17   prototype.

           18              And what we saw in document after document were the

           19   many problems that Hytera was having developing even the most

10:19:34   20   basic parts of its DMR technology.

           21              So this is just one example of one of these

           22   documents.     This in fact was -- I didn't even pick this one.

           23   This is one that Mr. Grimmett put up in his direct testimony

           24   when his own counsel was asking him questions.              And this is

10:19:49   25   about, this is a document about the DMR protocol stack
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 35 of 231 PageID #:62812
                                               Closing - Alper
                                                                                           5589

            1   development.      It's at the end of 2006.        And the author is

            2   Yingzhe Zhang.      He's one of the gentlemen who came and

            3   testified to you, Roger Zhang.          And what does he say in the

            4   summary?     He says "We're having problems."

10:20:08    5               Now, Hytera at the trial said:         Well, that's not that

            6   big of a deal because we actually worked towards fixing the

            7   problems.

            8               But here is where you have to look at the documents

            9   before they were sued, because if that was the case, why did

10:20:24   10   this same individual, Yingzhe Zhang, a year and a half later

           11   still say they were having many problems?

           12               You've seen this document many times over the course

           13   of this trial.      This is Mr. Roger Zhang, Yingzhe Zhang's

           14   welcome email to Sam Chia in June 2008, where he still says,

10:20:48   15   "We're very happy to have this type of expertise on DMR coming

           16   in the door because we are having many problems, which have

           17   been problems for us for a long time" -- excuse me --

           18   "troubled us for a long time."

           19               And you have to think about this.          At this trial they

10:21:09   20   said they didn't have problems and they had a fully working

           21   prototype.     But that's just not what the documents say.             Take

           22   it from the engineer at Hytera who is responsible for

           23   developing the prototype in the first place.              It just doesn't

           24   add up.

10:21:24   25               And you'll recall that Hytera, they had so many
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 36 of 231 PageID #:62813
                                               Closing - Alper
                                                                                           5590

            1   problems that they hired a consultant to come in to try to

            2   help them figure out what was going wrong.

            3              And Professor Sun, he testified that he created a

            4   PowerPoint about the results of that consultant analysis.                  And

10:21:37    5   you can see it here at the top, these are thoughts that arose

            6   from the problems and measures and suggestions.              This is the

            7   analysis that was provided by this consultant in late 2007.

            8              And what do they say?        They say "The capability" --

            9   the first thing they note, this was way harder than Hytera

10:21:59   10   thought.     "The capabilities required for DMR system design are

           11   much higher than expected.         It turns out that it is difficult

           12   for them to develop it."

           13              And then you go down to the red.           What did they say

           14   when it came to Hytera's existing expertise?              "The relevant

10:22:15   15   functions-bearing team for DMR is vacant."             "Vacant" means

           16   nonexistent.      "And the system design capabilities were

           17   insufficient."

           18              And what did Professor Sun use as a graphic to

           19   reflect upon the status in late 2007 of Hytera's own

10:22:32   20   development of DMR?       You saw it right there.         He testified to

           21   it on the stand, he confirmed it:           A leaking bucket.

           22              And it wasn't just Professor Sun.           There were others

           23   you heard.     You saw the documents from the other engineers who

           24   were working on this at the time.           Mr. Yu Yang, do you

10:22:53   25   remember him?      He came to the trial, he testified.           He took
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 37 of 231 PageID #:62814
                                               Closing - Alper
                                                                                           5591

            1   the stand, he tried to say:         Well, things were pretty good

            2   actually.     We were working on developing the product.             We were

            3   solving the problems.        We had a lot of engineers working on

            4   it.

10:23:05    5               But, again, go back to the documents before they were

            6   sued, before they came up with their story for trial.

            7               What did Mr. Yu Yang say?        He said it right here.

            8   "When it came to the development before the people from

            9   Motorola came over, most of the requirements cannot be met."

10:23:20   10   And the product, it was in "an unhealthy situation."

           11               And that is the situation that Mr. Chen was facing in

           12   2007 when his own development of DMR was failing, but he still

           13   wanted to be like Motorola.

           14               And we all know what he did next.          Did he turn around

10:23:46   15   and say:     Let's double our efforts and really try to

           16   independently develop this?         No.    He reached out to G.S. Kok.

           17   He reached out to someone from Motorola.

           18               And you saw the evidence of this.          This is in June of

           19   2007.    This is before, by the way, the consultants had ever

10:24:03   20   even issued their report.         So before the consultants even told

           21   Hytera that they were a leaky bucket, Mr. Chen is already

           22   reaching out to G.S. Kok.

           23               And what does he say?         He says he's talking about

           24   setting up a potential R&D center for Hytera in Malaysia, and

10:24:19   25   he wants to get together, go to Malaysia, get together with
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 38 of 231 PageID #:62815
                                               Closing - Alper
                                                                                           5592

            1   G.S. Kok and have a deep discussion with him.

            2               And, of course, we know that that happened.             Mr. Chen

            3   made good on his promise.         And we saw many communications

            4   between G.S. Kok and Mr. Chen after that period.               I'm going to

10:24:37    5   show you one of them.

            6               This is after Mr. Kok had a chance to meet with

            7   Mr. Chen.     Mr. Chen at this point had told G.S. Kok his

            8   vision.    Now, we saw his vision.         It was to develop digital

            9   DMR products.      And why did he want to do that?          Because he

10:24:54   10   wanted to have a big company that could go public.               He wanted

           11   to get on the stock exchange and go public.

           12               And we all know why that is.         When you go public,

           13   that means millions and billions of dollars.

           14               And you can see it right here in G.S. Kok's email to

10:25:08   15   Mr. Chen in September 2007.         He said, "I now know your vision.

           16   And one of your visions is to get Hytera listed on the

           17   NASDAQ," listed on the stock exchange.            Ultimately it was the

           18   Shenzhen stock exchange, but it's listed on the stock exchange

           19   and go public.

10:25:23   20               And he says:     It will be quite difficult to get a

           21   good listing price if people see what the case is now, all

           22   your products are analog.

           23               And that's when Mr. Chen and G.S. Kok, they started

           24   to hatch the plan, and you can see it right in that very same

10:25:43   25   email.    Mr. Kok says, "At Motorola it took us five and a half
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 39 of 231 PageID #:62816
                                               Closing - Alper
                                                                                           5593

            1   years and over 400 engineers to develop the digital DMR

            2   technology."      And that's not even counting the decades that

            3   came before that to develop the predecessor technologies that

            4   you heard over and over again were leveraged into Motorola's

10:26:04    5   DMR product technologies.

            6               And what does Mr. Kok say?        He says, "I don't think

            7   we're going to need to make this level of investment."                And

            8   why?    Because a lot of things that were unknown have now been

            9   resolved.

10:26:19   10               And we now know what that meant.          It meant:     We're

           11   going to steal Motorola's confidential information, trade

           12   secrets and source code.

           13               Now, how did Mr. Chen motivate G.S. Kok to commit

           14   these acts?     We saw it during the trial.          The answer is

10:26:40   15   simple:    It was money and a lot of it.

           16               You saw this email.       This is Mr. Chen one month

           17   later, after they're hatching their plan, to G.S. Kok.                The

           18   title of the email, "Offer discussion."            And what does

           19   Mr. Chen offer in just a bonus to G.S. Kok in order to get him

10:27:01   20   to come over with Motorola's confidential information?

           21   600,000 shares in Hytera.         600,000 shares in Hytera.

           22               Is that a lot of money?        Well, you don't have to take

           23   it from us.     You can look, Mr. Chen, he says it right there,

           24   "It is really a great amount of money."

10:27:23   25               And you saw Professor Rangan when he took the stand,
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 40 of 231 PageID #:62817
                                               Closing - Alper
                                                                                           5594

            1   he quantified that at the time Hytera went public.               That was

            2   $2.5 million U.S. dollars.

            3              And look at what Mr. Chen says about how much money

            4   that is.     He says, "It's so much money that you don't need to

10:27:43    5   worry much after that and can just enjoy the comfortable

            6   life."

            7              And you've got to ask yourself, does that sound like

            8   a legitimate offer to someone to come in and develop products?

            9   Or is that Mr. Chen telling G.S. Kok:            This is your big score

10:28:02   10   and you can just retire after that.

           11              Now, Hytera says, their explanation is that at this

           12   point it wasn't a very big deal for G.S. Kok to join the

           13   company because they say the product was almost done.                It was

           14   75 percent developed.

10:28:20   15              And you can see it from the opening statement, they

           16   told you, "G.S. Kok was given a radio product that was 75

           17   percent of the way there, and all he needed to do was kick it

           18   over the goal line."

           19              But here is where you need to compare what Hytera is

10:28:35   20   saying here at this trial with what the documents showed that

           21   we introduced into evidence over the course of these

           22   proceedings, because when we look at the documents, it tells a

           23   very different story.

           24              So this is an email from G.S. Kok to Mr. Chen and

10:28:52   25   other senior executives at the company.            You've seen this one.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 41 of 231 PageID #:62818
                                               Closing - Alper
                                                                                           5595

            1   This is right after G.S. Kok joined the company in February

            2   2008.    And what does he say?        He says, "I'm pleased to hear

            3   that there has been a team working on this project for the

            4   past three years."       And there is no disputing that.          We saw

10:29:11    5   that.

            6              But he's "surprised to find out that after that we do

            7   not even have a prototype radio."

            8              Now, there has been a lot of discussion about whether

            9   Hytera had Professor Sun's prototype.            And you saw a number of

10:29:26   10   witnesses for Hytera take the stand and show you different

           11   iterations of this potential prototype.            There were diagrams

           12   from documents and then there was that graphic with the three

           13   computer boards that were strung together.

           14              But here is the thing, whatever Hytera had at that

10:29:43   15   point in time, whatever they were calling their prototype

           16   device, G.S. Kok took a look at it, Mr. Chen took a look at it

           17   and they said:      That's not a prototype.

           18              And so what did G.S. Kok do?          Did he say, All right,

           19   let's roll up our sleeves, let's find the best engineers at

10:30:03   20   Hytera and start redeveloping this technology so we can make

           21   it a success?      Absolutely not.

           22              You can see it.       He says, "The team will need an

           23   injection of subject matter experts."            And where those need to

           24   come from, they need to come from Motorola.             And why do they

10:30:19   25   need to come from Motorola?         He says it right there, "in order
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 42 of 231 PageID #:62819
                                               Closing - Alper
                                                                                           5596

            1   to leapfrog onto the business, in order to leapfrog over

            2   Motorola."

            3              Now, Hytera says that this was G.S. Kok just, I think

            4   they called it rah-rah talk.          They said that this was

10:30:33    5   Hytera -- this was G.S. Kok just trying to pump himself up.

            6   He was the new person on the job, and he wanted to make

            7   himself seem valuable.

            8              But if that's the case, then why did all the other

            9   Hytera engineers who were already at Hytera who were working

10:30:47   10   on Professor Sun's prototype say the same thing?               We proved

           11   this to you.

           12              If we go to the next slide, this is an email from one

           13   of the preexisting Hytera engineers.             This is just in the same

           14   time period, April 2008, after G.S. Kok joined the company.

10:31:02   15   And you can see this is an email that went to the entire DMR

           16   product development group.

           17              And what do they say?        Do they say:      Mr. G.S. Kok,

           18   you're wrong.      We actually have a prototype and it's pretty

           19   good and it's 75 percent done?

10:31:17   20              You've got to look at the documents.            What does he

           21   say?    He says, "We have not completed the DMR prototype.                 And

           22   without it, the company would not have an accumulation of

           23   digital product technology and everything would be useless."

           24              Of course they didn't have the technology.             Of course

10:31:34   25   G.S. Kok knew that.       Of course Mr. Chen knew that.          And when
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 43 of 231 PageID #:62820
                                               Closing - Alper
                                                                                           5597

            1   G.S. Kok is saying "let's bring in the Motorola people because

            2   a lot has been, a lot of that has been learned, has already

            3   been resolved and we can do this quickly," we know what he

            4   meant and we proved it in the evidence.

10:31:50    5              So what happened next?        We all know now, G.S. Kok

            6   brought Y.T. Kok and Sam Chia over from Motorola.               And what

            7   did they do?      They brought documents and source code.            And

            8   they brought it by the millions.           Thousands and thousands of

            9   confidential documents were downloaded by Y.T. Kok and Sam

10:32:12   10   Chia and millions of lines of Motorola source code.

           11              And let's now see, let's take a status check on where

           12   we are on the proof of that now versus what Hytera said at the

           13   beginning of this trial, because when it came to these Compass

           14   access logs, you'll remember Scott Shepard, he took the stand

10:32:35   15   for Motorola at the outset, this is a while ago, but he took

           16   the stand and he said:        These downloads, those Compass access

           17   logs, that showed mass downloading.           You remember that term.

           18              And at the outset of this case, what did Hytera say?

           19   Hytera said, actually, there is no evidence that those

10:32:50   20   documents were actually downloaded.           They were only accessed

           21   by Y.T. Kok and Sam Chia.         That was their position.

           22              But we proved it by bringing you Scott Shepard.                 But

           23   not only that, after three months of trial, Mr. Grimmett took

           24   the stand.     And you know what, he completely admitted it.

10:33:10   25   Here is Mr. Grimmett when he just took the stand about two
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 44 of 231 PageID #:62821
                                               Closing - Alper
                                                                                           5598

            1   weeks ago.     He was asked:

            2              "...the Sam Chia Compass log, for example, shows what

            3   was called mass downloading, thousands of documents."

            4              What is his answer?        Did he say "No, it was only

10:33:27    5   access," just like Hytera said when they started this case?

            6   No.   He admitted it.       He said "I've analyzed, I analyzed the

            7   logs myself and I could see the downloading."

            8              And then what about were those documents just

            9   downloaded or are they also brought over to Hytera so that

10:33:44   10   Hytera could use them?

           11              Mr. Grimmett, he admitted that, too.            We asked him,

           12   "Is there any dispute" -- excuse me.             "Is there any dispute in

           13   your mind that Sam Chia and Y.T. Kok downloaded lots of

           14   documents and then took them over to Hytera?"

10:34:00   15              What does he say?       "No, I disagree with that"?         No.

           16   He says "No doubt about it."

           17              That is not a disputed thing.           They started off - I

           18   want you to think about this - Hytera started off saying that

           19   didn't happen.      And after three months, they finally admitted

10:34:20   20   it.   It took us three years and three months to get them to

           21   admit it and they finally admitted it.

           22              Let's take a step back and think about what this

           23   means, because this is significant.

           24              So now we know, it is undisputed that Hytera took

10:34:37   25   over 10,000 confidential Motorola technical documents to
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 45 of 231 PageID #:62822
                                               Closing - Alper
                                                                                           5599

            1   Hytera.    It is also undisputed, both Professor Wicker and Dr.

            2   Rangan, they testified to this, that over 1600 of those

            3   documents still remain at Hytera today.

            4               And what does that tell you?          Number one, that is a

10:34:57    5   tremendous amount of theft, tremendous, one of the greatest,

            6   biggest thefts in the history of technology.

            7               Number two, what happened to the over 8,400 documents

            8   between when they were admittedly taken and today?

            9               And you saw the evidence.        Hytera destroyed them.

10:35:17   10   And they destroyed them to try to cover their tracks.                And

           11   we're going to talk about that.          The Judge is going to

           12   instruct you about the destruction of evidence.              And we are

           13   going to talk about how significant that is and the

           14   conclusions that you are entitled to reach on that basis.

10:35:32   15               But we all know it.       We all know what that means.

           16               What did Hytera say in their opening statement to

           17   you?    They said, "Only a small amount of information was

           18   taken."    But after three months we proved it, they now

           19   admitted, it wasn't a small amount, it was massive.

10:35:52   20               What about the source code?           They admitted that, too.

           21   So this is a directory on Sam Chia's computer at Hytera that

           22   we found.     You can see the directory.          It refers to Matrix

           23   1.3, Motorola/Matrix 1.3.

           24               What is Matrix 1.3?       Is that a small piece of code?

10:36:19   25   Is that just a few lines of code?           No.    That is the entirety
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 46 of 231 PageID #:62823
                                               Closing - Alper
                                                                                           5600

            1   of the code.      Dr. Wicker testified to that.         Mr. Grimmett, he

            2   doesn't deny it.       We asked him, "It's clear that they were in

            3   possession at Hytera" - at Hytera, Hytera was in possession,

            4   at Hytera - "of a lot of the Motorola source code?"

10:36:36    5              He says "Yes."

            6              All right.     So that's Sam Chia, Y.T. Kok bringing

            7   over the confidential material at Hytera's instruction.                What

            8   happened next?      They walk in the door.        Again, you've seen

            9   this many times.       I'm not going to belabor it.         They are

10:36:54   10   welcomed and they were welcomed with open arms.

           11              This is Roger Zhang's email to Sam Chia.

           12              A couple things that I want to point out again.                 This

           13   isn't a private email.        This is June 23, 2008.        This is right

           14   when Sam Chia joined the company.           And they just could not

10:37:11   15   wait to go talk to him about how Motorola did it.

           16              A couple of things I want you to remember about this

           17   email.    One, they copied the entire DMR software group at

           18   Hytera.    This wasn't just a one off.           This was everyone at the

           19   company wanted to know how Motorola did it.

10:37:28   20              And what did Mr. Roger Zhang say?           He says:     We were

           21   always hopeful that a DMR expert would come to help us.                I

           22   already told you they've had many problems.             And they're very

           23   happy for Mr. Chia and Mr. Y.T. Kok to come help them solve

           24   them.

10:37:43   25              And then he goes on to ask important questions.                 And
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 47 of 231 PageID #:62824
                                               Closing - Alper
                                                                                           5601

            1   what are those questions?         How did Motorola do it?        How did

            2   Motorola do it?      How did Motorola do it? over and over and

            3   over again.

            4              And remember, he wasn't asking Yu Yang those

10:37:55    5   questions.     He wasn't asking any of the other engineers that

            6   he copied how to do it, how to implement DMR.              He's asking

            7   Motorola how did they implement the details of DMR so that

            8   they could make it into the market -- so Hytera, excuse me,

            9   could make it into the marketplace.

10:38:13   10              You know what happened next.          You saw it.     Mr. Chia,

           11   he responded to that email.         He gave answers.       He provided

           12   technical detail from Motorola.          And for the questions that he

           13   couldn't answer, you remember what he did, on that same day,

           14   he forwarded the email to Y.T. Kok and he said, "Please help

10:38:32   15   me answer these questions."

           16              And here is where the plot thickens as you've seen

           17   many times.     This is on the same day.         Sam Chia, he forwards

           18   the email to Y.T. Kok and tells him to focus on some of the

           19   questions.     And you can see, he's forwarding it to Y.T. Kok's

10:38:47   20   Hytera email address.        And this is June 2008.

           21              But at the same time, Y.T. Kok, as you know, was

           22   still an employee of Motorola.          And unbeknownst to Motorola,

           23   Y.T. Kok had already taken a job at Hytera.

           24              So let's think about what this is.           This is Hytera

10:39:10   25   saying to Y.T. Kok, who is now acting as a double agent:                   Go
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 48 of 231 PageID #:62825
                                               Closing - Alper
                                                                                           5602

            1   get Motorola confidential information in order to help Hytera

            2   right out of Motorola's files.

            3              And did Y.T. Kok say, "No, I can't.            I have

            4   obligations.      I signed" -- do you remember the confidentiality

10:39:30    5   agreement?     "I have got obligations."         No.   He followed

            6   exactly what his new employer, Hytera, told him to do.

            7              And you saw it.       On that same day, he started

            8   downloading confidential documents after confidential

            9   document, and you can see this.          This is not a coincidence.

10:39:45   10   This is all of June, all the way up until June 23rd.                Y.T.

           11   Kok, he didn't do a single download.             But as soon as he got

           12   that email from Hytera that said "help with these questions,"

           13   what did he do, boom, download after download after download

           14   so he could have the confidential documents - and you saw,

10:40:05   15   these are lengthy documents, these are detailed documents - so

           16   he could have all the information that Hytera needed in order

           17   to not just answer their questions, but build a product just

           18   like Motorola.      And he did 50 on the first day, 83 after that,

           19   42 after that, until hundreds and hundreds of Motorola

10:40:22   20   confidential documents were downloaded.

           21              And I want you to think about something that Hytera

           22   said about that welcome email for a minute.             They said that,

           23   and Mr. Yingzhe Zhang, and Hytera suggested through his

           24   questions, that in actuality, Yingzhe Zhang and Hytera, they

10:40:45   25   actually weren't asking for confidential information from
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 49 of 231 PageID #:62826
                                               Closing - Alper
                                                                                           5603

            1   Motorola.     That was one of their points.          These questions

            2   weren't seeking confidential information from Motorola.

            3               Well, first of all, you can see in the questions

            4   themselves they're asking for how Motorola realized or

10:40:57    5   implemented the details of the technology.             Of course that's

            6   confidential.

            7               But if you just use your common sense for a second,

            8   if these questions weren't asking for confidential

            9   information, then why in response to the questions did Y.T.

10:41:13   10   Kok go in and have to download hundreds of confidential

           11   Motorola technical documents in order to answer them?

           12               Of course these were asking for confidential, this

           13   was asking for confidential information.             Of course it

           14   required confidential information to answer the questions.

10:41:30   15   And not just Mr. Zhang, but everyone in the Hytera software

           16   department, they knew it.

           17               And you remember, not a single one of them said:

           18   Whatever you do, don't give us confidential information.

           19               In fact, Mr. Roger Zhang, when he was cross-examined,

10:41:46   20   I asked him, I said, "Are you aware of any obligations at

           21   Hytera to ensure that you don't use confidential information?"

           22   And he admitted "There were none."           Confidential information

           23   of another party, I mean.

           24               Okay.   So what does Hytera then say?          They say it's

10:42:05   25   Motorola's fault that this happened.             So this is again from
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 50 of 231 PageID #:62827
                                               Closing - Alper
                                                                                           5604

            1   Hytera's opening statement.         They said that Motorola knew that

            2   Y.T. Kok's last day of work was June 4th, and yet "...they let

            3   this man access document after document after document for

            4   weeks and months."

10:42:23    5               Well, first of all, that date is not even correct.

            6   His last day wasn't June 4th.          We showed you the evidence.          He

            7   put in a resignation letter on September 4th, 2008, two and a

            8   half months or two months later.           And then he said that he

            9   wasn't leaving until October 3rd.

10:42:43   10               So Motorola didn't know that he was going to leave on

           11   June 4th.     But more importantly than that, how could this be

           12   Motorola's fault if it was Hytera who asked Y.T. Kok to be a

           13   double agent and steal the documents from Motorola?

           14               That's not Motorola's fault.         That's just blaming the

10:43:04   15   victim.    And we saw that over and over and over over the

           16   course of this case.

           17               All right.    So we know what happened next.          Did

           18   Hytera -- now, they've acquired the trade secret materials.

           19   What did they do with them?         They used them.

10:43:22   20               You saw this document many times.          This is a

           21   PowerPoint.     Couldn't be more clear than that.           What they were

           22   going to do is use a lot of Motorola code.             That's never been

           23   disputed in this case.        You can see, most of this is without

           24   dispute.     Hytera, they possessed the entirety of the code.

10:43:41   25   That was never challenged.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 51 of 231 PageID #:62828
                                               Closing - Alper
                                                                                           5605

            1              They copied the three most important source code

            2   libraries in the entire product verbatim.             Hytera admits that.

            3              They copied an additional 350 files verbatim.              And it

            4   wasn't only that, but then they took those thousands of

10:44:03    5   documents and the rest of the source code, and we saw it, they

            6   copied, they were reading those, and I'm going to go over this

            7   in my closing, but they were reading those and they were using

            8   them to develop the architecture and write up the code.                The

            9   whole thing came from Motorola.

10:44:19   10              But let's talk about the directly copied code for

           11   just a moment.      This wasn't stuff that was unimportant.            You

           12   saw it, Dr. Wicker showed this.          This is one of the source

           13   code files that was copied verbatim.             And just 44 lines of

           14   this code was used over 1,310 times in Hytera's products; and

10:44:38   15   not just in insignificant parts of the product, significant

           16   aspects like the scan application.           You heard the testimony,

           17   the scan is how the product locks into a channel so it can

           18   even receive information.         Emergency application, the channel

           19   switch application, the GPS application and so forth.                These

10:44:58   20   are critical functionalities that the code is being used or

           21   referenced over and over and over again.

           22              And what about the libraries?           We saw this.     These

           23   were used for some of the most important functions in the

           24   product.     This is the RFhal library, one of the three

10:45:10   25   libraries that Hytera admits it stole.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 52 of 231 PageID #:62829
                                               Closing - Alper
                                                                                           5606

            1              And you can see, these aren't unimportant functions.

            2   Radio powerup, transmission and reception.             What is the

            3   two-way radio without transmission and reception?               I mean,

            4   that's the whole point.

10:45:25    5              And the RFhal library is essential to that.

            6              Time slot synchronization, switching time slots, so

            7   forth.

            8              These are critical pieces of code and it has never

            9   been disputed.

10:45:40   10              Now, that was just the direct copying of the code.

           11   But that's just the tip of the iceberg when it came to what

           12   Hytera did once it had all of Motorola's materials.

           13              You saw it.      We proved it.     They took the materials,

           14   the documents that showed the decades of engineering that

10:45:56   15   Motorola had put into developing its trade secret confidential

           16   technologies.      And they sat there and they read them and they

           17   used them, and they used them not only to understand how to

           18   architecture their system, but they used them in order to

           19   write the remainder of the code.

10:46:12   20              And we proved that, and let me show you with just a

           21   few examples.      I obviously can't go into all the proof, but I

           22   am going to show you a few of the examples.

           23              So here is one of them.         This had to do with what

           24   you've come to know as the RAF technology at Hytera.                And you

10:46:27   25   saw this document on the left.          This came right out of
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 53 of 231 PageID #:62830
                                               Closing - Alper
                                                                                           5607

            1   Motorola.     This is what they called their EMT architecture.

            2   It has to do with how you build all of the applications on the

            3   product.

            4               And what did Hytera do?        They took the contents of

10:46:42    5   that document.      They copied it right into a Hytera document.

            6   And the only thing they changed - they didn't change the

            7   structure, they didn't change the functions, they didn't

            8   change anything - the only thing they changed, you can see it

            9   right down there, they change the letters EMT to RAR.

10:47:00   10               And we're going to talk about why they did that in a

           11   moment, and it has to do with the concealment of their theft.

           12   But the fact is is that they used this.            And it wasn't just

           13   one document that they copied this into, they copied it over

           14   and over and over over the years.

10:47:16   15               They renamed it different names for the files.

           16   Sometimes you can see this one is called application manager

           17   architecture.      This one is called app introduction.           This one

           18   is called RAF Concept.        Sometimes they put a Hytera banner on

           19   it, sometimes they didn't.         But they used it over and over

10:47:33   20   again.

           21               And we don't just have to rely on the documents

           22   because we have the emails to prove it.            I'll show one of

           23   them.    There are many of these.        But here is one of them.

           24   This is Y.T. Kok right after he joins the company.               And what

10:47:49   25   is he doing?      He's emailing that RAF Concept document out.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 54 of 231 PageID #:62831
                                               Closing - Alper
                                                                                           5608

            1   That's the document we saw -- oops, I'm sorry.              Go back one.

            2   That's the document that has the Motorola confidential

            3   information in it.       It is undisputed.

            4              And what is he doing?        He's sending that out to the

10:48:04    5   Hytera engineers who were not from Motorola in order to tell

            6   them to use it.

            7              I want to make a couple of points.           First of all, was

            8   this unimportant technology?          Was this technology that Y.T.

            9   Kok was saying, Hey, here is something for reference, but you

10:48:21   10   don't need to really care about it because we're 75 percent of

           11   the way done?      Absolutely not.

           12              Look at what they said in their emails back in the

           13   day before they were sued and compare it to what they say at

           14   trial, because before they were sued, Y.T. Kok says, "Please

10:48:35   15   study this document before you even start your application

           16   development."

           17              Does that sound unimportant to you?            Of course it was

           18   important.

           19              And was Hytera using this document like we showed in

10:48:50   20   that graphic to write up the code?           Of course they were.

           21              You remember, you heard about a week or so ago about

           22   Gabriel.     And his Chinese name is Tangqiang, and he goes by

           23   Gabriel.     And he received this RAF concept document that tells

           24   you how to do the architecture, it tells you how to write the

10:49:13   25   code.    And that's in November of 2008.          And did he just cast
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 55 of 231 PageID #:62832
                                               Closing - Alper
                                                                                           5609

            1   it aside, take a glance at it and not do anything with it?

            2   Absolutely not.

            3              We proved it.      Look at this.      This is a source code

            4   file written by Gabriel, the same engineer, less than one

10:49:28    5   month later.      And what is he doing?       He's using the RAF

            6   concept technology right in the source code.

            7              So he gets the document.         He's told to use it by Y.T.

            8   Kok, and he uses it to write the source code.              We proved the

            9   chain.    We proved how they were using it.           They stole the

10:49:46   10   trade secrets and they used them.

           11              Now, Hytera might say, again, that this is

           12   unimportant technology.        But, again, you have to go right back

           13   to the documents and look at what they said before they were

           14   sued.    This is an email now from Gabriel to Huang Peiyi and

10:50:03   15   Y.T. Kok, who you remember they were the managers and bosses

           16   of the DMR software after they came over to the company.

           17              And this is in January 2010.          So this is right around

           18   the time that Hytera is going to launch their radio.                And the

           19   context for this email is that Gabriel, he is about to leave

10:50:20   20   the company.

           21              And what does he say?        Does he say:      Well, we put

           22   this all together and it was no big deal?

           23              Absolutely not.       Look at what he says.       He says,

           24   "Very thank you, Y.T. and P.E., especially Y.T." and is it

10:50:34   25   because -- and what is it for?          It's because he now
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 56 of 231 PageID #:62833
                                               Closing - Alper
                                                                                           5610

            1   "understands what software development is and he learned it

            2   from CPA and RAF."

            3              And what is CPA?       That's the common platform

            4   architecture.      That was Motorola's architecture that Y.T.

10:50:51    5   stole and brought over, Y.T. Kok.

            6              And what is RAF?       That's that RAF Concept technology

            7   that they copied wholesale verbatim from Motorola.

            8              And we're going to talk about this in a little bit,

            9   but there has been suggestions that the folks at Hytera, they

10:51:08   10   didn't know where this was coming from, that they thought this

           11   was just Hytera technology.

           12              But just look at the bottom of this very same email.

           13   Right after Gabriel talks about "thank you for all that you

           14   taught me about the CPA and the RAF that came from Motorola."

10:51:25   15   What does he say?       Does it say Hytera, this came from Hytera?

           16   No.   He says "Hytera cannot give this.           All of the

           17   requirements came from Motorola."

           18              Of course they knew it came from Motorola.             But we'll

           19   talk about that in some detail in a little bit.

10:51:40   20              One more example of this.         This is the radio

           21   operating system of Motorola's.          This is something that took

           22   decades for Motorola to develop.           You saw the document on the

           23   left is from the '90s, from the 1990s they were working on

           24   this, all throughout the '90s and perfecting it even into the

10:52:01   25   2000s.    This is the radio operating system.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 57 of 231 PageID #:62834
                                               Closing - Alper
                                                                                           5611

            1              What did Hytera do?        They got that document.        They

            2   took the Motorola label off.          They put the Hytera label on.

            3   And they said:      This is ours now.

            4              And we saw it page after page after page, they copied

10:52:19    5   the contents, the architecture of the document, everything,

            6   page after page straight into Hytera.            And it wasn't just the

            7   architecture.      They copied the code functions, too.

            8              And here is one example.         You can see this is the

            9   get_reply_with_time_out function.           And you can see it on the

10:52:36   10   left, that's Motorola, where they're describing, hey, you need

           11   this code function.       Here is what it does.        Here is how you

           12   implement it.

           13              And what did Hytera do?         They just copied it right

           14   into their document and they used it.

10:52:48   15              And Hytera suggested how do we know that they used

           16   it?   Well, we saw it.       I'm going to take what's on the

           17   right-hand side of the screen, which is now the Hytera version

           18   that was copied out of Motorola, and I'm going to move that

           19   over to the left on this next slide.             And what I've put on the

10:53:07   20   right is Hytera's source code, and you can see it as clear as

           21   day, Hytera took the code functionality that Motorola

           22   prescribed in the documents that took them decades to develop

           23   and just like that put it right into its code.

           24              And then the Hytera engineer took those directions

10:53:24   25   and started typing up the code based on that and put
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 58 of 231 PageID #:62835
                                               Closing - Alper
                                                                                           5612

            1   Motorola's technology right into their products.

            2               And Hytera suggested that we don't have much proof of

            3   this.    But that is absolutely incorrect.           We showed code

            4   function after code function - this is one of Dr. Wicker's

10:53:41    5   slides - code function after code function after code

            6   function.     Hytera took it right out of the Motorola documents

            7   and code, put it right into the Hytera source code.

            8               Hytera has suggested, well, this was, I think

            9   Ms. Barbara Frederiksen-Cross said this stuff was no big deal.

10:54:05   10   This was really basic.

           11               This is again where you have to compare what Hytera's

           12   story is here at this trial with what they said before the

           13   trial.    Did they say that this was basic?           Did they say that

           14   this wasn't important?        The exact opposite.       In the very same

10:54:17   15   document they don't say it's basic.           They say it's "utmostly

           16   necessary."       I don't think there is anything more than

           17   utmostly necessary.

           18               Obviously this was important.          Obviously they

           19   couldn't make this without Motorola.             They knew they needed

10:54:30   20   Motorola and they stole it all.

           21               All right.

           22               THE COURT:    Counsel, we'll take a stand-up break and

           23   then you may continue.

           24               MR. ALPER:    Yes, Your Honor.

10:54:41   25           (Pause)
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 59 of 231 PageID #:62836
                                               Closing - Alper
                                                                                           5613

            1              THE COURT:     Please be seated.

            2              You may continue.

            3              MR. ALPER:     Yes, Your Honor.

            4              So we know Hytera directly copied the code.              We know

10:55:06    5   Hytera is using the documents, reading them, learning from

            6   them, passing them around and writing up the code based on

            7   that.    So what do they have to say about that?

            8              They say that this, you heard it in this trial, and

            9   I'm going to show it to you, they say this, that counts as

10:55:24   10   Hytera independent development.          They said that looking at a

           11   Motorola document referencing that while writing up their

           12   code, that's Hytera's.

           13              Let me show you the testimony, because you remember

           14   it, but I want to show it to you so you understand where

10:55:39   15   they're coming from.        This is Barbara Frederiksen-Cross.             She

           16   was asked point blank:

           17              "Your testimony is that if somebody is writing code

           18   at Hytera while using stolen Motorola documents as a

           19   reference, that is still code that has been independently

10:55:54   20   developed by Hytera?"

           21              Her answer:      "Yeah.    This source code implementing

           22   the functionality is independently developed by Hytera."

           23              And you remember she put up a pie chart where she

           24   said only 4 percent of the code, of Motorola's code was copied

10:56:14   25   by, was used by Hytera, and that the remaining 96 percent,
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 60 of 231 PageID #:62837
                                               Closing - Alper
                                                                                           5614

            1   that was all independently developed by Hytera.

            2               But that 96 percent, she just admitted it, it

            3   included the stuff where Hytera is just looking at the

            4   Motorola documents and copying the architecture and the

10:56:34    5   contents straight into their code.

            6               How could that be independently developed?            Of course

            7   it isn't.     And let's just take a step back and think about

            8   this for a minute.       If that, this thing is what Hytera thinks

            9   is independently developed, is independent development, then

10:56:55   10   we have a serious problem here because Hytera clearly doesn't

           11   know what it means to develop something on your own.

           12               And when you hear Hytera calling something like that

           13   independent development, we know that's not independent

           14   development.      That's just stealing, plain and simple.

10:57:18   15               Okay.   What else did Barbara Frederiksen-Cross do to

           16   arrive at this number?        As long as we're on this subject,

           17   you'll remember she engaged in a line of code analysis in

           18   order to make the numbers real small.            First they ignore the

           19   fact that they're actually stealing and calling that

10:57:35   20   independent development, but then they're going to use this

           21   line of code analysis.

           22               We heard the evidence.       The line of code analysis, it

           23   was developed in the 1970s.         It doesn't apply anymore.         All

           24   you need to do is look at the text that's entered into

10:57:48   25   evidence in this case from the person who came up with the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 61 of 231 PageID #:62838
                                               Closing - Alper
                                                                                           5615

            1   line of code analysis, Capers Jones.             And what did he say?

            2   Afterward he said this analysis actually started to become

            3   harmful in the '80s, and today it's considered malpractice to

            4   use it.

10:58:06    5              And I just want to focus on that for a second.              This

            6   is a technique that is considered malpractice by the person

            7   who came up with it.        And Hytera is so desperate to say that

            8   the stuff that they stole from Motorola is independently

            9   developed that they are going to rely on it, put it forward to

10:58:26   10   you in order to suggest that Hytera only took 4 percent.

           11              Now, was it just lines of code that was taken?

           12   Absolutely not.      We saw it over and over again.          It was the

           13   entire architecture.        Let me just touch on that for a minute.

           14   You saw it.     You've seen this document many times.            This was

10:58:48   15   Y.T. Kok's presentation called the Hytera Common Platform

           16   Architecture.

           17              And you remember, this was the one where Y.T. Kok --

           18   we've seen this document so many times, I'm not going to show

           19   you the pages of it, but you'll remember it -- Y.T. Kok came

10:59:02   20   in to Hytera, mid-June 2008 and literally like two weeks

           21   later -- not like, actually two weeks later, he sends this

           22   document around about the common platform architecture.                And

           23   in it he severely criticizes what Hytera had at that point.

           24   You remember what it was, he called it spaghetti code.

10:59:23   25              And we all heard it.        No one denied it.       What is
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 62 of 231 PageID #:62839
                                               Closing - Alper
                                                                                           5616

            1   spaghetti code?      It's a complete mess.        We saw it in this

            2   document, all the problems that he was saying with Hytera's

            3   product.     They admit it in their own documents.           That's not

            4   really something that anyone can really dispute.

10:59:37    5              And Y.T. Kok then brings this common platform

            6   architecture, and you know what, it's the Motorola

            7   architecture.      It all came from Motorola.         He changed a few

            8   names like RAF and ROSAL and stuff like that, but it's all

            9   from Motorola.      It's the entire architecture that they stole

10:59:55   10   and they started doing it two weeks after he arrived at the

           11   company.

           12              And how do we know that it's Motorola's architecture?

           13   How do we know that they took the whole thing?              Because after

           14   three months of trial, Mr. Grimmett took the stand and on

11:00:08   15   cross-examination he admitted it.

           16              I want to show you this testimony because it's

           17   incredibly significant, because not only he admitted it's the

           18   entire Motorola architecture, he's admitting it's the trade

           19   secrets, some of the most important trade secrets in this

11:00:23   20   case.

           21              Let's look at what he says.           He says, "The CPA" -- or

           22   I asked him, "The CPA, that's the common platform

           23   architecture, right?

           24              "Answer:     Yes.

11:00:32   25              "Question:     That's the Hytera equivalent to the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 63 of 231 PageID #:62840
                                               Closing - Alper
                                                                                           5617

            1   software architecture trade secrets we've been talking about,

            2   correct?

            3              "Correct."

            4              Think about that.       Y.T. Kok brings the common

11:00:47    5   platform architecture in, and you heard it right on the stand,

            6   Mr. Grimmett, he admitted it, that is the equivalent of the

            7   Motorola software architecture trade secrets.              That's the

            8   whole kit and kabootal.        And they took it and they used it.

            9              Now, Hytera has said that they have one answer to

11:01:08   10   this.    They don't deny this anymore.           They denied it at first,

           11   they don't deny it anymore, or at least Mr. Grimmett doesn't.

           12              Hytera has had an answer to this, and they say that

           13   the former Motorolans, as they call them, Mr. Y.T. Kok and Sam

           14   Chia and so forth, they came in the door and they kept all

11:01:28   15   this to themselves, that this was something that they were

           16   forcing on Hytera.       It wasn't Hytera, they didn't want it,

           17   they were perfectly happy with Professor Sun and his

           18   prototype, but they were forcing this on Hytera.

           19              But this is again where you need to go back to what

11:01:43   20   they said before they were sued, because if they were, if Y.T.

           21   Kok and G.S. Kok and Sam Chia were forcing this on Hytera,

           22   then why do the documents say that this very same architecture

           23   was driven by the chief technical officer at the company?

           24              Let's take a look at that.         This is an email from

11:02:04   25   G.S. Kok on July 1st.        He's emailing a whole bunch of Hytera
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 64 of 231 PageID #:62841
                                               Closing - Alper
                                                                                           5618

            1   executives and engineers.         And what does he say?        This is, I

            2   think, less than two weeks after he joined the company.                We'll

            3   talk about the timing of that in a little bit, by the way.

            4   But this is less than two weeks.           What does he say?      "I am

11:02:25    5   currently working on the common software architecture..."                  Is

            6   it something he and G.S. Kok are pushing on everyone else?

            7   No.   That's "...driven by the CTO."          That's the chief

            8   technical officer, one of the senior most executives at the

            9   company.     They were asking for this.

11:02:42   10              And then look what it says after that.            It says,

           11   "This architecture will not just deploy to DMR but TETRA too."

           12              What is TETRA?      TETRA is the other digital project

           13   that they told you they were working on before the people from

           14   Motorola joined the company.

11:02:58   15              What does the CTO want?         He doesn't want this just

           16   for DMR.     He wants to use this across the entire company.

           17              Okay.    What about Professor Sun?         What did he have to

           18   say about this?      You would think at least he, based on what

           19   Hytera has presented to you as their story during this trial,

11:03:16   20   you would think that at least he would be saying the common

           21   platform architecture isn't that great and that we can just

           22   use my stuff.      That's certainly what he tried to say on the

           23   stand.

           24              But, again, we have to compare what they say now

11:03:29   25   versus what they said before they were sued, because we saw
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 65 of 231 PageID #:62842
                                               Closing - Alper
                                                                                           5619

            1   the emails, we saw what Professor Sun actually said back in

            2   the day.     This is in 2009.      Professor Sun, he's sending the

            3   email out.     What does he say?       He says, the CPA isn't just

            4   important, it's very important to the future of Hytera's

11:03:49    5   products.

            6               Okay.   So we know they were using it.          We know it's

            7   important.     We know that's very different than what they said

            8   at the outset of all this.

            9               What do they have to say when we had a chance to ask

11:04:12   10   them about all of this?        Well, you know before Hytera

           11   terminated G.S. Kok, Y.T. Kok and Sam Chia, and we showed you

           12   those agreements, those agreements restrict, forbid those

           13   individuals, those agreements between Hytera and those three

           14   individuals were forbidden to talk about anything about these

11:04:29   15   events, and they were paid a lot of money for that, you saw

           16   those agreements.

           17               Before that happened, we had an opportunity to take

           18   their depositions.       And what was their answer to our

           19   questions?     You saw it.     It was about three months ago at this

11:04:45   20   point.    But you saw it.      They took the Fifth.

           21               And I'll show you just a couple of examples here.

           22   They did it many times.        But here is a couple of examples.            We

           23   asked Mr. Chia:

           24               "Do you have any explanation whatsoever for the

11:05:01   25   massive amount of Motorola confidential information that you
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 66 of 231 PageID #:62843
                                               Closing - Alper
                                                                                           5620

            1   took before you left for Hytera?"

            2              And what was his answer, no?          Of course not.      He took

            3   the Fifth.

            4              What about G.S. Kok.        We asked him:

11:05:15    5              "Did you ask Mr. Chia to bring with him any materials

            6   or documents having Motorola confidential information?"

            7              What was his answer?        Did he say no?      That wasn't

            8   part of the plan?       That's not what we were -- that's not the

            9   plan that we hatched when me and Mr. Chen were talking?

11:05:31   10   Absolutely not.      He took the Fifth.       And you've seen that.

           11   And I think over the course of the trial you've been

           12   developing a feeling for what that means.

           13              But the Judge is going to actually instruct you about

           14   the conclusions that you are entitled to reach based on those

11:05:48   15   individuals taking the Fifth in response to these very

           16   critical questions.

           17              And I am going to show you one of those jury

           18   instructions that will be read to you and that the Judge will

           19   give you copies of to assist you in your deliberations.

11:06:01   20              And what you'll see is that when you see someone

           21   taking the Fifth, "You may...infer by such refusal" to answer

           22   "that the answers would have been adverse to those individuals

           23   or Hytera."

           24              That means that when you see Y.T. Kok, Sam Chia and

11:06:21   25   G.S. Kok refusing to answer critical questions about the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 67 of 231 PageID #:62844
                                               Closing - Alper
                                                                                           5621

            1   theft, that you can conclude that the answer would have been

            2   "yes" per the instructions that the Judge is going to provide

            3   to you.

            4               And the questions that we asked them, were they just

11:06:40    5   about the theft?       Because you saw it, the theft at this point,

            6   it's admitted.      Was it just about the theft?          Absolutely not.

            7   We asked them other key questions that are at issue in this

            8   case as well.      And let me just show you one example of that.

            9               We asked G.S. Kok, we asked the person who was the

11:06:59   10   first person, the person who was talking to Mr. Chen when they

           11   came up with the plan, we asked him:

           12               "Isn't it correct that you met with the senior

           13   management staff at Hytera and discussed using Motorola's

           14   confidential information, isn't that correct?"

11:07:17   15               What was his answer?       Did he say No?      Did he say they

           16   never knew?     No.    He took the Fifth.

           17               And based on His Honor's instructions that will be

           18   forthcoming, that means that you can conclude what the

           19   evidence has already confirmed, that the answer would have

11:07:33   20   been yes, of course they knew.          Of course they were all in on

           21   this.    And we'll talk about that in a minute.

           22               But first let's talk generally about this issue of

           23   who knew.     So this has clearly been an issue for Hytera in

           24   this case.     They've asked many questions about who actually

11:07:52   25   had the documents, who -- there has been this issue of
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 68 of 231 PageID #:62845
                                               Closing - Alper
                                                                                           5622

            1   rebadged documents, as they put it, whether the Hytera

            2   engineers saw that these were Motorola.

            3              We've proved that they did.           But I want to make a

            4   really fundamental point.         Before we are going to talk about

11:08:09    5   who, who was already existing at Hytera knew, but before we

            6   get there, I want to talk about the people that everyone

            7   agrees knew.      And that's the people who were in charge of

            8   Hytera's entire DMR development department and project.

            9   That's G.S. Kok, that's Y.T. Kok, that's Sam Chia, and you saw

11:08:31   10   Peiyi Huang over the course of the case.

           11              And everyone admits, this is Mr. Grimmett's testimony

           12   on the right -- on the left, rather, everyone admits they

           13   knew.    And why is that important in this case?            It's

           14   critically important because the undisputed evidence is that

11:08:51   15   these are the people who were in charge of the entire DMR

           16   development for Hytera.

           17              You saw the organizational charts.           I'm showing one

           18   of them here.      G.S. Kok, he was right at the top.           Y.T. Kok

           19   was right next to him.        Sam Chia, the chief product

11:09:10   20   architecture.      Peiyi Huang, in charge of all software.

           21              And why is that significant?          That's significant

           22   because when these senior executives and managers are the ones

           23   responsible for the theft, that means Hytera is responsible.

           24              And the Judge is going to instruct you about this.

11:09:32   25   This isn't just us saying it.          The Judge is going to instruct
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 69 of 231 PageID #:62846
                                               Closing - Alper
                                                                                           5623

            1   you on this.      Let me show you one of the instructions that the

            2   Judge is going to read to you.

            3              He's going to tell you that by the law, "...a

            4   corporation can be liable, that is, responsible for its

11:09:47    5   employees' conduct whenever the employee is acting within the

            6   scope of his or her employment."           And then I've highlighted

            7   some pieces of this, if we go down.           "Conduct is within the

            8   scope of employment when actuated, at least in part, by a

            9   purpose to serve the employer."

11:10:05   10              And we are going to see that, I am going to show you

           11   how we proved that.       Of course this was to serve the employer.

           12   Those folks were hired to develop the DMR product, and when

           13   they did all this stuff, that's exactly what they were doing.

           14              And to the extent there is any suggestion by anyone

11:10:20   15   that an illegal act like this theft doesn't count, that that

           16   can't be within the scope of their employment, the Judge is

           17   going to instruct you it's not the case.             Of course that's the

           18   case.    As the Judge will instruct you, "An illegal act may

           19   still be within the scope of employment, so as to impose

11:10:38   20   liability on the corporation."

           21              It doesn't matter that they were stealing.             What

           22   matters is that the stealing was part of their jobs.

           23              This is not like they were running a drug ring in

           24   Hytera.    Maybe in that instance Hytera wouldn't be

11:10:54   25   responsible.      But they were doing this in order to develop a
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 70 of 231 PageID #:62847
                                               Closing - Alper
                                                                                           5624

            1   product for Hytera that Hytera has then gone off and sold and

            2   made, as you saw, hundreds and hundreds of millions of dollars

            3   in profit.

            4              And when it comes to whether they were acting within

11:11:10    5   the scope of their employment, as I said, this is not in

            6   dispute, Mr. Grimmett, when he was here two weeks ago, I asked

            7   him on cross-examination, he admitted it, and I'll show you

            8   that testimony.

            9              We asked him, "G.S. Kok, Sam Chia, Y.T. Kok and Peiyi

11:11:27   10   Huang, they were hired to develop Hytera's DMR products?"

           11              His answer, "Yes."       Of course, we all know that.

           12              Then the next question, "When they were using

           13   Motorola source code and looking at Motorola confidential

           14   documents, they were doing that in connection with developing

11:11:44   15   Hytera's DMR products, right?"

           16              And his answer was "Yes."

           17              Was it for Hytera?       Was it in the scope of what they

           18   were hired to do?       All you need are those two questions.              Of

           19   course it was.      And per the Judge's instructions, that means

11:11:59   20   Hytera is liable.

           21              And of course that makes sense.           Just think about it.

           22   If a senior executive at a big company goes out and does

           23   something for that company as part of their job that hurts you

           24   or one of your friends or one of your loved ones, of course

11:12:23   25   the company should be responsible.           That's not just what is
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 71 of 231 PageID #:62848
                                               Closing - Alper
                                                                                           5625

            1   right, but it is the law as the Judge is going to instruct

            2   you.

            3               And all of this talk about who knew at the company,

            4   how many other of the subsidiary engineers, the lower people

11:12:44    5   on the totem pole, how many of them knew, that is not an

            6   excuse for Hytera to not take responsibility for the theft.

            7   It's not what is right.        It is not what is just.         And it is

            8   definitely not the law.        We spent how many weeks on that

            9   issue?

11:13:07   10               So what does Hytera say in response to that?             They

           11   suggested that G.S. Kok:         Well, he wasn't all that important

           12   in the organization.

           13               But we saw when we actually look at the actual

           14   evidence, you saw that's actually the exact opposite.                He

11:13:26   15   wasn't just important, he was one of the senior-most

           16   executives at the entire company and he perpetrated the theft.

           17               And here is one of the documents.          We saw the

           18   organizational charts.        But let me show you one other

           19   document.     It came into evidence a couple of weeks ago.

11:13:39   20               This is Hytera's -- this is a translation, so that's

           21   why it looks like it does.         Those are actual signatures in the

           22   Chinese part of this document.          It's in evidence, PTX-2380.

           23               This is what Hytera submitted to the stock exchange

           24   when it went public.        This is a critical document.         This is

11:13:56   25   Hytera saying to the world why it is a valuable company and
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 72 of 231 PageID #:62849
                                               Closing - Alper
                                                                                           5626

            1   why it deserves to go public so Mr. Chen and Hytera can make

            2   those billions of dollars.

            3              And what does it say in the document?            Who signed

            4   that document to make those billions of dollars?               Well, you

11:14:15    5   can see it right here.        This is in 2011 when they went public.

            6   It had the signature of all senior officers at the company.

            7   And there are only seven of them.           And two of them are

            8   Mr. Chen and G.S. Kok.

            9              G.S. Kok is one of the seven most senior executives

11:14:35   10   at the company.      He's the one who's signing his name on the

           11   dotted line to go public and make billions because they

           12   launched the digital product based on Motorola's technical

           13   trade secret information and copyrighted source code.

           14              And Hytera comes in here and they say they shouldn't

11:14:55   15   be responsible for G.S. Kok's actions.            I want you to think

           16   about that.     Is that a company that is willing to accept that

           17   they've done wrong after every one of their witnesses said

           18   that they did?

           19              Okay.    Let's talk about, I told you, Hytera spent

11:15:18   20   enough time on this issue at the trial, so I want to touch on

           21   it, it's what about everyone else, did they know?

           22              You saw the evidence, of course they knew.             Hytera

           23   had to literally bend over backwards to try to show you that

           24   they didn't know.

11:15:31   25              I'm going to show you some of the evidence here.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 73 of 231 PageID #:62850
                                               Closing - Alper
                                                                                           5627

            1   What did Hytera say at the outset of the trial?              This is again

            2   from the opening statement.         They said, okay, some of the

            3   engineers were getting documents, but they were the rebadged

            4   ones.    They're getting material, but it says "Hytera" on it.

11:15:47    5   "They have no knowledge" - look at the last sentence - "They

            6   have no knowledge that it's a Motorola document."

            7               That's what they said before we got to show you the

            8   evidence.     But once we got to show you the evidence, we proved

            9   it's the exact opposite.

11:16:03   10               So you saw this document.        This is an email.       We saw

           11   this a number of times.        But it's worth seeing one more time.

           12   This is an email from Jue Liang.           He's a non-Motorola

           13   engineer.     He sent this email to Sam Chia.          And what he had

           14   done is he had cut and pasted Motorola confidential material

11:16:22   15   from that testing and conformance document that we've seen so

           16   many times into this email.

           17               And he's asking Mr. Chia technical questions about

           18   it, because he's using the Motorola confidential material.

           19   And how does he know that this is Motorola confidential

11:16:38   20   material?     Well, you can see it right here.          He says "I saw

           21   this in the document called Motorola DMR conformance testing

           22   of radio hardware."

           23               What more proof do you need than that?           And that's

           24   the title, the file name of the document.             So that's what

11:16:57   25   Mr. Liang sees every time he opens his computer to go click on
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 74 of 231 PageID #:62851
                                               Closing - Alper
                                                                                           5628

            1   that file to use it, to use the Motorola confidential

            2   information.

            3               And Hytera has said that he didn't know he was using

            4   Motorola confidential information.           Well, we got to depose him

11:17:13    5   before this case.       He said the opposite.        We asked him:

            6               "You knew that the source of the information possibly

            7   contained Motorola information?"

            8               And his answer?      Of course he said "Yes."        His emails

            9   say that.     But you know what, he used it anyway.

11:17:31   10               What about this document.        You saw a lot about this

           11   document, the VOX document.         This is the document that regards

           12   the Motorola, this is a Motorola document, it's got a detailed

           13   description of the Motorola VOX trade secret technology.                   And

           14   you saw it has strike-throughs.          They call it track changes in

11:17:52   15   Word, Microsoft Word, where someone had struck through the

           16   parts that say "Motorola" and "Motorola Confidential

           17   Information."

           18               Now, all the substance that tell you how to implement

           19   Motorola's VOX technology are still there.             Just the parts

11:18:07   20   that say "Motorola" are struck through.

           21               What Hytera said was that no one knew that this

           22   document came from Motorola.          And the reason for it is they

           23   said when they were looking at this document, they couldn't

           24   see these track changes, right, these deletions.               All they saw

11:18:24   25   was the material that was there.           And so everything that you
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 75 of 231 PageID #:62852
                                               Closing - Alper
                                                                                           5629

            1   see a strike-through on, that just didn't come up.

            2               Well, a couple things about this.          First of all, the

            3   document that you are seeing in evidence, this is an exact

            4   picture of what is actually in evidence, we didn't do that to

11:18:38    5   that file.     That's how Hytera provided it to us out of their

            6   own files when the parties exchanged the documents in the

            7   discovery part of this case.

            8               That's what we got from them.          We didn't do anything

            9   fancy in Microsoft Word to reveal that this had been deleted

11:18:55   10   at one point.

           11               Number two, you heard Dr. Wicker.          He took the stand.

           12   He actually -- none of the other experts, no one from Hytera

           13   actually did this -- he went, he got the version of Microsoft

           14   Word that Hytera was using at the time in 2008 in that time

11:19:09   15   frame and he tested this.         And what did he find?        He found

           16   that, just as you have today, that as a default, the documents

           17   when you open them, they come up with the track changes.                   So

           18   you see exactly that on your screen.

           19               But you don't even have to take his word for it and

11:19:26   20   you don't have to make assumptions because we proved what

           21   happened.     And let me show you this.          So this was this email

           22   from these non-Motorola engineers.           And they're emailing each

           23   other back in 2008, right when the theft is really starting to

           24   get in full spring, and they're emailing that VOX.doc

11:19:46   25   document, the one that we just looked at.             They're attaching
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 76 of 231 PageID #:62853
                                               Closing - Alper
                                                                                           5630

            1   it and they're emailing it around.

            2              And look at who one of the people is who received

            3   this.    This is Jun Qin, Qin Jun.         And when Jun Qin received

            4   it, you saw what he did with it, he saved it to his computer.

11:20:00    5   And we showed this by showing you the metadata for this file.

            6   You saw metadata quite a few times over the course of this

            7   trial.

            8              And what was the file name that Jun Qin used when he

            9   saved this to his computer?         Was it Hytera VOX.doc?        Was it

11:20:16   10   just VOX.doc in exactly the same way that it was sent to him?

           11   No.   He labeled it Motorola VOX.doc.            And you've got to ask

           12   yourself if he labeled it Motorola VOX.doc, if he couldn't --

           13   let me say that again.

           14              If he couldn't see that this was, all the lines where

11:20:40   15   it says this is Motorola confidential information, has the

           16   "Motorola" label on it, how did he know to label it Motorola

           17   VOX.doc?     That's not just the metadata that lives in some like

           18   back part of the back of his hard drive.             That's the file name

           19   that he sees when he looks on his computer to click this open

11:21:01   20   to use it.

           21              Of course he saw the track changes.            That's the only

           22   way that he could have known that this was Motorola's

           23   confidential VOX technology.          And you know what?       He saved it

           24   and he used it and no one ever said anything about it.

11:21:15   25              Okay.    Here is another example.         What about that Neo
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 77 of 231 PageID #:62854
                                               Closing - Alper
                                                                                           5631

            1   testing document.       I'm going to show you it in a second.              Here

            2   is, but they were sending this around.            You can see this is a

            3   May 2008 email from a bunch of Hytera engineers.               This is a

            4   translation, so you can't see the icons.             But this would be

11:21:38    5   that file icon, the attachment at the bottom, it's the Neo, a

            6   Neo document.      And what do they say about it?          They say the

            7   attachment is the Motorola DMR production debugging document.

            8               And they know it's Motorola, obviously.            And what do

            9   they say?     Do they say you can kind of ignore it, it's not all

11:21:57   10   that important?      No.    They say, "Please carry out relevant

           11   studies."

           12               So we know it's from Motorola.         We know that we need

           13   to use it.     Do we know that it's Motorola confidential?             Well,

           14   all you have to do is click on the icon, which is in the

11:22:11   15   original, and it would be right there in the translation, and

           16   you can see it right there.

           17               You've seen this document, the Neo document, testing

           18   document.     It says "Motorola" right on the front.            It says

           19   "Neo," that's the internal code name for Motorola's portable

11:22:26   20   products.     You saw evidence that G.S. Kok told everyone at the

           21   company by way of email what the code names at Motorola meant.

           22               And then look at it right down there on the first

           23   page.    It says that this information is "proprietary to

           24   Motorola and shall not be used in whole or in part without

11:22:42   25   Motorola's written consent."
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 78 of 231 PageID #:62855
                                               Closing - Alper
                                                                                           5632

            1              And was this just a one time shot in 2008?

            2   Absolutely not.      They used it over and over and over through

            3   the years.     We proved this.      Here is another email attaching

            4   the same document, this time in 2013.            And once again, they

11:23:04    5   say "Please refer" -- do they know it's from Motorola?                Of

            6   course they know it's from Motorola.             "Please refer to the

            7   Moto DMR production commissioning document."              They want people

            8   to use it.     They want people to learn from it.           And if you

            9   open the attachment you see the same thing, it's "Motorola

11:23:22   10   confidential."      It says you shouldn't do that.

           11              And I want you to note one of the recipients here.                I

           12   am going to come back to this in a minute.             It's Charles Hsu.

           13   That's, as you saw on the stand, that's the American name for

           14   Xu Hailin.     That was one of the engineers who came to testify

11:23:38   15   here at the trial for Hytera.          I'm going to talk about him

           16   again in connection with this issue in a moment.

           17              But was that it?       Was 2013 it?      No.    2016, we have

           18   evidence, more evidence this time.           They're circulating to an

           19   even larger group of engineers, 10 or so.             And what are they

11:23:56   20   saying?    They say:     Go inside the document.          Go see these

           21   specific sections.

           22              And what do they say to do with it?             Why do they want

           23   to do that?     To see how Motorola did it, to learn how Motorola

           24   did it.    Is this a confidential document?           Absolutely.     You

11:24:11   25   click it open and you can see that.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 79 of 231 PageID #:62856
                                               Closing - Alper
                                                                                           5633

            1               Now, Hytera spent some time over the course of the

            2   trial on this particular document.           And what do they say?

            3   They suggested that this was a public document, that this is

            4   something that you could get from the Internet or that you

11:24:26    5   could, someone could get it just from one of Motorola's

            6   distributors.

            7               But the person, but the person that they brought,

            8   this is when I wanted to get back to Xu Hailin, who is on one

            9   of these emails, so they brought a person who was on one of

11:24:42   10   these emails, who actually received the documents, and we had

           11   a chance to actually ask him these questions.

           12               And let's take a look at his testimony.            We asked

           13   him:

           14               "You didn't find this document on the Internet,

11:24:52   15   correct?"

           16               His answer, "That's correct."

           17               And what about getting it from a distributor?

           18               "You didn't receive this document from a

           19   distributor?"

11:25:01   20               "That's correct."

           21               They say it came from a public source, but there is

           22   absolutely no proof of that.          It didn't.     Of course it came

           23   from Motorola when they brought the materials over.

           24               Now, what did Xu Hailin have to say about this?                This

11:25:18   25   is important.      Did he say, "Okay, I was on an email where I
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 80 of 231 PageID #:62857
                                               Closing - Alper
                                                                                           5634

            1   received this confidential and proprietary Motorola

            2   information and we were using it, and that is not okay"?                   Did

            3   he say "I shouldn't have had this.           This was wrong"?

            4              It's the exact opposite.         I want you to remember his

11:25:37    5   testimony.     I'm going to show you it.         He said, this is his

            6   testimony when he was confronted with this document, he said:

            7              "Even if I had opened this document, I would not have

            8   understood the gravity or the seriousness of that wording."

            9              And what wording is it?         "Proprietary to Motorola,

11:25:55   10   shall not be used in whole or in part without Motorola's

           11   written consent."

           12              And just to clarify that this was not a language

           13   issue, this was not an issue of Mr. Xu Hailin not

           14   understanding English, he used an analogy.             He made a

11:26:14   15   comparison.     And you might remember this, but this is his

           16   testimony.     He said, "It's like when I watch a movie, even

           17   though I notice that there are texts that would say, for

           18   example, 'FBI warning,' I would not pay attention to how

           19   serious it would be."

11:26:28   20              Now, I want you to think about that for a second.                 Of

           21   the dozens of Hytera engineers who received this Motorola

           22   confidential trade secret document over the years from 2008

           23   clear through to 2016, the only one of them that Hytera

           24   brought to testify before you was Mr. Xu Hailin.

11:26:54   25              And what did he say?        He says:    I saw this document.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 81 of 231 PageID #:62858
                                               Closing - Alper
                                                                                           5635

            1   I understood what that means.          And I just don't care.

            2               "It's just like when I'm watching a movie and I see

            3   the FBI warning."       I just don't care.

            4               And you've got to ask yourself, it was their choice

11:27:20    5   to put him on the stand to give that testimony, and you've got

            6   to ask yourself, does that sound like a company that is ready

            7   to accept responsibility for its actions after 10 years of

            8   using Motorola's confidential information?             Or is that a

            9   company that still just won't listen?

11:27:42   10               Okay.   Huang Ni was also a recipient of this

           11   document.     I showed you, she was the person on the "to" line

           12   in 2016.

           13               And in her deposition, she didn't come to trial, but

           14   in her deposition, we had a chance to ask her about it.                And

11:28:03   15   what did she say?

           16               She said, "I didn't pay much attention to it.             I

           17   didn't look in detail.        It's a waste of time.        And even if I

           18   had read it, it would not have been very meaningful."                And

           19   why?    Because "It's too old."

11:28:23   20               But how could that be the case if Hytera was emailing

           21   this document around and using it from 2008 clear through to

           22   the present?

           23               So when we look at Huang Ni's testimony, we have to

           24   ask ourselves:      Is that really the truth or is that a company

11:28:40   25   that refuses to admit that it has done something wrong?                Look
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 82 of 231 PageID #:62859
                                               Closing - Alper
                                                                                           5636

            1   at the documents.       They show you the answer.

            2               Okay.   Huang Peiyi, we saw her.         She was on a number,

            3   on the issue of who knew -- remember, we're still on the

            4   subject that they say no one knew.           How could that possibly be

11:29:03    5   based on just the documents that I've shown you so far?

            6               But Huang Peiyi, what about the code -- I'm sorry,

            7   Huang Ni.     What about the code?

            8               Huang Peiyi, she came over from Motorola.            You

            9   remember this.      She sent to Huang Ni the framer_api.h file.

11:29:21   10   That's a Motorola source code file.

           11               How do we know that it's from Motorola?            Well, we

           12   proved it with the expert analysis.           How do we know that

           13   Huang -- I mean, excuse me.         How do we know that Huang Ni knew

           14   that it was from Motorola?         Again, all you have to do is click

11:29:35   15   on it, just as Huang Peiyi was telling Huang Ni to do.                 And

           16   what do you see?       It says it right there, right at the very

           17   top.    It's from Motorola.

           18               What did Huang Peiyi have to say about this?             You can

           19   see it right there.       What did she say when we had a chance to

11:29:52   20   take her deposition back in January of 2019?              She didn't just

           21   deny knowing it, she said:         I've never even gotten source code

           22   from Huang Peiyi.

           23               She denied that she even got source code, full stop,

           24   from Huang Peiyi.

11:30:10   25               But how can that be the case when we have the emails
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 83 of 231 PageID #:62860
                                               Closing - Alper
                                                                                           5637

            1   proving she did get source code from Huang Peiyi?               And it

            2   wasn't just the one file.         It was hundreds of files.         This is

            3   the log from Huang Peiyi's computer.             The proof is astounding

            4   here.    This is the log from Huang Peiyi's computer.

11:30:33    5               And on her computer, you remember, this is that

            6   forensic log that was recovered from Huang Peiyi's computer

            7   when she tried to delete the contents of her computer.                 Huang

            8   Peiyi is the one that came over from Motorola.

            9               And on it were thousands of Motorola confidential

11:30:49   10   source code files.       You can see them there on the left.           And

           11   what directory were they in?          They're in the sent_to_hunagNi

           12   directory.

           13               Do we have evidence that she sent source code,

           14   Motorola -- source code at all, but Motorola source code to

11:31:07   15   Huang Ni?     Of course we do.      It's in the sent_to_hunagNi

           16   folder.

           17               And what do we see Huang Peiyi did with that?              Well,

           18   to cover it up, she deleted it all.

           19               And what about Huang Ni, what did she do?            She

11:31:23   20   deleted it, too, because after we sued, it wasn't there on her

           21   computer anymore.

           22               Okay.   Now, Mr. Grimmett took this on as part of his

           23   testimony that Hytera didn't know.           And he says:      All right.

           24   Well, what I did was I went out to Hytera, he took a trip out

11:31:51   25   to Hytera and sat down with the engineers at Hytera.                And one
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 84 of 231 PageID #:62861
                                               Closing - Alper
                                                                                           5638

            1   of them was Huang Ni.        And you remember, he said, I asked her:

            2   Did you get this code file that says "Motorola" on it?

            3              And she told him at the time -- she changed her

            4   testimony, right?       So she had already said at first she didn't

11:32:11    5   receive it at all.       Then she was caught.        And so now she said

            6   to Mr. Grimmett "Actually, I did see the file," but you'll

            7   remember this, "I didn't see the part that said 'Motorola.'"

            8              You remember Mr. Grimmett, he said, he actually

            9   admitted that the whole file would have shown up on the screen

11:32:30   10   the whole time.

           11              So she somehow is using this file but not seeing the

           12   part, the description of the file that says "Motorola."                And

           13   you have to consider that and especially that change of

           14   testimony when you think about Hytera's witnesses.

11:32:45   15              And Hytera may get up and they may have reasons here.

           16   They may have -- they may say what Huang Ni knew, what she was

           17   thinking, what she said outside of this courtroom.               But you

           18   can't deny one thing, you never heard from Huang Ni herself,

           19   and you never heard from each of the other people who were

11:33:05   20   undeniably here in court, undeniably in possession of

           21   documents and materials that said "Motorola" on them.

           22              The one that you heard from was Mr. Xu Hailin.              And

           23   you know what he said unapologetically, "I just don't care."

           24              So we asked Mr. Grimmett, by the way -- so let me say

11:33:35   25   that a different way.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 85 of 231 PageID #:62862
                                               Closing - Alper
                                                                                           5639

            1              So what did you get?        Instead of the actual people

            2   that were in possession of the materials that said "Motorola"

            3   on them, well, you remember, we just talked about it, they

            4   flew Mr. Grimmett out to China.          He sat down in a room with

11:33:51    5   all those engineers.        He asked them a number of questions.

            6   But you heard it right on the stand, we asked him:               In all

            7   that time that you were sitting there with the Hytera

            8   engineers, did you ever just ask them "Did you know?"

            9              And what was his answer?         He said he never asked.

11:34:06   10              Here is the testimony:

           11              "Isn't it correct that when you were talking to the

           12   Hytera employees, engineers and so forth, you never directly

           13   asked them whether they knew?" whether they knew about the

           14   theft?

11:34:19   15              His answer was "Correct."

           16              And is that because Mr. Grimmett didn't understand

           17   that to be a very important issue for Hytera that they were

           18   going to spend days and days and days of this trial trying to

           19   prove to you?      Absolutely not.      He said it right there.        He

11:34:32   20   knew that was an issue, he knew it was important, and he just

           21   didn't ask.

           22              And this is where we've just got to use our common

           23   sense, right.      We know why he didn't ask.         We know why he

           24   didn't ask.     Because he already knew the answer.            And we all

11:34:50   25   know the answer as well.         It's shown in the actual documents
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 86 of 231 PageID #:62863
                                               Closing - Alper
                                                                                           5640

            1   and how we proved it to you.

            2              What about some of the other evidence that we have?

            3   What about how the Motorola folks showed up with just a

            4   tremendous amount of Motorola information when they showed up?

11:35:08    5   I want to talk about that for a minute because I think it's

            6   significant to what Hytera has presented as an important issue

            7   in this case.

            8              So what about Y.T. Kok.         He shows up at Motorola two

            9   and a half weeks after he arrives, he's presenting the entire

11:35:22   10   common platform architecture.          That is the entire software

           11   architecture that it took Motorola decades, decades to

           12   develop.     We proved that.      We showed you the documents dating

           13   back to the '90s and hundreds of engineers.

           14              And he walks in the door, two and a half weeks later,

11:35:40   15   presumably after he's gotten used to the new company and he's

           16   learned what he needed to learn about what Hytera already had,

           17   and he just presents the entire common platform architecture.

           18              Of course it didn't come from Y.T. Kok.             Of course it

           19   came from where Y.T. Kok came from, and that was Motorola.

11:35:54   20              What about Mr. Chia?        Mr. Chia, you can see here, in

           21   February 2009, he's sending around the DMR DSP library.

           22   That's one of those three critical libraries that Hytera

           23   admits that it copied.        And what is he doing?        He's sending

           24   this around and he's telling everyone to use it.               That's

11:36:12   25   thousands upon thousands of lines of source code.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 87 of 231 PageID #:62864
                                               Closing - Alper
                                                                                           5641

            1              And we asked Mr. Grimmett, we asked him:             How long

            2   would it take an individual Hytera engineer to develop the

            3   source code for that DMR DSP library?            He said 77 months.

            4   That's over 6 years.

11:36:36    5              And Mr. Chia, he's sending that around a few months

            6   after he gets to the company.

            7              And Mr. Grimmett, he admitted it himself, we asked

            8   him:    There is no way that Mr. Chia on his own could have

            9   created that DMR DSP library in the time that he was at the

11:36:52   10   company?     He answered straight up "That's correct."

           11              And if Mr. Chia couldn't have developed the DMR DSP

           12   library that Hytera copied, then who did?

           13              Of course the engineers knew it came from Motorola.

           14   They knew that Chia and Y.T. Kok and the rest of them, they

11:37:13   15   couldn't have developed this on their own and they just showed

           16   up and suddenly gave it all to them.             And they did this over

           17   and over again.

           18              This is Huang Peiyi now.         Look at this one.       This is

           19   April 2009.     This is Huang Peiyi sending out the RFhal library

11:37:30   20   that's again one of the three critical source code libraries

           21   that Hytera stole.       And this is one month, one month after

           22   Huang Peiyi was hired at the company.

           23              And this is a library that has thousands upon

           24   thousands of lines of source code.           Ms. Barbara

11:37:50   25   Frederiksen-Cross, she told you that.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 88 of 231 PageID #:62865
                                               Closing - Alper
                                                                                           5642

            1              And what did Mr. Grimmett say?          He said, he admitted

            2   it, he said that it would've taken 40 months.              I didn't put

            3   this up on the slide, but he said it would've taken 40 months,

            4   over 3 years for a Hytera engineer to develop that code.

11:38:04    5              And so when we asked him, we said, "You'd agree there

            6   is no way that Huang Peiyi on her own could have created that

            7   source code for the RFhal library that she went to Wang Fei?"

            8   And his answer, "That's correct."

            9              And if Huang Peiyi couldn't have created it, where

11:38:25   10   did it come from?       Of course it came from Motorola.          And you

           11   know what, Wang Fei, the recipient of this, he knew it.                And

           12   he never came in to court to deny it, and neither did any of

           13   the other engineers who were receiving all this massive amount

           14   of code.

11:38:42   15              Okay.    And we saw other signs of this as well, and

           16   this is an important one, because it shows how they were

           17   actually implementing this.         We actually have emails that

           18   prove exactly what was happening at this time frame.

           19              So this is Yang Shuang Feng, not from Motorola.                 And

11:39:00   20   what is Yang Shuang Feng doing in December of 2008, right

           21   after Y.T. Kok joins the company?           What he's doing is he gets

           22   a bunch of code from Y.T. Kok, and then he does what's called

           23   transplanting.

           24              And what is transplanting?         Well, Y.T. Kok tells him

11:39:15   25   go into the code, take the Motorola letters out, like SVC and
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 89 of 231 PageID #:62866
                                               Closing - Alper
                                                                                           5643

            1   put the Hytera letters in, like RAF, and then we're going to

            2   call it Hytera code.

            3              And everywhere you do that, he left fingerprints.

            4   How do we know he did that?         Because in the code when we look

11:39:36    5   at it everywhere he did that he left his fingerprint, he put

            6   "YSF" with two slashes.

            7              And it wasn't just this one instance.            He did it over

            8   and over and over and over again, all through the code, file

            9   after file.     He's taking the Motorola code that Y.T. Kok gave

11:39:57   10   him and he's tweaking a little bit of it and he's putting it

           11   into their system.

           12              And you've got to think about that.            So this is just

           13   a couple of months after Mr. Kok and Y.T. Kok joins the

           14   company.     And Yang Shuang Feng, he gets a bunch of code that

11:40:15   15   he's never seen before.        And Y.T. Kok, he asks him:         Go in

           16   there and make a few tweaks and put it into Hytera's products.

           17   And he does that.       And at that time he knows the only place

           18   where all of this code could have come from is where Y.T. Kok

           19   came from, and that was Motorola.           And Yang Shuang Feng, he

11:40:41   20   used it anyway.      And he never came to deny it.

           21              What did Dr. Wicker and Dr. Rangan call this?              Dr.

           22   Rangan possibly said it best.          If you are an engineer at a

           23   company and you see this, it's like a magician pulling a

           24   rabbit out of a hat.        It's like the source code, it

11:41:00   25   materialized out of thin air.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 90 of 231 PageID #:62867
                                               Closing - Alper
                                                                                           5644

            1              But here is the thing, we know this and definitely

            2   the Hytera engineers, who were trained engineers, they know

            3   this.    Source code does not appear out of thin air.             You don't

            4   just get a whole bunch of code and then have someone tell you

11:41:18    5   make a few tweaks to take these Motorola names that you've

            6   never seen before and change them to things like RAF and so

            7   forth.

            8              They knew that this came from Motorola.             And there

            9   has been no -- no one has come to dispute that from Hytera.

11:41:35   10              One very briefly, a couple last things.             This wasn't

           11   just Y.T. Kok and Sam Chia.         Let me say that differently.

           12   This wasn't just after Y.T. Kok and Sam Chia came over to the

           13   company.

           14              You see this is an email from G.S. Kok.             And this is

11:41:54   15   in March of 2008.       This is before Sam Chia and Y.T. Kok

           16   joined.    This was another one of those welcome emails that

           17   G.S. Kok had received where Hytera engineers are asking how

           18   Motorola did it.

           19              And you can see G.S. Kok here, he is attempting to

11:42:10   20   answer those questions.        And one of the questions that had to

           21   do, you can see, question number one had to do with a crush

           22   circuit.     And that was a translation issue that you may recall

           23   at the trial that referred to squelch, the squelch trade

           24   secret.

11:42:23   25              And what does G.S. Kok says?          Does he say, Okay,
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 91 of 231 PageID #:62868
                                               Closing - Alper
                                                                                           5645

            1   we're going to start from scratch on our own squelch?                No.    He

            2   says it right here.       "At MOTOTRBO, the team worked in Motorola

            3   for five years to refine the crushing algorithms," the squelch

            4   algorithms.

11:42:39    5              And then he goes on.        "This has been perfected at

            6   MOTOTRBO for five years and is currently operating" -- does he

            7   say "But we're not going to use that.            That's Motorola's hard

            8   work.    We are going to develop it on our own"?            Look at what

            9   he says.     He says, "...we intend to use the same method."

11:42:56   10              And we're talking about who knew.           Look who he sent

           11   this email to.      Do you see that up there at the top, "2yfdmr,"

           12   that's the entire DMR department at Hytera.             That's the email

           13   alias, we proved this during the case, that's the entire DMR

           14   department.

11:43:12   15              He's literally saying Motorola worked to refine their

           16   hard work for five years on squelch and we're going to use

           17   that.    How can they possibly say they didn't know?             It doesn't

           18   matter because G.S. Kok knew, and Hytera is responsible for

           19   that, and how dare they say that they aren't.              But how dare

11:43:30   20   they say that they didn't know.          Of course they knew.

           21              And let me make one other point while we're at it.

           22   You heard the testimony from or the suggestion, I should say,

           23   from Hytera that squelch is no big deal, that everyone has

           24   squelch.

11:43:44   25              Mr. Grimmett, he said on the stand everyone has
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 92 of 231 PageID #:62869
                                               Closing - Alper
                                                                                           5646

            1   squelch, it's a feature that everyone has and Hytera doesn't

            2   use Motorola's.

            3               Well, if that's the case, then why is Hytera --

            4   excuse me.     Why is Mr. Kok talking about using the squelch

11:43:57    5   that Motorola refined and perfected for five years?               Does that

            6   sound like a generic feature that everyone knows about?                 Of

            7   course not.

            8               These are hard earned trade secret technologies by

            9   Motorola.     And what did Hytera want to do?          They wanted to

11:44:15   10   take it all.

           11               And it wasn't just the people working on DMR.               This

           12   will be one more on this point.          It was people, it was the

           13   whole company, the whole company knew.

           14               This is Jing Ting Wang.        He didn't work on DMR.          He

11:44:33   15   worked on dPMR products.         You'll remember that for a period of

           16   time Hytera was pursuing, was to trying to develop a dPMR

           17   product.

           18               And what did he say when it comes to Motorola's

           19   confidential information?         He knew.    He said there is a

11:44:46   20   "sensitive relationship between RAF and Motorola."               RAF,

           21   that's the technology that they admit was based on Motorola's

           22   source code.      They admit that.

           23               And what did Jing Ting Wang say?          He knew there was a

           24   sensitive relationship.        Why is there a sensitive

11:45:03   25   relationship?      We all know and so did he.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 93 of 231 PageID #:62870
                                               Closing - Alper
                                                                                           5647

            1              Okay.    That is the evidence, that's some of the

            2   evidence that we have today.          What about all the evidence that

            3   they deleted?      This is very significant.         The Judge is going

            4   to provide you some instructions about destruction of evidence

11:45:23    5   and what you can conclude.

            6              But in the circumstances present here, as the Judge

            7   will instruct you based -- instruct you on the law, and based

            8   on that law in these circumstances you can conclude that the

            9   materials that they destroyed were terrible for them and we

11:45:43   10   know that, in other words, show the theft was even worse than

           11   all of the evidence that we proved over the course of this

           12   trial.

           13              And this is important because one of the things that

           14   Hytera has said, and I wouldn't be surprised if they say

11:45:53   15   during their statement, is that we're only picking at certain

           16   pieces of evidence.       We're doing way more than that.           But

           17   you've got to think about that in the context of all of the

           18   documents that they destroyed over the years, and there is

           19   really no disputing that they did that.

11:46:07   20              So what about Huang Peiyi's laptop.            You remember she

           21   came over from Motorola.         On her laptop, that's the one with,

           22   the one that had the forensic logs.           She destroyed over

           23   130,000 confidential Motorola documents, 130, almost 131,000

           24   Motorola confidential documents.

11:46:28   25              Does that sound like there isn't a problem?              We know
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 94 of 231 PageID #:62871
                                               Closing - Alper
                                                                                           5648

            1   why she did it.      She was trying to cover their tracks.

            2              But we caught them.        We have the forensic log.        And

            3   what does it show?       It shows Motorola confidential source code

            4   file after Motorola confidential source code file, thousands

11:46:49    5   of Motorola source code files, thousands of Motorola

            6   confidential documents.        You saw the evidence, we proved it.

            7              And there is one, I'm showing you a slide here from

            8   her forensic log, and all of those we're just blowing up here

            9   as examples, those are confidential Motorola source code

11:47:06   10   files.

           11              And I want you to take a look here because this is

           12   interesting.      I want to talk about this for a minute.            You can

           13   see the directory path on Huang Peiyi's computer says that

           14   those files were in the SVN.

11:47:19   15              So what is the SVN?        Let's talk about that for a

           16   minute.    The SVN was Hytera's centralized server that everyone

           17   at the company shared.        So what does that mean?        That means

           18   when Huang Peiyi joined the company, it wasn't that she

           19   brought this stuff over from Motorola and kept it to herself.

11:47:38   20   She copied it down from the centralized server on to her own

           21   laptop.    And what does that mean?         That means everyone had it,

           22   everyone had it.

           23              And what does Hytera say, their response to this?

           24   They say no.      They have a different take.         So they say this

11:47:59   25   wasn't Huang Peiyi's SVN -- I'm sorry.            This wasn't the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 95 of 231 PageID #:62872
                                               Closing - Alper
                                                                                           5649

            1   centralized SVN.       This was Huang Peiyi who had her own SVN on

            2   on her laptop.      She had her own centralized server on her

            3   laptop, or at least she had the SVN software on her laptop.

            4              But that's not what the evidence shows.             This is

11:48:18    5   where you have to go look at the documents.             I want to show

            6   you this because it's very significant.

            7              So this is an email from Huang Feng Shuang again.

            8   He's one of the people who is doing the transplanting of the

            9   code from Motorola to Hytera.          And what is he talking about in

11:48:35   10   December 2008?      This is right when Y.T. Kok and Sam Chia

           11   joined.    He's talking about how he has a bunch of Motorola

           12   source code.      Some of it he's already relabeled to RAF.            Some

           13   of it has the original Motorola names on it.              And what is he

           14   doing?    You can see right up at the top, he's uploading that

11:48:54   15   code to the SVN.       And that code is the same code that Huang

           16   Peiyi -- oops, I'm sorry -- Huang Peiyi had on her laptop.

           17   But Huang Peiyi came to the company four months after Yang

           18   Shuang Feng uploaded this to the SVN in December.

           19              So what do we know, just pure straight facts?              Number

11:49:24   20   one, in December 2008, four months before Huang Peiyi ever got

           21   to the company, Yang Shuang Feng is given a ton of code,

           22   Motorola code and he uploads it to a centralized SVN.                We see

           23   it there in black and white.

           24              Then Huang Peiyi comes to the company four months

11:49:46   25   later and she downloads that code.           I highlighted that one in
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 96 of 231 PageID #:62873
                                               Closing - Alper
                                                                                           5650

            1   red because it's one of the same ones that's in the email we

            2   just saw.     She downloads that code to her computer.

            3               And then at some point after that, after Hytera uses

            4   all of that code, Huang Peiyi, she tries to destroy it all.

11:50:07    5               And then when it comes to the code that Yang Shuang

            6   Feng uploaded to the centralized SVN, the one that everyone

            7   had access to, well, that's not there any longer, anymore

            8   either.

            9               And why is that?      There is only two possible reasons.

11:50:26   10   Number one, Hytera destroyed it or Hytera still has it and

           11   they're refusing to give it over.

           12               Either way, you heard the testimony, there is a

           13   centralized SVN and it had a ton of Motorola source code on it

           14   and they were all using it.

11:50:44   15               All right.    What about Mr. Chen.        We talked about his

           16   involvement.      How does he play into it at this point?            Well,

           17   of course, he was responsible for it all.             You saw the

           18   documents.     He was the person who started this all in motion.

           19   He's the person who hired G.S. Kok.

11:51:10   20               And when all the other Motorolans came in with all

           21   the confidential documents and source code, he is the person

           22   who appointed them to be the leaders of the entire department.

           23   And what has Hytera done over the course of this trial?

           24   They've tried to distance Mr. Chen from all of this to

11:51:27   25   whatever extent they could.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 97 of 231 PageID #:62874
                                               Closing - Alper
                                                                                           5651

            1               So look at this, this is Mr. Yuan.          You'll remember,

            2   he's the president of Hytera America, responsible for sales of

            3   the products in the United States.           And what did he do?       He

            4   presented this graphic organizational chart.              You remember

11:51:46    5   this is something, this isn't a real piece of evidence, this

            6   is something that he created for purposes of this trial.

            7               And what does it show?       It shows G.S. Kok way down at

            8   the bottom of this organizational chart and then several

            9   managers, bosses going all the way up, and then presumably

11:52:04   10   somewhere way up on top, he's not even depicted, would be

           11   Mr. Chen.

           12               But here is the thing, when we look at the actual

           13   evidence, what do we see?         This is a graphic that Hytera

           14   prepared for purposes of this trial to try to say Mr. Chen

11:52:20   15   wasn't involved.        But when we look in the actual evidence,

           16   what do we see?

           17               Well, we asked G.S. Kok.        We went right to the

           18   source.    Who better to know who G.S. Kok and Y.T. Kok were

           19   reporting to than them?        And we asked Mr. G.S. Kok:         Who is

11:52:35   20   your boss at Hytera?

           21               And did he say -- let's look at the slide again.                Did

           22   he say, Well, it's Gou Zhongquan, and then above him is

           23   Dr. Tang, and then above him is somewhere up there way up high

           24   is Mr. Chen?      No.   He said my boss is "Mr. Chen."

11:52:52   25               And what did Y.T. Kok say when we asked him who Mr.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 98 of 231 PageID #:62875
                                               Closing - Alper
                                                                                           5652

            1   Kok reported to, he also confirmed it was Mr. Chen.

            2               And so that's the closeness between Mr. Chen and the

            3   senior executives.       That's who is responsible for all this.

            4               But what about whether Mr. Chen knew.           Well, we had a

11:53:10    5   chance to ask these same individuals that question.               And once

            6   again, you know what they -- did they deny it?              They did not.

            7   They took the Fifth.

            8               Let's look at this, this is significant, because they

            9   are doing everything they can to not have -- to distance

11:53:23   10   Mr. Chen and to not even bring him before you.

           11               And we asked Mr. Y.T. Kok:

           12               "...the chief executive officer of Hytera in 2008,

           13   Mr. Chen, knew that you were downloading hundreds of

           14   confidential Motorola documents in 2008 in order to bring them

11:53:39   15   to Hytera and use them to develop DMR products at Hytera,

           16   correct?"

           17               And did he deny that?       He did not.     He took the

           18   Fifth.    And as the Judge will instruct you, based on that, you

           19   are absolutely entitled to conclude that the answer would have

11:53:56   20   been yes and would have been bad for Hytera and particularly

           21   bad for Mr. Chen.

           22               And did Mr. Chen, though he was here in Chicago, ever

           23   step foot into this courtroom to deny any of this?               He was

           24   here.    He could have come in to face you.           But he went right

11:54:13   25   back to China.      He never denied any of it.         And that is
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 99 of 231 PageID #:62876
                                               Closing - Alper
                                                                                           5653

            1   significant.      That's even more significant than the Fifth.              He

            2   was here.     He saw this and he wouldn't deny it.

            3               And when it comes to Mr. Chen knew, it's not just in

            4   the testimony, we can see it in the documents.              You saw this

11:54:31    5   email.    This is from Mr. Chia to Mr. Chen in May 2017.              The

            6   title of this email is Summary of my Disappointments.

            7               This is one month about after Motorola sued Hytera.

            8   And what are they talking about?           Are they saying:      We don't

            9   know what happened here.         We have no idea what Motorola is

11:54:57   10   talking about.      Motorola's claims are overblown and

           11   overreaching.      Absolutely not.      You can see it right in the

           12   email.

           13               Mr. Chia told the truth of all events that happened.

           14   And what did that mean?        That means that they knew "there was

11:55:15   15   a risk in going to jail."

           16               And we all know why there was that risk.            It was

           17   because Hytera stole Motorola's trade secrets, copied

           18   Motorola's confidential code and they all knew it.

           19               And I told you at the beginning and in the opening

11:55:47   20   that this case had to do with corporate responsibility and the

           21   right thing to do when you find out, when you know that you

           22   have another company's trade secrets in your products, and the

           23   right thing to do, you saw Professor Sun, he admitted it, is

           24   to stop selling those products.

11:56:04   25               But Hytera went -- and Mr. Chen, he's the top person
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 100 of 231 PageID #:62877
                                                Closing - Alper
                                                                                            5654

            1    responsible, he went right on selling.            And we now all know

            2    why, and the answer is simple, and it is money.

            3               Over the period of time that we've been talking about

            4    in this case, Hytera has made $4.4 billion in revenue for the

11:56:32    5    DMR products.     It's made $735 million just since this lawsuit

            6    was started, just since the time that Mr. Chia and Mr. Chen

            7    were talking about how bad this was such that there was a risk

            8    of going to jail.

            9               Hytera has made $279 million from selling products

11:56:53   10    with Motorola's trade secrets.          And every day that goes by,

           11    they make another $332,000.

           12               And we've got to think about that for a second.                 Take

           13    a step back.     Hytera made Motorola, on facts that are now not

           14    in dispute, their witnesses admitted to the theft, they made

11:57:19   15    Motorola litigate for nearly three years.            They made us all

           16    sit here for over three months.          And we now know the answer as

           17    to why that is, and it's because every day that goes by before

           18    you can reach your verdict, they make another $332,000 on a

           19    claim that they have all essentially admitted to.

11:57:46   20               And we also know why the very first time, despite all

           21    the evidence we've shown you, all the evidence that you've

           22    seen, all the testimony from their witnesses, Mr. Grimmett

           23    admitting that the entire architecture that they're using is

           24    the equivalent of Motorola's software architecture, Professor

11:58:08   25    Sun saying I would have stopped selling way back in 2017, all
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 101 of 231 PageID #:62878
                                                Closing - Alper
                                                                                            5655

            1    of that, what did you hear?         The first time, the first time

            2    that Hytera admitted to doing anything wrong -- I'm sorry,

            3    admitted to doing anything, any of Motorola's claims, was at

            4    this trial.

11:58:28    5                Look at this.     This is Mr. Luo.      We asked him,

            6    "You're not aware" -- this is Mr. Luo.            You remember, he came,

            7    he was the person who was going to talk about the

            8    investigation that Hytera had engaged in.

            9                We asked him, "You're not aware of Hytera ever

11:58:44   10    admitting any of Motorola's claims before this trial?"                Any of

           11    Motorola's claims, not even the stuff they admit was 100

           12    percent verbatim copied.

           13                His answer, "That's correct."

           14                And why is that?     Because every day that goes by,

11:59:01   15    they make more than a quarter of a million dollars.               And who

           16    is the beneficiary of that?         You saw the evidence, it's

           17    Mr. Chen.    He owns more than half the company.            And that's why

           18    he wouldn't, one of the reasons he wouldn't step in this room

           19    and face you.

11:59:19   20                All right.    What did Hytera say is one of their

           21    excuses for this?      They said, well, we engaged in an extensive

           22    investigation and then we started to try to rewrite the copied

           23    source code.     So let's talk about that very briefly.            And then

           24    I want to touch on the bedrock facts.

11:59:55   25                Let's talk first about the rewrite.          So first of all,
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 102 of 231 PageID #:62879
                                                Closing - Alper
                                                                                            5656

            1    the rewrite, it's not a real rewrite.            Before I even show you

            2    what it is, you didn't see a single Hytera engineer who worked

            3    on this alleged rewrite take the stand and face you and say

            4    "I've now rewritten the code."          The reason for that, they

12:00:13    5    didn't rewrite the code.

            6               You saw Dr. Wicker.       Here is an example that

            7    Dr. Wicker presented that illustrates what the rewrite is all

            8    about.    So what I've put here at the top, that's Motorola's

            9    code that they stole.       And then when they stole it, what they

12:00:30   10    did, I showed you this, this was the transplanting, they

           11    changed the words like SVC to RAF.           That's the stolen code.

           12               Now, what was the rewrite?         Was it:    Let's go in and

           13    actually finally independently develop a product on their own?

           14    No.   What did they do?       They took the RAF and they changed it

12:00:49   15    to AFP.    All the same functionality, all the same information,

           16    it's all still in there.

           17               And did they use a clean room, you heard talk about a

           18    clean room, in other words, people who hadn't been exposed to

           19    the Motorola confidential information so they weren't already

12:01:09   20    contaminated?     Absolutely not.       They admit that.

           21               How about what happened with this rewritten code, is

           22    it even in use?      Well, Barbara Frederiksen-Cross, not so much

           23    according to her.      We asked her, "There's still a bunch of

           24    Hytera products that still are using Motorola source code

12:01:27   25    being sold even today?"        That's not even counting, that's not
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 103 of 231 PageID #:62880
                                                Closing - Alper
                                                                                            5657

            1    counting the rewrite.

            2               She said, "I believe that's correct."

            3               Does that sound like an honest attempt to do the

            4    right thing, or does that sound like someone coming up with a

12:01:41    5    story to tell a jury when they finally have to come to trial?

            6    We know the answer.

            7               And what about the investigation.           They said they

            8    engaged in a thorough investigation.             They brought Mr. Luo to

            9    testify to this, about this, and they said they couldn't, they

12:02:00   10    couldn't figure it out until June 2019.

           11               But how could that be the case when literally

           12    everyone else was telling them that the products used

           13    Motorola's confidential code and trade secrets for years

           14    before that?

12:02:17   15               And I'm just going to focus on the point in time

           16    since the litigation started when I make a few remarks on

           17    this.   Let's even give them the benefit of the doubt here and

           18    say, not even think about who knew before the litigation, what

           19    about just since the litigation.

12:02:33   20               Well, we deposed Y.T. Kok in September 2017, almost

           21    two years before they say they figured it out.              And what did

           22    he say?    He said openly, with their lawyers in the room, he

           23    said, we asked him:

           24               "When you created the Hytera source code, were you

12:02:48   25    referring to a copy of Motorola's source code?"
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 104 of 231 PageID #:62881
                                                Closing - Alper
                                                                                            5658

            1               He said "Yes."

            2               He told us that, he told us that with their lawyers

            3    in room.    Of course he was telling them that.           There is no

            4    investigation needed.       It's over.     They know it.

12:03:04    5               Mr. Chia, by the way, several months before that, he

            6    told them everything, you saw the email to Mr. Chen, he told

            7    them everything.

            8               What about Dr. Sun.       I've referenced this testimony a

            9    couple times so far.       This was here at this trial.          We asked

12:03:18   10    him when he found out.        He said, "The middle of 2017."          That's

           11    right when Hytera was sued.

           12               Did he know enough to do the right thing at the time?

           13    Of course he did.      Look what he said.        He said if he was

           14    president responsible for sales, he would have stopped the

12:03:35   15    sales immediately.       He knew exactly what had been done.

           16               This is his live testimony on the stand on

           17    cross-examination.       He knew exactly what has been done.           He

           18    knew the right thing to do.         He knew enough to say they should

           19    have stopped sales way back in 2017.             And yet they bring

12:03:54   20    Mr. Luo to say:      We couldn't figure it out until June of 2019.

           21               And what about Mr. Luo.        When he took the stand we

           22    showed him this document.        I showed this document before,

           23    because it's a significant document.             This is a document that

           24    was provided by Hytera from its files when the parties

12:04:13   25    exchanged documents in this case.          And it says it right there
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 105 of 231 PageID #:62882
                                                Closing - Alper
                                                                                            5659

            1    that they're going -- that their approach is going to result

            2    in using a lot of Motorola code.          And you remember in this

            3    FPGA analysis document, they detailed exactly what they were

            4    going to use.

12:04:27    5               And when Mr. Luo took the stand, he's the person that

            6    Hytera brought to talk about the investigation.              And when

            7    Mr. Luo took the stand, what did he say about this document?

            8    He said he's never seen it before.

            9               Let's think about what that means in connection with

12:04:46   10    the concept of corporate responsibility.

           11               You saw this document before the guy who they brought

           12    to tell you about how thorough their investigation was saw it.

           13    You saw this before he did.

           14               This is a document where they're admitting to the

12:05:05   15    theft.    And the guy they brought all the way from China to get

           16    up here and tell you what a great corporate citizen Hytera has

           17    been, he never even saw it before.           How is that showing

           18    corporate responsibility?        Is that investigation something

           19    that they really did truly in good faith, or was that just

12:05:26   20    another story that they concocted after they were caught?                  We

           21    know what the answer was, is to that.

           22               And what about Hytera's own lawyers.           This testimony

           23    was read into the record during Dr. Wicker's testimony last

           24    week.    I told you I was going to talk about it.            Hytera's own

12:05:46   25    former lawyers told them exactly what they needed to do in
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 106 of 231 PageID #:62883
                                                Closing - Alper
                                                                                            5660

            1    order to address Motorola's trade secret and copyright

            2    allegations.     And it wasn't in June 2019.         It was more than a

            3    year earlier in the summer of 2018.

            4               Let me show you that testimony and let's think about

12:06:05    5    what it means.      So this is Xiaohua Zheng, Jody Zheng.           She's

            6    now in charge of all the DMR products.            She's basically the

            7    new G.S. Kok.     And what did she say?          We asked her:

            8               "One or both of the Calfee or Finnegan firms" --

            9    Finnegan, we'll talk about that in a minute -- "One or both of

12:06:27   10    those firms in the summer of 2018 provided you with

           11    information about the changes you needed to make in order to

           12    address Motorola's trade secret and copyright allegations?"

           13               Her answer, "Yes."

           14               The summer of 2018, their own lawyers are telling

12:06:45   15    them what they need to do.

           16               And then they come in and they say they waited until

           17    June of 2019 to even do anything and it was that rewrite,

           18    which as we saw it just doesn't count.

           19               And what did Mr. Luo say about this?             Let's compare

12:06:59   20    what his testimony was on the stand.             He said:   Well, we

           21    became very unsatisfied with Finnegan and we fired them and

           22    instead hired their current counsel.             And why was it?    He said

           23    it's because they were taking too long.            They weren't getting

           24    the investigation done fast enough.

12:07:19   25               But how could that be true if the Finnegan firm --
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 107 of 231 PageID #:62884
                                                Closing - Alper
                                                                                            5661

            1    oops, sorry.     How could that be true if the Finnegan firm had

            2    already told the head of the DMR department exactly what they

            3    needed to do to change their products to stop stealing

            4    Motorola's property?

12:07:38    5               Mr. Luo, they put Mr. Luo to get up on the stand to

            6    try to sell you that they're a good corporate citizen and

            7    moving things along and trying to do the right thing.               But you

            8    know what, it just wasn't true.

            9               Okay.     I have the bedrock facts that I am going to go

12:08:00   10    into.    Shall I keep going, Your Honor?

           11               THE COURT:     How much longer do you think you might

           12    need?

           13               MR. ALPER:     I'd say about 45 minutes.

           14               THE COURT:     All right.     It might be well to go to

12:08:11   15    lunch, members of the jury.         Please come back at 1:00 o'clock.

           16            (Jury out)

           17               THE COURT:     Court is in session.

           18               It's still the objective to complete the closing

           19    arguments in one day, is that right?

12:08:42   20               MR. CLOERN:     Well, Your Honor, that's actually what I

           21    wanted to raise.      Motorola told us their presentation was two

           22    hours.    And yesterday they stated they wanted to get it done

           23    in one day.

           24               Your Honor stated that you weren't going to limit

12:08:54   25    time on closing arguments.         I think our -- it looks like
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 108 of 231 PageID #:62885
                                                Closing - Alper
                                                                                            5662

            1    Mr. Alper is going to be at three hours.            We're at about three

            2    hours.    I'm not -- depends on how late we go and what else --

            3    there has actually a lot come up that actually wasn't in my

            4    presentation that we think are pretty significant

12:09:12    5    misstatements and things that I'm going to have to address, so

            6    I may actually have to go more than three hours to deal with

            7    what I'm hearing that we think is a significant problem --

            8               THE COURT:     And then there would be rebuttal.

            9               MR. ALPER:     Yes, Your Honor, there would be rebuttal.

12:09:26   10               THE COURT:     All right.     So the noble objective is

           11    unattainable.     So we'll go until tomorrow.

           12               MR. CLOERN:     Thank you, Your Honor.

           13               THE COURT:     I said the noble objective is

           14    unattainable.

12:09:36   15               MR. ALPER:     Yes, Your Honor.

           16               THE COURT:     Okay.    And so it is.     All right.     Let's

           17    not waste any time.       Enjoy your lunch.       Come back at 1:00

           18    o'clock.

           19               Mr. De Vries, about those instructions, do you have

12:09:47   20    those?

           21               MR. DE VRIES:      Yes, Your Honor, I do.

           22               THE COURT:     May I see them?

           23               MR. DE VRIES:      Your Honor, I understand that they are

           24    in the process of being reprinted with a larger font.               They'll

12:10:08   25    be out very shortly.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 109 of 231 PageID #:62886

                                                                                            5663

            1               THE COURT:     Let's not waste any time.         Another noble

            2    objective.

            3               MR. DE VRIES:      Yes, Your Honor.

            4               THE COURT:     1:00 o'clock.

12:10:15    5               MR. ALPER:     Yes, Your Honor.

            6           (Recess at 12:10 p.m. until 1:00 o'clock p.m.)

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 110 of 231 PageID #:62887

                                                                                     5664

     1                     IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
     2                              EASTERN DIVISION

     3    MOTOROLA SOLUTIONS, INC., and MOTOROLA              )   No. 17 CV 1973
          SOLUTIONS MALAYSIA SDN. BHD,                        )
     4                                                        )
                         Plaintiffs,                          )
     5    vs.                                                 )   Chicago, Illinois
                                                              )
     6    HYTERA COMMUNICATIONS CORPORATION, LTD.,            )   February 12, 2020
          HYTERA AMERICA, INC., and HYTERA                    )
     7    COMMUNICATIONS AMERICA (WEST), INC.,                )
                                                              )
     8                   Defendants.                          )   1:00 p.m.

     9                              TRIAL - VOLUME 37-B
                                 TRANSCRIPT OF PROCEEDINGS
    10
                     BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
    11                                and a jury

    12    APPEARANCES:

    13    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
    14                                    MR. AKSHAY DEORAS
                                          MR. BRANDON HUGH BROWN
    15                               555 California Street
                                     Suite 2700
    16                               San Francisco, California 94104
                                     (415) 439-1400
    17
                                     KIRKLAND & ELLIS, LLP
    18                               BY: MR. MICHAEL W. DE VRIES
                                          MR. CHRISTOPHER M. LAWLESS
    19                               333 South Hope Street
                                     Suite 2900
    20                               Los Angeles, California 90071
                                     (213) 680-8400
    21

    22
          Court Reporter:            JENNIFER COSTALES, CRR, RMR
    23                               Official Court Reporter
                                     219 South Dearborn Street, Room 2342
    24                               Chicago, Illinois 60604
                                     (312) 435-5895
    25                               jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 111 of 231 PageID #:62888

                                                                                     5665

     1    APPEARANCES:     (Continued)

     2    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8    For the Defendants:        STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. SCOTT M. RICHEY
                                          MR. MICHAEL J. ALLAN
    10                                    MS. JESSICA ILANA ROTHSCHILD
                                          MS. KASSANDRA MICHELE OFFICER
    11                                    MR. BILL TOTH
                                     1330 Connecticut Avenue NW
    12                               Washington, DC 20036
                                     (202) 429-6230
    13
                                     STEPTOE & JOHNSON, LLP
    14                               BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
    15                               Suite 4700
                                     Chicago, Illinois 60606
    16                               (312) 577-1300

    17

    18    ALSO PRESENT:              MR. RUSS LUND and
                                     MS. MICHELE NING
    19

    20

    21

    22

    23

    24

    25
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 112 of 231 PageID #:62889
                                                Closing - Alper
                                                                                            5666

            1          (Proceedings in open court.         Jury in.)

            2                THE COURT:    Good afternoon, members of the jury.

            3                Please continue with your argument.

            4               CLOSING ARGUMENTS ON BEHALF OF THE PLAINTIFFS

01:02:07    5                MR. ALPER:    Okay.    All right.     We're getting there.

            6                All right.    I told you at the outset of all of this

            7    that we were going to talk about three bedrock facts that were

            8    the key issues that you need to decide in this case.               And now

            9    is the time that I'd like to walk through those and show you

01:02:30   10    how we proved them.

           11                So the first bedrock fact -- I am going to talk about

           12    the first bedrock fact and then I'm going to talk about the

           13    second two together.

           14                So the first bedrock fact is Hytera knowingly took

01:02:40   15    Motorola's confidential information and used it to create its

           16    products.    So that's trade secret misappropriation and

           17    copyright infringement.

           18                And what I'd like to do is give you -- we've talked

           19    about a bunch of the evidence, so what I'd like to do is give

01:02:55   20    you a little bit of the legal framework that the Judge is

           21    going to instruct you on and talk about how the facts will

           22    apply to that legal framework to assist you in your

           23    deliberations.

           24                And what you'll see when you get to the verdict form,

01:03:06   25    and I'll show you a picture of it in a little bit, is that you
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 113 of 231 PageID #:62890
                                                Closing - Alper
                                                                                            5667

            1    are going to be asked a question about whether any one or more

            2    of Motorola's trade secrets were misappropriated in this case

            3    when we're talking about trade secret misappropriation.                I'll

            4    talk about copyright a little bit later.            And that's the

01:03:21    5    question you are going to be asked.

            6                You already know the facts.          Of course one or more,

            7    and in fact all of the trade secrets were misappropriated by

            8    Hytera.    But let's talk about what the legal framework is to

            9    get there.

01:03:36   10                And as the Judge is going to instruct you, so this is

           11    a picture of part of the jury instruction on trade secret

           12    misappropriation that the Judge will instruct you on.

           13                As you'll see, there are two independent ways for you

           14    to find trade secret misappropriation.            And you can find, you

01:03:56   15    can check that box "yes" if you find either of these, but we

           16    proved both.

           17                So first, it's whether Hytera acquired the trade

           18    secrets or whether Hytera used the trade secrets.              And

           19    certainly we've proved that they did both.

01:04:15   20                So acquiring the trade secrets, let's talk about for

           21    a second.    I'm not going to show you that evidence again, but

           22    you saw it earlier, Mr. Grimmett, he admitted, you heard it

           23    from Dr. Wicker, you heard it from the witnesses, but

           24    Mr. Grimmett, he admitted that thousands and thousands of

01:04:32   25    Motorola confidential documents, including the ones that the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 114 of 231 PageID #:62891
                                                Closing - Alper
                                                                                            5668

            1    parties identified as their representative document showing

            2    the trade secrets, were not only mass downloaded, but they

            3    were brought over to Hytera.         And I showed you that testimony

            4    earlier.    And that's never really been in dispute, other than

01:04:50    5    what Hytera said at the very outset of this before we had a

            6    chance to show you the evidence.

            7                And the source code, too, we saw it, they had the

            8    entirety of the source code, Hytera did, and they had it on

            9    their computers.

01:05:01   10                So when it comes to acquisition, Hytera clearly

           11    acquired the trade secret material.           Right there, full stop,

           12    you can check the box "yes" on trade secret misappropriation.

           13                Now, let's talk about use.        We've seen a tremendous

           14    amount of evidence that Hytera actually used the trade secrets

01:05:21   15    beginning with how I started this whole closing statement with

           16    their witnesses who said they are using Motorola's code in

           17    their products today.       And you really don't have to see much

           18    more than that, but we proved it to you document after

           19    document.    They were passing around the documents.             They were

01:05:38   20    copying the source code.        They were transplanting the source

           21    code, looking at the documents, typing that in.              Hytera calls

           22    that independent development.         Clearly it is not.       That's just

           23    theft, plain and simple.

           24                So what does Hytera have to say about all of that?

01:05:55   25    We looked through a number of examples of that earlier today.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 115 of 231 PageID #:62892
                                                Closing - Alper
                                                                                            5669

            1    Well, we saw Mr. Grimmett.         He took the stand.       And this was

            2    his summary slide for the summary of his opinions.               And I want

            3    to point down to the opinion that's relevant to this issue.

            4               He says that Hytera did not use any of the alleged

01:06:13    5    trade secrets.      So that was his opinion when he took the stand

            6    during his direct testimony.

            7               And we had a chance to ask him some questions about

            8    what he meant by that on his cross-examination.              And as you

            9    will recall, it turns out that's not exactly what he meant.

01:06:32   10    What he actually meant, what his actual opinion is, is that

           11    Hytera did not use all of the code and all of the documents

           12    for any of the alleged trade secrets.

           13               But here is the thing, that's not required.             It's

           14    enough for Hytera, who had taken all of it, to then learn from

01:06:56   15    all of it and then take pieces of it.            And even if they add

           16    things over the years, it just doesn't matter.              And I wanted

           17    to show you that, because we believe they did take and use all

           18    of it.    But that's not even the right requirement.

           19               So, and you can see it right here.           We asked

01:07:13   20    Mr. Grimmett:

           21               "What you just testified to is not required to show

           22    use for purposes of misappropriation?"

           23               And his answer, "Correct."

           24               And His Honor is going to instruct you on this very

01:07:28   25    point.    It's not just that Mr. Grimmett said it, it's actually
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 116 of 231 PageID #:62893
                                                Closing - Alper
                                                                                            5670

            1    the law.    And when you are thinking about what you need to

            2    find for trade secret misappropriation, you can see it in one

            3    of the jury instructions on use.          It says, "You may find that

            4    a person used another's trade secret even if he uses it with

01:07:46    5    modifications or improvements, so long as what they did is

            6    substantially derived from the trade secret."

            7               We saw the entirety of it being used, but certainly

            8    they copied pieces and certainly they used it in that way.

            9               And if there was any doubt about it, we specifically,

01:08:09   10    I specifically asked Mr. Grimmett about this very point to

           11    make it crystal clear, that they, Hytera, misappropriated

           12    Motorola's trade secrets under the use prong of the jury

           13    instruction, and he admitted it.

           14               You can see right here, I asked him:

01:08:27   15               "You know that it's enough for you to find use of a

           16    Motorola trade secret that you don't have to use the entire

           17    trade secret, you can use parts of it?"

           18               He said "Yes."

           19               And I asked him, "It's even enough if someone at

01:08:39   20    Hytera just learned something from one of the Motorola

           21    documents?"

           22               And he said "Yes."

           23               And then when it comes to whether that was done here,

           24    we asked him, "Isn't it correct that Hytera did use parts of

01:08:51   25    the material that Motorola identified as describing its trade
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 117 of 231 PageID #:62894
                                                Closing - Alper
                                                                                            5671

            1    secrets?"

            2                He said, "That's correct."        Full stop.

            3                What does that mean?      Well, they used it all.         But

            4    even if they get up and they said, Well, they just used parts

01:09:10    5    of it, it doesn't matter.        You check that box "yes" for

            6    misappropriation.

            7                What is one of the further responses that Hytera has

            8    raised to all of this?        Well, what they've said is the

            9    documents that we, the parties have chosen as the

01:09:31   10    representative Motorola documents to represent the 21 trade

           11    secrets, they were only found in a select few Hytera

           12    employees' files, and for the most part they say they were

           13    only found in Peiyi Huang's files.

           14                And you'll remember Mr. Grimmett, he produced this

01:09:49   15    chart.    It's DSX-6, whereas you can see he listed each of the

           16    71 representative trade secret documents.            And then he has

           17    this column here on the right where he says whose files are

           18    they in, and then he lists whose files are they in.               And many

           19    of those on that chart say "Yes," they're in the files of

01:10:08   20    Hytera, but they're only in Huang Peiyi's files.

           21                And I want to talk about that for a second, because

           22    while -- let's take a look at one of the examples that I've

           23    highlighted here.      This is PTX-802, the LTD virtual radio PC

           24    platform that has to do with that EMT application layer

01:10:28   25    technology.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 118 of 231 PageID #:62895
                                                Closing - Alper
                                                                                            5672

            1               And while it may be true that this specific document

            2    was only found in Peiyi Huang's files, what about the time

            3    after time after time that Hytera copied that document into

            4    other documents and emailed it around from employee to

01:10:47    5    employee to employee, and in this case it was even on Hytera's

            6    SVN server.     We found that because it was produced with the

            7    metadata showing that.

            8               So when they say that these materials were only found

            9    on a select few people's computers, I want you to think about

01:11:06   10    this, and all the times that the substance was copied out of

           11    those documents and sent around the company and read and used,

           12    just like I showed you Gabriel did when he was sitting there

           13    typing it into the source code that Hytera sells in its

           14    products today.

01:11:21   15               And one other thing on this aspect of the chart.                See

           16    this?   They say that it's in Peiyi Huang's files.             She didn't

           17    arrive at the company until several months, four or five

           18    months after all these people were already emailing this

           19    document around.

01:11:39   20               So when they say this document is only found on Huang

           21    Peiyi's computer, where did she get it from?             She got it from

           22    the people who didn't come from Motorola.

           23               There is some other rows in this chart.            Some of

           24    them, Mr. Grimmett, he actually said the documents weren't

01:12:04   25    found in any of Hytera's files.          And I think this is a really
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 119 of 231 PageID #:62896
                                                Closing - Alper
                                                                                            5673

            1    important point.      So look at this document.         This is the DSP

            2    design handbook, a key Motorola trade secret document, pages

            3    and pages and pages of technical detail about the DSP trade

            4    secrets.

01:12:19    5               And you can see here the version that is in

            6    Mr. Grimmett's chart has what is called a Motorola Bates

            7    number.    You've learned about Bates numbers over the course of

            8    the trial.     Those are the identification stamps down at the

            9    bottom of the document that tells you which company produced

01:12:35   10    or sent the files over during the time for exchanging of

           11    documents.

           12               And the one that Mr. Grimmett identifies here is the

           13    Motorola version that came from Motorola's files, and he says

           14    that's not in Hytera's files.

01:12:49   15               Well, of course that one is not in Hytera's files.

           16    That came from Motorola's files.          There is a nearly identical

           17    version of the very same document that was in Hytera's files,

           18    and you can see it right there.

           19               And so when you think about their chart and you think

01:13:06   20    about what they say when it comes to how widespread this was

           21    and what limited use and how they were only with the Motorola

           22    folks, I want you to think about that.            That "No," that is

           23    definitely not a no.       That is a yes.

           24               All right.     When it comes to the trade secrets,

01:13:25   25    again, your question that you are going to be asked at the end
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 120 of 231 PageID #:62897
                                                Closing - Alper
                                                                                            5674

            1    of this is whether one or more of the trade secrets was found

            2    to be misappropriated.        But there are 21 of them and we proved

            3    that all of them were taken.         And I want to just touch on this

            4    for just a little bit here.

01:13:40    5                I've grouped the trade secrets into six categories

            6    and I want to touch on each, starting with the system

            7    architecture trade secrets.         That includes all those layers

            8    and the software architecture that we talked quite a bit about

            9    over the course of the trial.

01:13:54   10                And I showed you earlier how Mr. Grimmett, he

           11    admitted that the common platform architecture that

           12    undisputedly Hytera used that had each of those subsidiary

           13    components in it, he said it, that was the equivalent to

           14    Motorola's software architecture trade secrets.              He said it in

01:14:12   15    black and white.      I showed you that earlier.         I'll show it to

           16    you, I'll show you another time that he admitted something

           17    very similar.

           18                You remember this when Mr. Grimmett took the stand,

           19    there was some commentary about this later version of the

01:14:24   20    common platform architecture presentation and how it was very

           21    colorful.

           22                Well, on this page you can see one after -- it's the

           23    whole architecture and one after the next after the next of

           24    the trade secrets that come underneath, come within that

01:14:37   25    category.    And what did Mr. Grimmett say?          He was asked:
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 121 of 231 PageID #:62898
                                                Closing - Alper
                                                                                            5675

            1                "Is this the software architecture that ultimately

            2    was implemented by Y.T. Kok at Hytera?"

            3                His answer:    "Yes."

            4                Is there any doubt that Hytera used Motorola's

01:14:54    5    software architecture and system architecture trade secrets?

            6    Absolutely not.      They admit it.

            7                And by the way, I said the word "doubt" just a moment

            8    ago.   His Honor is going to instruct you on what the burden of

            9    proof is for these claims.         And the burden of proof is a

01:15:07   10    preponderance of the evidence.          And as the Judge will instruct

           11    you, that means if you think of the evidence on a scale, if it

           12    tips ever so slightly in favor of Motorola, that means that

           13    we've met our burden and we have proved it.

           14                And we have done way more, way more than ever so

01:15:23   15    slightly.    You can see it.       Their expert, he admits it.         We've

           16    proved it.

           17                Okay.   Let's go to DSP trade secrets.          This one is

           18    really easy.     Right up there you see Ms. Barbara

           19    Frederiksen-Cross.       I already touched on this earlier.           They

01:15:42   20    admit that they used the DMR DSP library.            That means that

           21    they used the DMR framework.         They used the squelch, the noise

           22    suppression, the carrier detect, the squelch trade secrets.

           23    They took it all.

           24                We saw they were using the DSP documents.            They took

01:16:00   25    all of those, acquired them, used them.            But they've admitted
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 122 of 231 PageID #:62899
                                                Closing - Alper
                                                                                            5676

            1    that they used the code for one of the three most important

            2    fundamental software pieces in the entire product and that has

            3    to do with the DSP.

            4                Why is the DSP important?        Because of course it's

01:16:16    5    important, it's what allows the device to transmit and

            6    receive.

            7                And how do we know that this was being used?              Well,

            8    we can just see it right here in Sam Chia's email.               He says

            9    it.   He says "Please use this" to the other Hytera's

01:16:30   10    engineers.     What more evidence do you need than that of Hytera

           11    using it than them actually saying "Please use this" and then

           12    they admitted that they in fact did use it.

           13                Now, there is one DSP trade secret that's not in the

           14    DMR DSP library.      That is the VOX trade secret.          And we

01:16:48   15    already know about that one.         Was that one used?       Of course it

           16    was used.    We talked about the VOX.doc document.            We saw how

           17    it was emailed around.        We saw how Mr. Jun Qin, how he labeled

           18    it "Motorola VOX.doc."

           19                And here is the thing, Hytera has said over the

01:17:07   20    course of this trial that they don't use Motorola's VOX.                   But

           21    if that was the case, where was the person from Hytera who

           22    created the Hytera version?

           23                And I said this at the beginning and I want -- I

           24    think this is an important point, where are the engineers and

01:17:22   25    inventors at Hytera who came here and said, in the current
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 123 of 231 PageID #:62900
                                                Closing - Alper
                                                                                            5677

            1    products, the ones that are accused of infringement, not the

            2    prototype they didn't use from Professor Sun, but the current

            3    products, who stood up and said:          I created this.      I created

            4    the VOX.    I created the squelch.        I created the carrier

01:17:42    5    detection.     I created this part of the architecture.

            6                You didn't hear a single person say that, and that's

            7    because none of them did.        They took it all from Motorola.

            8                Okay.   The software trade secrets.         This one is easy.

            9    We touched on this.       Sam Chia, he had Matrix 1.3 on his

01:18:03   10    computer.    That's the whole thing.         There is a couple of

           11    constituent software trade secrets.           They took those.      They

           12    took them all.      And Mr. Grimmett, he knows it.

           13                What about the testing trade secrets.           Well, you saw

           14    the testing document, that Neo document that we talked about a

01:18:22   15    little bit earlier, how it was passed around and used and used

           16    over the years from 2008 clear through today.             Of course they

           17    used Motorola's testing trade secret documents.

           18                Here is another example.       This is the one that Jue

           19    Liang has in his possession that he was asking Sam Chia about.

01:18:40   20    And he was -- that's the one where he says at the bottom, "I

           21    found this in the Moto conformance testing document."

           22                This is the Moto conformance testing document that

           23    he's talking about.       And you can see on the left they had the

           24    Motorola version.      They took the "Motorola" label out.            They

01:18:58   25    took "Motorola's" word out there.          They slapped the Hytera
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 124 of 231 PageID #:62901
                                                Closing - Alper
                                                                                            5678

            1    label on.    They put the Hytera confidentiality stamp on.                 And

            2    they said for this one also:         Now it's ours.

            3                And a couple of additional points here.           Hytera has

            4    suggested, well, just because we have this document that says

01:19:18    5    now "Hytera" on it, that doesn't prove that we used it.                But a

            6    couple of thoughts about that.

            7                First, why would they relabel it to Hytera if they

            8    weren't going to use it?        Of course they were using it.

            9                But, second, we did one better.         You saw Dr. Wicker

01:19:34   10    when he came up about a week and a half ago, he introduced

           11    this document on the right, 2366.          He introduced this document

           12    on the right.     And you know what that is?         It's a Chinese

           13    translation of the Motorola copied conformance testing

           14    document.

01:19:52   15                And you have to ask yourself, why would Hytera

           16    translate the document to Chinese if not to help the people

           17    who speak Chinese use the document.           Of course they were using

           18    Motorola's trade secret testing technologies.             And it took

           19    Motorola a long time to develop them.

01:20:11   20                And the others, I'm going to talk about this a little

           21    bit more in a minute, but Hytera suggested that none of this

           22    stuff was confidential.        This was all generally known.          Well,

           23    if that's the case, why did Hytera paste on the identical copy

           24    of the Motorola document "Hytera Confidential Proprietary"?

01:20:29   25                When you hear them say that Motorola didn't have
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 125 of 231 PageID #:62902
                                                Closing - Alper
                                                                                            5679

            1    trade secrets, think about that.          It just doesn't make sense.

            2                How about the repeater trade secret.          So this one is

            3    real easy.     As Mr. Grimmett confirms here, the bulk of what's

            4    in the repeater is carried over from the mobiles and the

01:20:49    5    portables.     So everything that we've been talking about

            6    previously, that applies equally to the repeater.              We showed

            7    additional proof about the repeater.             But you don't even need

            8    to get there to know that the repeater, the stuff in Hytera's

            9    repeaters was stolen from Motorola.

01:21:03   10                And then lastly, the XCMP trade secrets.           This is the

           11    protocol that Motorola came up with to allow peripherals to

           12    talk, to be able to communicate with the Motorola two-way

           13    radio.    You can see it from Barbara Frederiksen-Cross right

           14    here.    She shows it right here.        This is Motorola's code on

01:21:24   15    the left.    This is Hytera's code on the right for their

           16    equivalent hrcp protocol.        You can see it.       They copy the code

           17    straight into Hytera's code.

           18                Ms. Barbara Frederiksen-Cross, she made the point,

           19    she said:    Okay, well, we only copied some of the code

01:21:42   20    directly from Motorola into Hytera.           Look at all this other

           21    code that we didn't copy.

           22                Well, first of all, they're using the whole thing,

           23    right?    Let's make this clear on use.          They've got the whole

           24    thing.    They're looking through and they're picking and

01:21:54   25    choosing exactly what they want to put in their products when
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 126 of 231 PageID #:62903
                                                Closing - Alper
                                                                                            5680

            1    it comes to all the documents.          That's using the whole thing,

            2    right.    Just because they don't copy the whole thing doesn't

            3    mean that they were learning from the whole thing and using

            4    the whole thing and taking the parts that they wanted.

01:22:08    5               But second of all, how could it possibly be an answer

            6    to this:    Just because you don't steal, you don't copy the

            7    whole thing doesn't mean that you can copy part of it.

            8               Obviously that can't be an answer to this.             You take

            9    part of it, that's just as much of a theft as taking the whole

01:22:29   10    thing, particularly when you are studying the whole thing and

           11    figuring out you just want the cream of the crop.

           12               So when it comes to the verdict form, this is, this

           13    is the question that you are going to be asked, "Did Motorola

           14    prove that it possessed one or more trade secrets that was

01:22:48   15    misappropriated by Hytera?"         You've seen the evidence, you've

           16    seen it from the beginning, their own people admit it, the

           17    answer there is undeniably "Yes."

           18               What about copyright?        The Judge is going to instruct

           19    you on copyright.      There are two primary requirements.            I am

01:23:07   20    going to highlight those now.         One, "Motorola owns a valid

           21    copyright in the asserted works" - that refers to the

           22    copyrighted works, in this case it's the source code - and

           23    number two, Hytera copied it.

           24               And did we see that?       Absolutely yes.       When it comes

01:23:26   25    to the valid copyright, we introduced copyright registrations
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 127 of 231 PageID #:62904
                                                Closing - Alper
                                                                                            5681

            1    with Mr. Zetzl.      He's one of the engineers who came to testify

            2    from Motorola.      We introduced four of them.         I'm showing those

            3    four here on the screen.        The subscriber firmware package, two

            4    of those; one for the portable; one for the mobile; a Motorola

01:23:49    5    Cypher, that's for the repeater; and then here is the entirety

            6    of the code MOTOTRBO 1.3.        That's the version, in fact, that

            7    Hytera actually had on their computers.

            8               But you know what, we had copyrighted code.             All of

            9    them are copyrighted.       All of them are used by Hytera.           And we

01:24:09   10    proved that, it's not even in dispute, Hytera admits that they

           11    used Motorola's copyrighted source code.            That is it when it

           12    comes it use.     They admit that they used, first, the first

           13    time they did it was at this trial, never admitted it before

           14    despite the evidence showing it.          But at this trial they

01:24:30   15    admitted that they used Motorola's copyrighted source code.

           16    As a result when you get to that verdict form and you are

           17    asked about copyright infringement, the answer has to be

           18    "Yes."

           19               Now, they may make a suggestion about what the

01:24:42   20    relationship is, another piece of this is the relationship

           21    between the code and the United States.            Of course there is.

           22    You heard the testimony.        All of the code is kept on the

           23    servers in the United States.

           24               And when Y.T. Kok and Sam Chia and the rest of them

01:24:58   25    were accessing the code and pulling it down, it was coming
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 128 of 231 PageID #:62905
                                                Closing - Alper
                                                                                            5682

            1    from servers on the United States that then got pulled over

            2    into the computers out in Malaysia.           So there is, you know,

            3    that is confirmed that they took the code from the United

            4    States and there is copyright infringement.

01:25:17    5               Okay.    So that's trade secret misappropriation.

            6    That's copyright infringement.

            7               What does Hytera say?        I want to focus on just a

            8    couple of the primary arguments that they raised in a moment.

            9    But before I do, you'll remember this slide, you may remember

01:25:36   10    this slide that I put up at the very beginning of the

           11    cross-examination for Mr. Grimmett.

           12               And what Mr. Grimmett admitted was this was a listing

           13    of all of these bullet points, rather, all of these bullet

           14    points on this slide were different arguments that Hytera was

01:25:53   15    making as for why it didn't do anything wrong in this case.

           16               And you remember I asked him, okay, well, if you

           17    don't win on this first one, we went through them, if you

           18    don't win on this first one, then you have this next one to

           19    fall back on.      And if you don't win on this one, you go to

01:26:09   20    this next one.      If you don't win on this one, you have this

           21    next one and the next one and the next one and the next one.

           22               And you saw Hytera floating these arguments out there

           23    in their questioning of the witnesses over this very lengthy

           24    trial.

01:26:20   25               And based on the evidence that you've seen, based on
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 129 of 231 PageID #:62906
                                                Closing - Alper
                                                                                            5683

            1    the admissions by Hytera's own employees where they've said

            2    that they know that they're using Motorola's trade secret

            3    confidential information in their products and they know it's

            4    wrong, you've got to ask:        Is this a legitimate set of

01:26:41    5    arguments that really shows that Hytera hasn't done anything

            6    wrong?    Or has Hytera just been over the course of this trial

            7    throwing a bunch of things out there to see what would stick?

            8               And I think you know the answer to that question when

            9    you think back about the hours of questions that Hytera was

01:27:03   10    asking over the course of this trial.

           11               So let's talk, I'm going to talk about two of their

           12    primary arguments.       The first one is that none of Motorola's

           13    confidential technologies at issue in this case are actually

           14    trade secrets.      And you'll remember that what Hytera suggested

01:27:26   15    was that everything that Motorola had was generally known, and

           16    none of it was actually a trade secret.

           17               There is no dispute in this case that every single

           18    document at issue, every single line of code at issue took

           19    years and years at Motorola to develop, and all of it was kept

01:27:51   20    under lock and key, and not a single line, not a single

           21    document was ever made public.

           22               And we're going to look at His Honor's jury

           23    instruction on this.       But when it comes to what a trade secret

           24    is, that's all there is.

01:28:09   25               And before I get into this, you've got to ask
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 130 of 231 PageID #:62907
                                                Closing - Alper
                                                                                            5684

            1    yourself:    If none of this was a trade secret - this is where

            2    juries are very good at using their common sense, and this is

            3    where you've got to use your common sense - if none of this

            4    material was a trade secret, then why did Hytera steal it?

01:28:30    5                Of course it was a trade secret.         That's why they

            6    stole it and didn't take it from somewhere else.

            7                But let's look at the jury instruction on this.                His

            8    Honor is going to instruct you that there are two primary

            9    requirements to be a trade secret:           One is that there is a

01:28:48   10    value associated with the technology from being a secret; and,

           11    two, that the company who owns the secret takes reasonable

           12    efforts to keep it a secret.

           13                And both of those requirements are easily met here.

           14    We know, we brought in the engineers to prove this.               They

01:29:06   15    came, they talked about the years and years of effort that

           16    they put in to developing this.          We showed you the documents

           17    dating back to the '90s on this technology showing all of the

           18    effort.    You can just flip some of those open.            Pages and

           19    pages and pages of detailed technology.            You can look at the

01:29:23   20    revision histories.

           21                Do you remember in the opening and over the course of

           22    the trial we talked about revision histories of these

           23    documents.     You see years and years and years of revisions on

           24    these.    And every single one of those kept in the Compass

01:29:35   25    system in the servers in the United States, kept on the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 131 of 231 PageID #:62908
                                                 Closing - Alper
                                                                                            5685

            1    ClearCase source system, never made public.             There isn't a

            2    shred of evidence that suggests otherwise.

            3               And you don't have to just take it from us.             When

            4    Mr. Grimmett was on the stand, I asked him these very

01:29:49    5    questions and he admitted it wholesale.

            6               I asked him about the DMR materials that make up the

            7    trade secrets in this case.         And look what he said, we asked

            8    him:

            9               "It took Motorola a lot of effort to create those

01:30:02   10    materials over the years, right?

           11               "Yes."

           12               "And a lot of that material, that's stuff that is

           13    secret to Motorola, right?

           14               "Answer:     Yes."

01:30:10   15               And here is the last one.         It's what we all know.

           16               "Question:     That's very important to Motorola, to

           17    have those secret technologies in order to give it competitive

           18    advantages in the marketplace?"

           19               And what was his answer:        "Yes."

01:30:25   20               That is all that's required, value from being a

           21    secret.    It gives Motorola the competitive advantages.              It's

           22    what made Motorola the top of the market.            It's why Hytera

           23    wanted to be like Motorola.         It's why Hytera stole Motorola's

           24    trade secrets.

01:30:45   25               Was it kept secret?        Mr. Grimmett, he admitted it,
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 132 of 231 PageID #:62909
                                                Closing - Alper
                                                                                            5686

            1    and there is no evidence showing otherwise.

            2               So what does Hytera say?        They say:     Okay, they're

            3    not going to dispute that this was kept under lock and key.

            4    They say two things then.        They say Motorola didn't label the

01:31:03    5    documents right.      They say they had to be labeled as a trade

            6    secret or registered secret.         You remember some of that.            And,

            7    second, they say that Motorola didn't register these documents

            8    or trade secrets as trade secrets.

            9               So let's talk about that, because Hytera spent quite

01:31:21   10    a bit of time on it at trial.

           11               First of all, this is easy.           The Judge is going to

           12    instruct you on what is required to have a trade secret.

           13    There is no labeling requirement and there is no registration

           14    requirement.     It is that simple.

01:31:38   15               There is no requirement that you label your trade

           16    secrets in any particular way for them to be a trade secret.

           17    You could say this is ours, put a sticker on it that says

           18    "This is ours."      You could say no one else should have this.

           19    You could call it "Motorola Restricted Confidential."               You

01:31:54   20    could call it "Internal Use Only."           You can call it "Motorola

           21    Proprietary Confidential."         You can call it "Trade Secret."

           22    You can not even put a label on it and have everyone just try

           23    to keep that stuff secret.         All of that qualifies.        All you

           24    have to show is reasonable efforts to keep it secret.               And we

01:32:09   25    have definitely done that here.          We brought the engineers, we
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 133 of 231 PageID #:62910
                                                Closing - Alper
                                                                                            5687

            1    brought Scott Shepard, who is in charge of IT, and they -- and

            2    we proved it.

            3               What does Hytera do?       Well, they point to some of the

            4    policies for confidentiality that Motorola has had over the

01:32:27    5    years.    And in particular, they point to this what they called

            6    POPI policy, the proprietary information policy.

            7               And what they say is, you see there are these various

            8    categories or labels that Motorola has for labeling its trade

            9    secrets, and there is one here on the right called "Registered

01:32:43   10    Secret Proprietary."       And none of the trade secret documents

           11    or code in this case was labeled "Registered Secret

           12    Proprietary" and from that Hytera asks you to conclude that

           13    Motorola didn't have any trade secrets.

           14               Well, let's talk about that.           First of all, like I

01:33:00   15    just showed you, there is no labeling requirement to have a

           16    trade secret.     His Honor is going to instruct you on the law

           17    on that.

           18               Second of all, this isn't even the right policy.                So

           19    this is the old policy.        Before the theft happened, Motorola

01:33:15   20    changed the policy and eliminated the "Registered Secret

           21    Proprietary" label and you saw that.             That's undisputed.

           22               But even beyond that, each of the categories are

           23    absolutely sufficient to protect Motorola's trade secrets.

           24    And you can see each of the categories has the two

01:33:37   25    requirements to be a trade secret.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 134 of 231 PageID #:62911
                                                Closing - Alper
                                                                                            5688

            1               So let's take a look at Motorola confidential

            2    proprietary here.      What do we see?       It says it's any business,

            3    technical, financial and personnel information, just like His

            4    Honor's jury instruction, and then it goes on to say:               Does it

01:33:56    5    have value from being a secret?          Absolutely.

            6               It's material which has significant value to the

            7    company, and are there measures to keep it secret?               Yep.      It

            8    needs to be limited to persons with a need to know.

            9               Does that meet the two requirements of being a trade

01:34:13   10    secret?    Of course it does.

           11               Is there anything anywhere that says that in order at

           12    Motorola to have a trade secret you have to label it

           13    "Registered Secret"?       Absolutely not.       That wouldn't even be

           14    consistent with the law.

01:34:25   15               So what does this argument come down to?            You saw one

           16    PowerPoint presentation that Hytera showed you this quite a

           17    few times from Gail Thalhammer in 2004, I believe.               And it

           18    says in there, there is one bullet point under protection of

           19    trade secrets, it says "The only acceptable marking is

01:34:52   20    'Motorola Registered Secret Proprietary.'"

           21               Well, first of all, Motorola did away with that

           22    label.    Why did they do away with that label?           Because no one

           23    was using it.     It wasn't necessary.        People were using

           24    "Motorola Confidential," "Motorola Proprietary."              And people

01:35:07   25    weren't just using it.        They did away with it.        And all of
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 135 of 231 PageID #:62912
                                                Closing - Alper
                                                                                            5689

            1    that was before the theft happened.

            2               Second of all, when you look at this very

            3    presentation, is Ms. Gail Thalhammer, is she saying that's

            4    what's required for you to have a trade secret?              Absolutely

01:35:20    5    not.

            6               She defines what a trade secret is in exactly the

            7    same way as His Honor is going to instruct you when he reads

            8    you the jury instructions.

            9               Look at it right here.        Same presentation, page 83,

01:35:31   10    Ms. Gail Thalhammer she says:

           11               "What's a trade secret?        It's any commercially

           12    valuable information that's kept a secret."

           13               Valuable as a secret and kept secret.            That's what a

           14    trade secret is.      It's not how you label it.

01:35:46   15               And it doesn't even make sense when you think about

           16    Motorola as a company.        I mean, this is a company that relies

           17    on its proprietary technologies to be successful in the

           18    marketplace.     How could it be that the technologies that make

           19    up its second most important product in the marketplace are

01:36:15   20    just not trade secrets because it hasn't labeled them right?

           21               That just doesn't make any -- Motorola has been

           22    around for a hundred years.         Motorola has been leading the

           23    world in technologies right here in the Chicagoland area for a

           24    hundred years.      How can it possibly be that they just screwed

01:36:32   25    it up so badly that their number one or second most important
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 136 of 231 PageID #:62913
                                                Closing - Alper
                                                                                            5690

            1    product in the world, just they didn't manage to protect their

            2    proprietary information by not labeling it right?              It doesn't

            3    make any sense.      It's not consistent with the evidence.

            4               Remember Jesus Corretjer?         We asked him -- remember,

01:36:52    5    Mr. Corretjer, he's at the company for 26 years.              And he is

            6    the person who is in charge of the DSP technologies that are

            7    at the core, some of the most important trade secrets here.

            8    He's working on them for virtually that entire time with him

            9    and his team.     And we asked him, look at this:

01:37:10   10               "Can you recall ever having labeled or having a

           11    colleague tell you that you should label or having one of your

           12    colleagues label any of the confidential information that he

           13    worked on as a trade secret or registered secret?"

           14               His answer is "No."

01:37:24   15               Did they just blow it?        Of course not.

           16               He says it right there, "All of the other labels that

           17    we have been using to label all of this material, documents

           18    and source code, are perfectly valid in Motorola to classify

           19    something as a trade secret."

01:37:41   20               And when you take a step back and you think about the

           21    evidence that you've seen, in the entire history of Motorola,

           22    in the entire history of their DMR development, the only

           23    people who said that Motorola doesn't have trade secrets when

           24    it comes to the two-way radio technology is Hytera and

01:38:06   25    Hytera's lawyers.      Is that the real way that it is?           It isn't.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 137 of 231 PageID #:62914
                                                Closing - Alper
                                                                                            5691

            1               Okay.    What about the registration requirement.               So

            2    Hytera suggests that Motorola should have registered the trade

            3    secrets.    Let's be clear on this.        Here is what they're

            4    talking about.      You heard this over and over again through the

01:38:26    5    trial, so I'm not going to spend a lot of time on it.

            6               This is when someone wants to take one of the

            7    confidential trade secret ideas at Motorola and submit it for

            8    a potential patent, they send the idea in to the patent

            9    committee.     And it's called the patent committee, not the

01:38:43   10    trade secret committee.        It's the patent committee.

           11               Mr. Wiatrowski, he took the stand, he's on the patent

           12    committee.

           13               And what do they do?       They can either publish it as,

           14    decide to publish it as a patent, which is one way to protect

01:38:59   15    your intellectual property, or they can keep it as a trade

           16    secret.    That doesn't make it a trade secret.           They keep it as

           17    a trade secret.      And that's an equally valid way to keep your

           18    confidential information.        We all know that's the case.

           19    That's why you have trade secrets.           And there are a lot of

01:39:20   20    them, companies have a lot of them.

           21               And when it comes to registration, is there a

           22    registration of trade secrets?          Well, what they're talking

           23    about is when you submit an idea for a patent, if the

           24    committee decides not to make it a patent, they sometimes can

01:39:34   25    give you a bonus anyway for your hard work when you keep it as
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 138 of 231 PageID #:62915
                                                Closing - Alper
                                                                                            5692

            1    a trade secret.      And Hytera says that's called registering a

            2    trade secret.      Whatever that's called, it's not required.

            3               You don't have to look farther than the same Gail

            4    Thalhammer presentation that Hytera relies on substantially

01:39:57    5    for this entire argument.        It says that right down there at

            6    the bottom, "Registration is not required."

            7               What is required?       Just read on.     What is required is

            8    that employees have an obligation to keep the information

            9    secret.    That's what's required.        That's what it takes to have

01:40:14   10    a trade secret.      It's none of this labeling and it's none of

           11    this registration.       This is an after-the-fact made-up argument

           12    and you should reject it.

           13               Okay.    One other argument of theirs that I want to

           14    talk about, and it's called the statute of limitations.

01:40:32   15    You've heard a little bit about this.            And you've certainly

           16    heard a number of -- Hytera engage in some questioning of

           17    Motorola's witnesses about this.

           18               So what is the statute of limitations?            I will tell

           19    you.   It's Hytera's excuse that allows Hytera to attempt to

01:40:53   20    get away with it all because it successfully concealed its

           21    theft for a decade from Motorola.          That's what it is, plain

           22    and simple.     Let me talk to you about the legal framework for

           23    the statute of limitations so you know exactly what you are

           24    deciding here.

01:41:13   25               So the Judge is going to instruct you, I've
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 139 of 231 PageID #:62916
                                                Closing - Alper
                                                                                            5693

            1    highlighted some of the instruction, here is what it comes

            2    down to.    There are two sides to the statute of limitations.

            3    One is that Motorola in blue -- I am going to go blue, then

            4    green, and then I'll come back to yellow.

01:41:31    5               In blue, Motorola had to bring the lawsuit within

            6    five years in the case of the Defend Trade Secrets -- or the

            7    Illinois Trade Secrets Act, three years in the case of the

            8    Defend Trade Secrets Act.        But let's just focus on the

            9    Illinois Trade Secrets Act for now.

01:41:43   10               Motorola had to bring the lawsuit within five years

           11    after it actually discovered the theft or Motorola had to

           12    bring the lawsuit within five years of when it should have

           13    discovered the theft.

           14               Let's talk about the blue one first, actual

01:42:04   15    discovery.     There is no dispute in this case, there is no

           16    dispute in this case that the first time that Motorola

           17    actually discovered the theft was at the end of 2016 and then

           18    filed the lawsuit just a few months later.

           19               Mr. Russ Lund, I'm just showing you an example of

01:42:21   20    this, he testified to this, but it's not in dispute.               So in

           21    terms of what Motorola actually, what it actually discovered,

           22    that didn't happen.       That was well within the statute of

           23    limitations period.

           24               But what about should have discovered.            Hytera says

01:42:39   25    that between the time period of 2008 and about 2010 or maybe
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 140 of 231 PageID #:62917
                                                Closing - Alper
                                                                                            5694

            1    2011, Motorola had various suspicions that according to Hytera

            2    were suspicions that Hytera had done something wrong.               But

            3    here is the thing.       The Judge is going to instruct you on this

            4    as a matter of law.       You can see it in yellow.         "Concerns and

01:43:03    5    suspicions do not start the clock on the statute of

            6    limitations."

            7               And, Mr. Schlaifer, if we could skip a head to slide

            8    157.

            9               You'll remember Hytera put this slide up in its

01:43:18   10    opening statement.       This was their statute of limitations

           11    case.   And what did they show?         They showed right here between

           12    2008 and 2010, they said Motorola had suspicions.

           13               And if we could go back, Mr. Schlaifer, to slide 145.

           14               As the Judge will instruct you, "suspicions do not

01:43:40   15    start the clock."      They are not enough.        And that should be

           16    the end of this excuse by Hytera to get out of it.

           17               But there is more, because each time an issue came

           18    up -- Hytera wants to paint a picture here.             They want to

           19    paint a picture that there were these various suspicions,

01:44:05   20    which you already know are now irrelevant.             But they want to

           21    paint a picture that these very suspicions and what Motorola

           22    did was it just sat on its hands.          But the evidence showed the

           23    exact opposite of that.

           24               For every one of the issues that came up, Motorola

01:44:20   25    engaged in an extensive investigation and confirmed that it
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 141 of 231 PageID #:62918
                                                Closing - Alper
                                                                                            5695

            1    didn't have enough evidence that Hytera had done something

            2    wrong.    And why was that?      It was because Hytera concealed the

            3    theft from Motorola.

            4                And I want to show you a few of the instances and in

01:44:38    5    particular the ones that Hytera has been raising over the

            6    course of the case.

            7                So you'll remember there was one of the issues was

            8    what Hytera called the unmute issue.             So this was when one of

            9    the engineers at Motorola noticed through some testing that

01:44:54   10    Hytera's radios and Motorola's radios turned off the muting

           11    function when the signal power became a certain strength.

           12    They both unmuted at the same time so you could use them.

           13                What happened when Motorola recognized this behavior?

           14    Did they just sit on their hands?          Absolutely not.       They

01:45:16   15    investigated.     They analyzed this.        And what did they

           16    conclude?    They concluded that they were different.             And why

           17    was that?    It's because Hytera was hiding it.

           18                Let's take a look.      So this is, you remember

           19    Mr. Sanjay Karpoor.       He came and testified about the

01:45:31   20    repeaters.     Well, he ran this test in connection with that

           21    unmuting issue, and he checked, he compared the performance of

           22    the Hytera radios at various different signal power levels.

           23    And you can see right at the top, right at the first one, it

           24    says Hytera's radio does not unmute sometimes like the Hytera

01:45:49   25    radio.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 142 of 231 PageID #:62919
                                                Closing - Alper
                                                                                            5696

            1                And he even went farther than that.          It says there is

            2    noticeable audio degradation in the Hytera radio, which is not

            3    seen in MOTOTRBO.

            4                And he found those differences in performance, in not

01:46:07    5    just that first power level, but power level after power level

            6    after power level and then ultimately concluded that there

            7    were significant differences between Hytera and MOTOTRBO.

            8                Does that sound like enough to bring a lawsuit?                Does

            9    that sound like Motorola knew or should have known that Hytera

01:46:28   10    had stolen thousands of confidential documents and source

           11    code?   Of course not.      To the extent there was any suspicion,

           12    Motorola put it to bed.

           13                And here is why, here is why Motorola couldn't figure

           14    it out.    It's because Hytera concealed it.           And you saw this

01:46:45   15    document.    We talked about it with Mr. Grimmett.            This is that

           16    same FPGA removal document.         And on the left you can see

           17    Hytera says that they're going to be using a lot of Motorola

           18    code and that is a concern.

           19                Why is it a concern?      Because right down below it

01:47:01   20    says that the performance of those DSP functionalities, DSP

           21    trade secret functionalities that Hytera took, like squelch

           22    and the modulation limiter and there is BER is bit error rate,

           23    they can be measured by Motorola and they can be seen to have

           24    the same performance as Motorola.

01:47:22   25                So what did Hytera do about it?         It's crystal clear
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 143 of 231 PageID #:62920
                                                Closing - Alper
                                                                                            5697

            1    in black and white.       You couldn't have more clear evidence

            2    that they were trying to throw Motorola off by concealing the

            3    theft.    It says right here "They are going to change the

            4    performance of the reuse algorithms."

01:47:38    5               What are the reuse algorithms?          They're the ones that

            6    Hytera was going to reuse from Motorola.            How do we know that

            7    reuse means reuse from Motorola?          Because they said it.

            8    They're saying we are going to reuse because Hytera didn't

            9    have the technology.       We saw that over and over and over

01:47:54   10    again.

           11               And you've got to ask yourself, when it comes to this

           12    defense, how can Hytera say that Motorola should have figured

           13    this out when Hytera took specific steps to ensure that

           14    Motorola couldn't figure it out?          How can they get up and say

01:48:17   15    that it was on Motorola to do this when they internally were

           16    making sure that Motorola couldn't?

           17               Let's take a look at a couple of other examples.

           18    This is Mr. Karpoor.       You remember this.       He noticed

           19    similarities with IP Site Connect.           He even said that there

01:48:39   20    may have been a similar architecture and code.

           21               What did Motorola do when it started recognizing

           22    these, at best, suspicions?         Which by the way still don't

           23    count.    Did they just sit on their hands?          No.

           24               You can see this is an email to Mr. John Belmonte on

01:48:58   25    June 2, 2011.     What did they do?       They studied it.       And what
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 144 of 231 PageID #:62921
                                                Closing - Alper
                                                                                            5698

            1    did Mr. Belmonte find three weeks later after studying it?                  He

            2    found difference after difference after difference after

            3    difference with Hytera's IP Site Connect technology.

            4               And then even where Hytera had one of the same

01:49:18    5    features, what does he say?         He says there that "Their

            6    strategy is really bad."

            7               How could you conclude that Hytera had committed the

            8    theft of the century when all you see are differences?                Of

            9    course you couldn't.       And that was by design.        Hytera made

01:49:38   10    sure of it.

           11               What about this one.       Very briefly, this is another

           12    one of the things that Hytera calls a suspicion.              This is an

           13    email from Joe Philips to Nancy Campana about Hytera's IP Site

           14    Connect, this time about the IP protocol.

01:49:58   15               And Joe Philips, he's saying, he's wondering if they

           16    are using, if they are using our IP protocol and he wants to

           17    see if it is a direct copy of ours, and he even talks about

           18    how this may implicate software copyright protection.

           19               Did Motorola just sit there and do nothing about it?

01:50:15   20    Absolutely not.      You saw what they did.        This is Mr. Philips'

           21    report six months later after an extensive evaluation of this

           22    exact technology, the Hytera IP multi-site IP protocol.                And

           23    what did he find?      Did he say:      You know what, they might be

           24    taking our code?      Absolutely not.      He said "theirs is

01:50:37   25    different and incompatible."
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 145 of 231 PageID #:62922
                                                Closing - Alper
                                                                                            5699

            1                Is that enough to know that they had stolen what they

            2    stole?    Absolutely not.      Did Motorola do the right thing?            Did

            3    it try to run down these issues when it became aware of them?

            4    Absolutely.

01:50:53    5                And you don't just have to take our word for it.                We

            6    asked Mr. Grimmett on the stand, and look what he said.                On

            7    that very document we said right here, just with respect to

            8    this one document, "Isn't it correct that Motorola spent six

            9    months of extensive effort looking at Hytera's products?"                  He

01:51:16   10    said "Yes."

           11                What about this?     This is the Motorola battery life

           12    chart.    This is where Hytera -- Motorola, some folks at

           13    Motorola, Mr. Wiatrowski at Motorola noticed that Hytera had

           14    published statistics, data about their battery life in their

01:51:35   15    radios that was very similar to Motorola's battery life chart.

           16    And he says right here that he didn't think that this battery

           17    life chart was ever published by Motorola, and so that made

           18    him suspicious.      You can see that up above there.

           19                And what did we learn at the trial?          And if that was

01:51:56   20    the case, maybe you would be suspicious about how Hytera got

           21    that data.     But what did we learn at the trial?           That wasn't

           22    the case.    Mr. Wiatrowski, he was mistaken.           That document,

           23    I'm sorry, that document, Mr. Wiatrowski's PowerPoint, that's

           24    in 2010.    Four years earlier, four years earlier, that same

01:52:19   25    battery life chart, it was made public, and not just made
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 146 of 231 PageID #:62923
                                                Closing - Alper
                                                                                            5700

            1    public, it was made public big time.

            2                This is in a presentation when Motorola launched

            3    their MOTOTRBO products.        And one of the key features that

            4    they were touting was the battery life and all of the details

01:52:39    5    about it.    Was that public?       Absolutely.     Is the fact that

            6    Hytera happened to copy it, does that say anything about

            7    stealing thousands of confidential documents and source code?

            8    Of course not.

            9                Did Motorola know that?       They did.     Look who was at

01:52:52   10    that conference.      Look who presented at that conference.               Dale

           11    Rublaitus.     He's on all the emails with Mr. Wiatrowski.             What

           12    happened when Dale Rublaitus got that PowerPoint?              You saw it.

           13    They talked along with other people who knew that the battery

           14    life chart was public.        And Mr. Wiatrowski, he said it here in

01:53:10   15    court, he came to learn that the 2006 chart, it was public and

           16    they all knew it.      It wasn't an issue.

           17                There is no basis on that, you know, on that basis to

           18    say that Motorola didn't do what it was supposed to do.

           19                All right.    We talked about this slide and how Hytera

01:53:30   20    's case is based on suspicions and how the Judge has

           21    instructed you or will instruct you suspicions are not enough.

           22    That is the end of the story.         But you know what, Motorola

           23    even did more.

           24                Look what's missing on this slide from Hytera's

01:53:48   25    opening.    It stops in 2010.       But you now know that in 2012 and
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 147 of 231 PageID #:62924
                                                Closing - Alper
                                                                                            5701

            1    '13, Motorola took it one step further and actually analyzed

            2    the Hytera code, extensively analyzed.            And you remember,

            3    Motorola was looking for those Motorola fingerprints in the

            4    code in order to see if Hytera had copied it.

01:54:08    5               And what was Motorola's conclusion after that

            6    extensive analysis?       You heard it from multiple witnesses,

            7    they said it:     They couldn't find any obvious evidence that

            8    Hytera was using their proprietary material.

            9               And we now know why that is.          It's because Hytera

01:54:28   10    covered it up.      We've shown you the specific evidence of that.

           11    We've shown you how they went into the code and transplanted

           12    it by changing words to RAF and other names so that they would

           13    foil Motorola.

           14               And I am going to show you some more evidence of that

01:54:43   15    in a moment.     But the Judge is going to instruct you on this.

           16    This is called fraudulent concealment or concealment of the

           17    theft.    And what it says is that the clock does not even start

           18    to run if Motorola can show that Hytera fraudulently concealed

           19    its theft.

01:54:59   20               And we can show that, we proved it to you.             Here it

           21    is.   Here is another example I showed you earlier with the

           22    performance changes, but this was Mr. Chia's task sheet right

           23    here.    What does it say right here?

           24               This is when they were evaluating three different

01:55:15   25    ways to use Motorola's code.         They are actually talking about
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 148 of 231 PageID #:62925
                                                Closing - Alper
                                                                                            5702

            1    here are three ways we can use Motorola's code.              The first was

            2    just to use it all.       The second way, you can see right here:

            3    Extract only what we need, only the required components and

            4    then make some changes.

01:55:29    5               And what did they decide to do?           They decided to use

            6    that option 2, which is making those little tweaks, changing

            7    it to Hytera.

            8               And why was that?       We saw a lot of evidence of them

            9    doing that.     Why did they do that?        Why did they just not use

01:55:46   10    SVC?    Why did they pick RAF?       Was it just to have a different

           11    name?   No.    It was to throw Motorola off the scent.            It was to

           12    hide their theft in hopes that Motorola would never find out

           13    and they would never find themselves here facing you.

           14               And you can see it right there, they say option 2,

01:56:07   15    what they did, "It has the lowest chance of detection if the

           16    code was disassembled by Motorola."           And that's exactly what

           17    Motorola tried to do.       And you know what, Hytera's plan, it

           18    worked.

           19               You didn't just see it there.           There is one more

01:56:26   20    email I want to show you on this.          And that is G.S. Kok, he

           21    wrote when he first joined the company -- I mean, I'm sorry,

           22    not what he first joined the company.            When some of the other

           23    folks joined the company in June of 2008.

           24               What did he say?      He wanted to, he wanted to protect

01:56:43   25    the company from impending lawsuits.             What lawsuits?    This
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 149 of 231 PageID #:62926
                                                Closing - Alper
                                                                                            5703

            1    lawsuit for theft of Motorola's trade secret and copyright

            2    infringement.

            3               And how is he going to do that?          You can see it down

            4    there in red.     They're going to rewrite the software to look

01:57:00    5    different from Motorola.        Not write it from scratch to be

            6    different from Motorola.        They're going to rewrite it just to

            7    look different.      What was he talking about?         Making those

            8    changes to conceal the theft.

            9               And what did they say when we asked them about this?

01:57:20   10    Did they deny it?       No.   They took the Fifth.

           11               Here is Y.T. Kok as just one example:

           12               "Did you take any steps to conceal taking Motorola's

           13    source code with you to Hytera?"

           14               Hytera is going to deny it, but what happened when we

01:57:36   15    asked the people at the epicenter?           What did they say?       Did

           16    they deny it?     No.    They took the Fifth.       And as the Judge is

           17    going to instruct you, that means that you can conclude that

           18    the answer was yes, and it would be bad for Hytera.

           19               So what does the statute of limitations come down to

01:57:59   20    at the end of the day for Hytera, after all of the

           21    investigations that Motorola performed, after all the times

           22    that they were foiled by Hytera?

           23               Well, on cross-examination, Mr. Grimmett, he put it

           24    quite succinctly, he said:         In hindsight, all of that stuff

01:58:18   25    that Motorola did, it's just not enough.            In hindsight, it was
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 150 of 231 PageID #:62927
                                                Closing - Alper
                                                                                            5704

            1    just not enough, and that it's Motorola's fault that they

            2    didn't figure it out.

            3               And on that basis, Hytera wants you to check "Yes"

            4    for statute of limitations, which would let them get away with

01:58:47    5    it all.    But that's not supported by the facts.            It's

            6    explicitly not supported by the law the Judge is going to

            7    instruct you.      Suspicions are not enough.        And it definitely

            8    would not be the fair and just thing to do when you consider

            9    all of the massive theft that Hytera has committed in this

01:59:11   10    case.

           11               So when you come to the verdict form for statute of

           12    limitations, there is only one choice, it is the right choice,

           13    and that is to check "No."

           14               Okay.    One last thing on this.        They may get up and

01:59:37   15    they might say:      Here is the thing, okay, they investigated,

           16    Motorola investigated.        These were only suspicions, but, look,

           17    it only would have taken something like 5 minutes to do a

           18    Compass log check, and if they had done the Compass log check,

           19    then they would have figured out the theft.

01:59:56   20               There is a couple things about that.           First, that's

           21    not correct.     Scott Shepard testified it would take a long

           22    time to do the Compass log checks of this type, it would take

           23    hours to multiple days.        And you know what, that's a big deal

           24    when in 2008 there are 65,000 employees at Motorola.                200

02:00:14   25    people are leaving every day.         That's thousands per year.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 151 of 231 PageID #:62928
                                                Closing - Alper
                                                                                            5705

            1               And when you consider all of the extensive,

            2    admittedly by Mr. Grimmett, extensive investigations that

            3    Motorola did to look at these issues, when you think of all

            4    the efforts that Hytera went to to conceal the theft, what is

02:00:35    5    this that Motorola should have done more?            It's all just

            6    hindsight.     And that is legally insufficient.          You should

            7    check "No."

            8               Okay.    We have two bedrock facts left.          I am going to

            9    handle them together.       We are almost done.

02:00:56   10               These two have to do with the issue of damages.                 The

           11    first one is that Hytera's products are still in use -- let me

           12    start that one again.

           13               Hytera's products still use Motorola's confidential

           14    information to this day.        And Hytera is using its theft to

02:01:14   15    sell its products causing great harm to Motorola.

           16               There are two types of damages that you are going to

           17    be asked to consider, compensatory damages and punitive

           18    damages, or as you will see, they're called on the jury

           19    instructions exemplary damage, same thing, punitive and

02:01:33   20    exemplary damages.

           21               I want to talk first about compensatory damages and

           22    then I want to talk about punitive damages, both are critical

           23    when you consider the gravity of the theft in this case and

           24    the gravity of Hytera's refusal to take responsibility for it.

02:01:50   25               So let's start with compensatory damages.             I want to
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 152 of 231 PageID #:62929
                                                Closing - Alper
                                                                                            5706

            1    give you the framework.        There are two forms of compensatory

            2    damages that you are going to be, two primary forms you are

            3    going to be instructed on.         There is what is called unjust

            4    enrichment and actual loss or lost profits.

02:02:10    5               Unjust enrichment, that's the benefit that Hytera

            6    received from the misappropriation and from the copy for

            7    copyright.

            8               All right.     And how do we measure that?         We measure

            9    it in a number of ways.        We are going to talk about this.            One

02:02:24   10    of the ways is the revenue that Hytera -- its profits from

           11    selling the products with Motorola's code for all those years,

           12    and the other way is the research and development that it was

           13    able to skip by having perpetrated the theft.

           14               The other form of damages is what I said was actual

02:02:42   15    loss or lost profits.       That's what Motorola lost in sales

           16    because Hytera was selling products with Motorola's

           17    confidential information in them against Motorola and taking

           18    those sales away.

           19               Now, here is the good news.           If you award Motorola

02:02:57   20    all of the unjust enrichment that it's entitled to, then you

           21    don't have to worry about actual loss or lost profits.                It

           22    goes down to what Mr. Malackowski was saying.             We're not

           23    looking for double counting.         We don't want you to double

           24    count.    So the unjust enrichment, it covers the lost profits.

02:03:13   25    And so for the remainder of my remarks, I am going to focus on
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 153 of 231 PageID #:62930
                                                Closing - Alper
                                                                                            5707

            1    the unjust enrichment because that's where I believe you

            2    should focus as well.

            3               All right.     So when it comes to Hytera's unjust

            4    enrichment for compensatory damages, I want to talk first

02:03:28    5    about what Dr. Aron proposed as Hytera's number, and then I

            6    want to talk about Mr. Malackowski's number and Dr. Aron's

            7    criticism of them.       Those of course are the sides' two damages

            8    experts.

            9               So what did Dr. Aron say?         Dr. Aron said that the

02:03:45   10    total damages from Motorola after a decade of theft should be

           11    $2.1 million, notwithstanding the fact that Hytera has made

           12    hundreds and hundreds of millions of dollars in profit from

           13    selling products with Motorola's trade secrets.              The complete

           14    and total all-in number for Dr. Aron is 2.1 million.

02:04:11   15               That, of course, in view of all of the evidence of

           16    theft, the extensive evidence of use, the extensive evidence

           17    of bad conduct, of course, that does not make sense.

           18               And you remember this.        Hytera is making $332,000

           19    every day that goes by.        Every single day that we are here in

02:04:33   20    this trial, they make another more than a quarter of a million

           21    dollars.

           22               They made that much in just the last week.             How could

           23    that be the right number?        How could they even suggest that's

           24    the right number?      Of course it isn't.        Let's put it to the

02:04:53   25    side.   Let's focus on the real numbers.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 154 of 231 PageID #:62931
                                                Closing - Alper
                                                                                            5708

            1                Okay.   Mr. Malackowski, he estimated the profits for

            2    Motorola -- he concluded, rather, analyzed the profits that

            3    Hytera has made from the theft of Motorola's trade secrets at

            4    $345.7 million.      That's the amount that they were unjustly

02:05:17    5    enriched.    That's the amount that they've earned from selling

            6    the products, rather.

            7                And so what does Dr. Aron say about this.            Well,

            8    Dr. Aron -- first, let me take a step back.

            9                That number as an accounting number there is no

02:05:34   10    dispute about.      So everyone agrees, Dr. Aron, Mr. Malackowski,

           11    they agree that Hytera has actually made $345.7 million in

           12    profits from over the years that it's selling Motorola's

           13    confidential information in its products.

           14                So what do they do, Hytera?          Hytera brings in

02:05:53   15    Dr. Aron to try to chip away at that number so Hytera gets to

           16    keep the money that they've made from selling products with

           17    Motorola's trade secrets and copyrighted code in them.

           18                And there were three primary criticisms that Dr. Aron

           19    levied on this, and none of them are sound, and I'm going to

02:06:13   20    briefly walk through them right now.

           21                The first had to do with her head start deduction.

           22    So what did she say?       You remember she put a slide like this,

           23    similar to this up on the display, and it shows all of

           24    Hytera's revenues over the years in DMR that Hytera has made

02:06:33   25    from selling products with Motorola source code, Motorola's
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 155 of 231 PageID #:62932
                                                Closing - Alper
                                                                                            5709

            1    trade secrets, Motorola's copyrighted code.

            2                And what did she do?      You remember she circled 2010

            3    in green on the screen and she said:             Because Mr. Grimmett

            4    says that Hytera could have developed its own radio by 2010,

02:06:57    5    that Hytera should be able to keep all of the rest of the

            6    money that it made.

            7                But how could that be right if all of the rest of the

            8    money that Hytera made it made from in the real world selling

            9    products with Motorola's trade secrets?

02:07:19   10                What kind of a windfall would that be to Hytera if it

           11    could just perpetrate a theft and then walk into court and

           12    have some expert come up and say:          Because they could have

           13    done something different, they get to keep all the money.

           14                That's not consistent with the law and it simply is

02:07:42   15    just not right.      And if that was the law, think about what it

           16    would do.    They would just do it again and again and again and

           17    again because they get to keep at least some, if not all, if

           18    not most of the profits.

           19                And what about the debate that the parties were

02:08:01   20    having about whether Hytera could have created a comparable

           21    radio by 2010.      It's not just any radio, right?          It doesn't

           22    matter if they could sell one of the low-end radios.               It's a

           23    comparable radio.

           24                And Mr. Grimmett, he gets up and he says, in

02:08:21   25    hindsight, that Hytera, despite all the evidence to the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 156 of 231 PageID #:62933
                                                Closing - Alper
                                                                                            5710

            1    contrary, that Hytera could have done it in six months longer

            2    than they did using Motorola's trade secrets.

            3               You've seen the evidence.         It's not even close.          It

            4    took Motorola decades to develop that technology, decades.

02:08:42    5    Look at the documents, they date all the way back.

            6               And Mr. Grimmett comes in and says:           No big deal.       We

            7    could have done it by then.

            8               Now we know why he said that, is so Hytera could say

            9    that they get to keep all the money.

02:08:53   10               You've got to reject both of those things

           11    emphatically.      It is definitely not what is right here.

           12               Okay.    Second thing, the R&D deduction.          So this one

           13    is an interesting one.        This has to do with the R&D data that

           14    Hytera provided to Motorola over the course of the trial.

02:09:16   15    You'll hear the jury instructions.           It's Motorola's burden to

           16    prove the revenues that Hytera made.             That's the amount that

           17    is not in dispute.

           18               It's Hytera's burden to prove the costs that get

           19    deducted from those revenues.         And one of the costs that has

02:09:31   20    been a focus has been the research and development cost that

           21    Hytera has incurred over the years.           And let's kind of take

           22    stock of what happened.

           23               So before the trial Hytera produced -- you know that

           24    word now, it's a word that the lawyers use in litigation.                  It

02:09:47   25    means that they gave over the data from their accounting
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 157 of 231 PageID #:62934
                                                Closing - Alper
                                                                                            5711

            1    system.

            2                And this is what it looked like.          And you heard

            3    Mr. Malackowski talk about it.          It has these hundreds of

            4    millions of dollars in R&D expense way at the end of the

02:10:01    5    timeline in 2017 and 2018.         But how could that be right if all

            6    of the R&D happened way back here when they launched the

            7    products?

            8                Of course that's not the right data.          Of course we

            9    can't rely on it.      Mr. Malackowski said it.         And you know

02:10:19   10    what, Dr. Aron, she doesn't rely on this data either.

           11                So Mr. Malackowski, he criticized this data.            And

           12    what happened?      We get to the trial.         Hytera has to face you.

           13    They know that you are going to be considering damages.                And

           14    what do they do?      They want to chip away at that amount so

02:10:38   15    they not only produce one new set of data during the trial,

           16    but they produced two new sets of data during the trial.

           17                That alone is suspect.       But when Mr. Malackowski

           18    looked at the data, what did he see?             He saw that Hytera was

           19    going into the data and taking entries that weren't counted as

02:11:01   20    part of the R&D costs and turning them into ones that are

           21    counting for the R&D costs.

           22                So they were changing entries for low-end products

           23    that aren't accused, so wouldn't be included in the amount of

           24    R&D that they're going to deduct, used to chip away at the

02:11:20   25    amount, and turning those to the middle and high-end products
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 158 of 231 PageID #:62935
                                                Closing - Alper
                                                                                            5712

            1    just right out of thin air.

            2                And this is all data, it's just data, it's just

            3    sitting in a computer somewhere at Hytera.             It's not like

            4    there is an art form to this.         These are R&D expenses that

02:11:37    5    were incurred, as Mr. Malackowski said, years ago.               There is

            6    nothing to change here.

            7                This isn't just -- Hytera, I remember, they called it

            8    filtering.     They called it filtering.         This is filtering?

            9    They're changing the data, plain and simple.

02:11:52   10                Was this an attempt by Hytera to make the data more

           11    accurate?    Or was this Hytera's attempt to chip away at that

           12    damages number so they could get away with the theft without

           13    having to pay for it?

           14                And at the end of the day, you know what they know,

02:12:11   15    what we all know, this is just another instance of Hytera

           16    changing its story after it was caught in the act.

           17                Okay.   Last thing, avoided R&D.        This is, of course,

           18    Hytera that you saw, this is one of Dr. Aron's slides, Hytera

           19    kept releasing product after product after product with the

02:12:35   20    Motorola trade secrets over the years.            As a result of

           21    stealing Motorola's trade secrets, they avoided all of that

           22    R&D expense, the hundreds of millions that Motorola incurred;

           23    and then specifically with the trade secrets, the dozens and

           24    dozens and dozens of millions.          That total number is 73.5

02:12:53   25    million.    Should it be counted?        Of course it should.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 159 of 231 PageID #:62936
                                                Closing - Alper
                                                                                            5713

            1               If Hytera had actually developed the technologies

            2    itself -- let's just bring this into the real world and take

            3    it out of, you know, kind of like the hypothetical economic

            4    world for a second.       If Hytera actually had to develop these

02:13:09    5    trade secrets itself, they would have had to hire engineers,

            6    and not just any engineers, the good ones who could come up

            7    with the radio operating system and the HAL and all the other

            8    trade secret technologies it took Motorola decades to invent.

            9               And they would have had to buy the right equipment

02:13:31   10    and the right tools.       And they'd have to put in the time and

           11    the effort and the hours in order to do it.             And they avoided

           12    all of that.

           13               Is that a benefit to Hytera?          Of course it's a

           14    benefit to Hytera.       Does the law say that they owe Motorola

02:13:45   15    damages for it?      Absolutely, absolutely.        Is the R&D expense

           16    that they avoided part of the Motorola damages?              It definitely

           17    is.

           18               Okay.    So let me just put this in terms of actual

           19    numbers for you.      So here it is.      I want to say a couple

02:14:06   20    things and we'll talk about the numbers.

           21               Since Mr. Malackowski testified, His Honor has given

           22    us some guidance about the damages in this case.              And that has

           23    changed, not the overall number, as you can see there from our

           24    perspective, but it has changed how the damages divide up

02:14:24   25    between the claims.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 160 of 231 PageID #:62937
                                                Closing - Alper
                                                                                            5714

            1               And I want to be very clear with you about this.

            2    Some of the numbers as you will see have gone down.               But

            3    others as a result have gone up.          And the overall total number

            4    is exactly what Mr. Malackowski said it would be, $345.7

02:14:44    5    million.

            6               And part of the reason for this divide has to do with

            7    the Defend Trade Secrets Act.         You can see it up here.         And

            8    that's a Federal statute that prohibits the exact conduct that

            9    the United States government enacted to prohibit the exact

02:15:02   10    conduct that Hytera has committed here in this case.               And it

           11    was enacted in May, on May 11, 2016.

           12               And so for the Defend Trade Secrets Act, that's when

           13    the damages period starts.         We are not asking you to award

           14    damages from before that period.          So that starts until the end

02:15:23   15    of the period that the parties provided data for.              That's June

           16    30th, 2019.

           17               And so Hytera's profits that are at issue, that

           18    unjust enrichment, that number is 135.8 million.              So that went

           19    down a bit.

02:15:39   20               Then you have Hytera's avoided R&D or R&D savings,

           21    that's what I was talking about just a minute ago that doesn't

           22    have a time restriction on it, that is just as Mr. Malackowski

           23    said, that's 73.6 million, for a total for trade secret theft

           24    of 209.4 million.

02:16:01   25               That's what we believe is supported by the evidence.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 161 of 231 PageID #:62938
                                                Closing - Alper
                                                                                            5715

            1    Of course, you in your discretion can award what you believe

            2    to be supported by the evidence.

            3               Let's talk about copyright.           The copyright laws,

            4    they've been around for hundreds of years.             So there is no

02:16:17    5    temporal restriction on that with respect to this case.                So

            6    that's going to cover from the launch of Hytera's products in

            7    2010 to May 10, 2016.       We're not going to go past that,

            8    because we don't want double counting.            And what is that

            9    number?

02:16:32   10               Well, His Honor has told us that and he will instruct

           11    you that the copyright damages can actually exceed the United

           12    States, they can go, they go to all sales around the world,

           13    and so that number is now 136.3 million.            That number has gone

           14    up.

02:16:47   15               But the total, the overall total, this is just a

           16    matter of putting these into buckets, the overall total is

           17    exactly what Mr. Malackowski told you, $345.7 million.

           18               One other point on this.        The copyright claims and

           19    the copyright damages, those are not subject to the statute of

02:17:08   20    limitations argument that Hytera has.            And although we think

           21    you should resoundly reject that argument, even if you didn't,

           22    you would still award Motorola it's full copyright damages and

           23    you can award that or up to 272 million.

           24               But if you do, you have to understand that the

02:17:29   25    copyright claims do not carry with them punitive damages.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 162 of 231 PageID #:62939
                                                Closing - Alper
                                                                                            5716

            1    Only the trade secret claims carry with them punitive damages.

            2    And this case is a poster child for punitive damages.               So

            3    let's talk about that and then I'll conclude.

            4                It is important for you to understand the power that

02:17:54    5    you have as a jury to not only effect the conduct of companies

            6    like Hytera based on the evidence that you have seen here, but

            7    to also make sure that every other company in the world that

            8    is thinking about doing the same thing thinks twice.

            9                And you can see that right in the instructions that

02:18:18   10    His Honor is going to read to you.           Here is the jury

           11    instruction on punitive damages.          It says it right here:

           12                "The purposes of exemplary damages" - like I said,

           13    that's what it's called in the instruction - "are to punish

           14    Hytera for its conduct and to deter Hytera and others from

02:18:37   15    engaging in similar conduct in the future."

           16                And we know that's appropriate here and I'll comment

           17    on that in just a second.

           18                Now, how do you get to punitive damages?           Here is

           19    what you have to find.        "You have to find that Hytera's

02:18:53   20    conduct was malicious or in reckless disregard of Motorola's

           21    rights."

           22                And we saw this time and time and time again in the

           23    evidence.    We saw them admitting to the theft and failing,

           24    knowing that they would go to jail, failing to take

02:19:09   25    responsibility.      And the person in charge of it all, Mr. Chen,
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 163 of 231 PageID #:62940
                                                Closing - Alper
                                                                                            5717

            1    he was here and he never stepped foot in this court to face

            2    you or deny any of it.

            3                And why are punitive damages appropriate here and, in

            4    fact, the maximum punitive damages?           It's pretty simple.

02:19:30    5    First of all, you saw it.        Hytera is a multi-multi-billion

            6    dollar company.      If you do not award significant punitive

            7    damages, they will not hear you.

            8                They will look at this as just another bump in the

            9    road and they'll say:       You know what, it wasn't that bad of a

02:19:53   10    deal because we could do it again, and maybe next time they

           11    won't even catch us.       We know that's what they were trying to

           12    do this time.     And even if they do catch us, we'll just have

           13    to pay back some of the profits that we got from stealing.

           14                Second, in this case, they absolutely deserve it.

02:20:14   15    You saw the evidence.       The senior-most executives at the

           16    company were responsible for the theft.            They knew they were

           17    stealing.    They did it anyway.        Engineer after engineer had

           18    access to Motorola confidential documents and its code.                They

           19    had labeled on them "Motorola."          They deny it in court.        You

02:20:31   20    can't deny it.      It's in the evidence.        It's right there.

           21                Xu Hailin took the stand and said:          All right.     You

           22    caught me, but I don't even care.

           23                They aren't listening.       You need to make them listen.

           24                But, third, even if we assume that their arguments

02:20:48   25    are correct, and all those other people at Hytera didn't know
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 164 of 231 PageID #:62941
                                                Closing - Alper
                                                                                            5718

            1    - and we know that the evidence doesn't show that, the

            2    evidence doesn't support that - but even if you assume that

            3    that was correct, they definitely knew when they were sued,

            4    and they kept on selling the products.            They kept on selling

02:21:15    5    the products.     And that is not the right thing to do.            That is

            6    not the right thing to do when you are caught with someone

            7    else's confidential information that took them years to

            8    develop.

            9               It's a blatant disregard of Motorola's intellectual

02:21:33   10    property rights.      It is a blatant disregard of the laws of the

           11    United States of America.        And we just don't need to encourage

           12    any one more company like that in our world today.

           13               So when you go back to the jury room, you need to get

           14    their attention.      And you need to award significant punitive

02:21:57   15    damages.    I am going to show you the calculation here.

           16               The maximum amount that you can award is twice the

           17    compensatory damages amount for trade secret theft.               I've told

           18    you that that number, the total number for compensatory

           19    damages is 345.7, the trade secret component is 209.4 million,

02:22:19   20    for a total punitive damages award of twice that, which is

           21    418.8 million.

           22               And that is a small price for Hytera, the

           23    multi-multi-billion dollar company to pay for a decade long

           24    conspiracy, a decade long attempt to steal what it wasn't its

02:22:38   25    own property.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 165 of 231 PageID #:62942
                                                Closing - Alper
                                                                                            5719

            1                So what does that leave you on the jury verdict form?

            2    When you get to compensatory damages, there is your number,

            3    $345.7 million.      And when you get to punitive damages, it's

            4    $418.8 million.      And you should award, you should award

02:23:01    5    Motorola every single dollar of that amount and send a signal

            6    that this is just not okay.

            7                I want to thank you.      I went longer than I thought I

            8    was going to go.      I want to thank you so much for your

            9    patience.    You have been tremendous over one of the longest

02:23:20   10    trials.    It's one of the longest trials I've ever been in for

           11    sure.

           12                So thank you very much.       I will come back for a brief

           13    rebuttal after our colleagues are done with their closing

           14    statement and sum things up very briefly then.              Thank you very

02:23:40   15    much.

           16                THE COURT:    All right.     Members of the jury, there

           17    will be a brief recess before you hear what Hytera has to say.

           18    Please step out.

           19                How much time do you need, counsel?

02:23:48   20                MR. CLOERN:    Can we have a brief?

           21            (Jury out.   Discussion at sidebar on the record)

           22                MR. CLOERN:    So I think they went almost three and a

           23    half hours.

           24                THE COURT:    What I meant was how much time do you

02:24:26   25    need for a break?
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 166 of 231 PageID #:62943
                                                Closing - Alper
                                                                                            5720

            1               MR. CLOERN:     Understood.

            2               So two things, Your Honor.         I was hoping we could get

            3    some indication of how long we would go today, because I think

            4    we're going to have three and a half or four hours.

02:24:37    5               THE COURT:     I would say about 4:30 and then we'll

            6    pick up tomorrow morning.

            7               MR. CLOERN:     What I was wondering, if it's possible

            8    to start tomorrow morning, because that gives us about two

            9    hours and that's going to -- I think it's going to be

02:24:49   10    difficult for all of this, for the jury to hear half our

           11    presentation and then to hear half of it again tomorrow.

           12               THE COURT:     Here is the problem, amongst other

           13    problems, Monday is a holiday.

           14               MR. CLOERN:     I understand.

02:25:01   15               THE COURT:     So we are not going to do anything on

           16    Monday.    We have Saturday, Sunday, Monday.           The one juror has

           17    sent that note about 2/17 to 2/21.           That adds yet another

           18    problem.

           19               So as I see the case, we should be able to give the

02:25:16   20    jury, give the case to the jury tomorrow afternoon sometime,

           21    so they would deliberate tomorrow, Thursday, and then all day

           22    Friday and, if necessary, into the following week.

           23               And so if we don't move along accordingly, we could

           24    have some problems with the verdict.

02:25:38   25               So if you want to go from now until about 4:30 and
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 167 of 231 PageID #:62944
                                               Closing - Cloern
                                                                                            5721

            1    then you could pick up tomorrow morning, we could tell the

            2    jury to come in at some time other than 10:00.              We could have

            3    them come in earlier or a little bit later.             But I think

            4    regularity is important.

02:25:56    5               So if you could come to a stopping point at 4:30, you

            6    could pick up what additional argument you want to make, that

            7    would be Thursday morning at 10:00 o'clock.

            8               MR. CLOERN:     Thank you, Your Honor.

            9               MR. ALPER:     Thank you, Your Honor.

02:26:11   10            (End of discussion at sidebar.        Recess.     Jury in)

           11               THE COURT:     Is Hytera ready to proceed?

           12               MR. CLOERN:     We are, Your Honor.

           13               THE COURT:     Please proceed.

           14               MR. CLOERN:     Thank you.

02:43:27   15                 CLOSING ARGUMENTS ON BEHALF OF DEFENDANTS

           16               MR. CLOERN:     Good afternoon, ladies and, well,

           17    gentleman.

           18               So I echo everything that Mr. Alper said.             I'm not

           19    going to restate it.       I know you want to get out of here.             So

02:43:38   20    do I.    I haven't seen my kids since Christmas, and I'm excited

           21    to do that.     So let's get to it.

           22               You heard about, you heard a lot today, about four

           23    hours, four hours of accusations pointing to a word here or a

           24    phrase there, trying to paint a picture that everyone at

02:43:59   25    Hytera is two things, incompetent and a thief, everybody at
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 168 of 231 PageID #:62945
                                               Closing - Cloern
                                                                                            5722

            1    Hytera.

            2               Why are they incompetent?         Because they can't build a

            3    DMR radio.     They screwed up the prototype.          Three years,

            4    nothing.    Threw it all away when the Motorolans came over.

02:44:18    5    That's what Motorola wants you to believe.

            6               They also want you to believe, you may remember the

            7    slides, when they put up the picture of Chinese guy sitting at

            8    his desk looking at Motorola source code.            Their contention is

            9    that all of the software engineers, over a hundred people,

02:44:35   10    over ten years, they're sitting around every day looking

           11    directly at Motorola code doing their work.             That's what they

           12    want you to believe.

           13               And if somebody is doing that, then they are a thief.

           14    If they're looking right at Motorola code, knowingly using it,

02:44:48   15    then they are.      But that's not what the evidence shows.

           16    That's not at all what the evidence shows.

           17               There is no Motorola code with Motorola -- that says

           18    this is Motorola code on it, none found in any person's files,

           19    except Sam, Y.T. and Peiyi, ex-Motorolans.             That's it.     It

02:45:13   20    wasn't found anywhere else.

           21               There is a suggestion that, well, anything that

           22    wasn't found, you should just assume it was there anyway,

           23    right, because it wasn't found.          And there is an indication

           24    that somebody sent somebody else an email one time, and maybe

02:45:32   25    it was found in the files of the guy who sent it, but not the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 169 of 231 PageID #:62946
                                               Closing - Cloern
                                                                                            5723

            1    woman who received it.

            2                So this case, the events at issue took place over 10

            3    years ago, over 12 years ago now.          And people delete emails.

            4    Not everything is retained.         That's the reason that we have a

02:45:52    5    statute of limitations, that is exactly why, because over more

            6    than a decade, not every single scrap of paper is retained.

            7                Hytera wishes this case was brought a lot earlier,

            8    too, because we spent a lot of time trying to figure out what

            9    happened.    You heard Jim Luo talk about that.           Lots of time,

02:46:11   10    over a year of investigation to try to figure it out, to

           11    ultimately culminate in redesigning the code as soon as was

           12    humanly possible.

           13                Armies of lawyers and experts working around the

           14    clock to figure that out.        So that's what we'll talk about.

02:46:39   15    That's what the evidence shows.

           16                Hytera is a good company full of very smart people.

           17    They have satellite businesses.          They manufacture the drones

           18    that you find at the Apple Store.          They have TETRA radios,

           19    which are the most complicated radios.            They have PDT radios,

02:47:02   20    which are radios the military uses.           It's for all of the

           21    government and military use in China.

           22                So some of the most sophisticated radio technology

           23    out there today, that's from Hytera.

           24                Now, when this case was first brought, we'll talk

02:47:19   25    about this when we get to the R&D data, because that's where
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 170 of 231 PageID #:62947
                                               Closing - Cloern
                                                                                            5724

            1    it gets really important, when this case was first brought, it

            2    involved PDT, TETRA on the high end, commercial DMR on the

            3    lower price point end.

            4               What is accused here today after the evidence came

02:47:38    5    in?   What did they feel confident enough to bring to trial?

            6    Mid-tier and high-tier DMR.         That's it, right.       That's why we

            7    are going to see a lot of the data sets and a lot of the

            8    information in this case is broader than what is actually at

            9    issue at trial, because this case was even a bigger monster a

02:48:00   10    year or two years ago.

           11               But those things fell by the wayside, as did 120 --

           12    or no -- 140 other originally alleged trade secrets fell by

           13    the wayside.     Here we are filtered down from 169 trade secrets

           14    to 21 over the course of years, removing tens of thousands of

02:48:27   15    lines of accused code over the years, right, that Motorola

           16    took a year and a half to even identify in the first place and

           17    then spent a year changing those coding allegations.

           18               Products that were accused are not accused anymore.

           19    Claims that were asserted are not asserted anymore.               And

02:48:47   20    that's why we're here now.

           21               The amount that's left in the case is why we've been

           22    here for three months.        And I think I heard the word

           23    "undisputed" about 400 times.         There is a couple things that

           24    are undisputed.      I'll point those out to you.         But I'm not

02:49:07   25    sure what trial that was being discussed, because all those
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 171 of 231 PageID #:62948
                                               Closing - Cloern
                                                                                            5725

            1    things, they are in fact disputed.

            2                The Hytera employees didn't know what was going on,

            3    with the exception of Sam, G.S., Y.T. and Peiyi.              That's it.

            4                You've heard those documents, the same documents, the

02:49:30    5    VOX document that I hope I never ever have to talk about

            6    again, the neo_p21, a couple of these other documents.                We'll

            7    hit them one last time and we'll move on.

            8                So context matters.      That's what we said in the

            9    opening.    That's what we are going to do now, is we are going

02:49:46   10    to go back and we're going to look at the context.

           11                So Motorola has to prove its case against Hytera.

           12    There is a burden of proof.         Motorola is the plaintiff.

           13    Motorola has the burden of proof.

           14                And they've got to do that by a preponderance of the

02:50:06   15    evidence.    That's the standard.        They've got to prove that

           16    they had trade secrets.        And that's the threshold issue.             This

           17    is a trade secrets case.        It's an IP, intellectual property

           18    case.   Out of the three and a half hour presentation, I think

           19    I clocked it at 2 hours 45 minutes before anything about trade

02:50:24   20    secrets was mentioned.        It's all about who stole this, who

           21    knew that, all the salacious stuff.

           22                And I don't think I heard at all -- then it was

           23    pivoted into use, the trade secrets were used.              I never heard

           24    one thing about what is or is what a trade secret, what is or

02:50:44   25    isn't a trade secret.       But we'll talk about that, because what
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 172 of 231 PageID #:62949
                                               Closing - Cloern
                                                                                            5726

            1    Motorola alleged as trade secrets, things like squelch or

            2    carrier detect or noise suppression, these things have been on

            3    radios for years, all the experts admitted it, Hytera's and

            4    Motorola's.

02:51:03    5               Squelch goes back 40 years.           It's been on analog.

            6    Carrier detect, on analog radios, not the new digital radio,

            7    all the way back on the old analog radios.

            8               So that's no.      Every radio manufacturer, all the

            9    experts admit it, they all have these things, every one.                   So

02:51:24   10    you can't just say squelch is a trade secret and be done,

           11    because that's no.       Everybody has a squelch.        It's well-known

           12    how to code it.

           13               Same with carrier detect and noise suppression and

           14    hardware abstraction layers.         These are all basic things in

02:51:42   15    every radio.

           16               Now, you've heard a couple times Motorola's expert,

           17    Dr. Wicker, say:      "Well, it's high performance."          And they

           18    would ask, Motorola's counsel asked Dr. Wicker, "What is the

           19    secret sauce?"      You might remember that.        There were two or

02:51:59   20    three of the trade secrets.         "What is the secret sauce?"            Now

           21    always some sort of marketing puffery:            Well, it's high

           22    performance.     It's faster.      It's just better.      You know, it's

           23    very detailed.

           24               That's the kind of stuff we heard.           We didn't hear

02:52:10   25    anything beyond that.       And ask yourself for these trade
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 173 of 231 PageID #:62950
                                               Closing - Cloern
                                                                                            5727

            1    secrets, what is it?       If you had go home after this case and

            2    talk to your aunt or your cousin or your nephew, they said:

            3    What have you done for the last three months?

            4               I was in a trade secret case.

02:52:26    5               Really?    What are the trade secrets?

            6               Could you tell them?       Could you say:      I know what

            7    Motorola is claiming is a trade secret about squelch or about

            8    carrier detect?

            9               How did Motorola build its hardware abstraction

02:52:44   10    layer, right?     Something that Dr. Wicker and everybody else

           11    admitted, hardware abstraction layers are in laptops,

           12    cellphones, every electronic device.           Think back, what did

           13    Motorola tell you that is special, trade secret about its

           14    hardware abstraction layer beyond the ones that everybody else

02:53:09   15    had to do and everybody else uses.           Could you articulate it?

           16    Could you explain it to someone?          I don't think so.

           17               So there is one thing that's undisputed for sure, and

           18    I do agree with Motorola on this, G.S., Sam, Y.T. and Peiyi,

           19    they stole Motorola confidential information and that's

02:53:38   20    important.     I called it confidential information.

           21               If you look at the bedrock facts that you saw, all

           22    three of them, none of them said "trade secret."              When he said

           23    what -- this is what Motorola wants you to find.              They never

           24    said "trade secret."       They never said "copyrighted material."

02:53:58   25               What they said is that confidential information was
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 174 of 231 PageID #:62951
                                               Closing - Cloern
                                                                                            5728

            1    taken and confidential information was used.

            2               We'll look at the instructions in a minute.             That

            3    doesn't get it.      Just because information is confidential does

            4    not make it a trade secret.         It has to be secret.       It has to

02:54:19    5    derive economic value from being secret and subject to

            6    reasonable measures to keep it secret.

            7               And we'll talk about those, because what Motorola

            8    pointed to, they said:        Here is five or six documents, and

            9    here is somewhere between 200 and 20,000 code files depending

02:54:42   10    on the alleged trade secret.         And that's what our trade secret

           11    is.   But it's the entirety of squelch or the entirety of their

           12    hardware abstraction layer or the entirety of their carrier

           13    detect code or the entirety of their protocol stack, right?

           14    Not what is special about it, not what is important about it

02:55:05   15    that they point to.

           16               And they haven't said what about that is the trade

           17    secret.    All they've said is that it's confidential.             But not

           18    even that have they proven, because we've shown over and over

           19    that there is public aspects.

02:55:33   20               Take squelch, for example.         Mr. Corretjer admitted:

           21    Yep, absolutely, Motorola has a patent on squelch.

           22               And what a patent is, if you have an invention, you

           23    can take it to the government, and the government will give

           24    you a patent.     But you have to publish your invention, how to

02:55:49   25    do it, so that one of what's known as skilled in the art, so a
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 175 of 231 PageID #:62952
                                               Closing - Cloern
                                                                                            5729

            1    reasonably competent engineer in that field could take what's

            2    in your patent and actually make your invention.

            3               Mr. Corretjer admitted the squelch algorithms, what

            4    makes Motorola's radio perform their version of squelch,

02:56:08    5    that's made public in a patent, and not just the algorithms,

            6    but the exact formulas that implement them.

            7               He said:     Well, exactly the way we coded those

            8    formulas, that's not, that's not public.            We never disclosed

            9    that code.

02:56:23   10               But, in fact, that's only part.          That's just showing

           11    that it's confidential.        It's not showing what is trade secret

           12    about that confidential information.           What is the competitive

           13    advantage that Motorola derives from just the part that is

           14    secret and not the part that's public?

02:56:43   15               And they haven't done that with the documents either.

           16    And we'll see the testimony from Dr. Wicker where he admits

           17    that they didn't even try to do it.

           18               Okay.    On copyright, similar issue.         They have to

           19    prove that the copyrighted works were infringed.              So earlier I

02:57:22   20    said we do agree about one thing that's undisputed.               G.S.,

           21    Sam, Y.T. took some code.        They took some documents.         They

           22    actually took a lot of code and a lot of documents, it seems.

           23    The evidence isn't 100 percent clear on exactly how they got

           24    it out of Motorola or how they got it to Hytera or exactly how

02:57:42   25    much they had.      But we'll give you it seemed to be a fair
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 176 of 231 PageID #:62953
                                               Closing - Cloern
                                                                                            5730

            1    amount.

            2               The evidence is also pretty clear that they only used

            3    a little bit of it.       And Motorola's counsel walked you right

            4    to that document.      It's the Sam Chia spreadsheet, where you

02:57:57    5    look at the Sam Chia spreadsheet and he says "I talked to

            6    Y.T."

            7               You never have this in a case, right?            This is like

            8    somebody's "Dear diary, here is the bad thing I did," and he

            9    just writes it down for everybody to see.

02:58:09   10               I'm not going to use all the code.           We decided that.

           11    That would be a pain.       It's not necessary, because Hytera has

           12    been working on this stuff for three years.             They have a

           13    working prototype.       We don't need all the code.

           14               But there is a few places where we're going to need

02:58:25   15    some code.     We are going to put it in a library and we are

           16    going to get done and cut corners.

           17               And that's what this case is really about, three

           18    libraries.     And we'll talk in a minute about how significant

           19    they are when we talk about the use and the trade secret

02:58:40   20    misappropriation.

           21               It doesn't mean they're trade secrets.            We don't

           22    think that they're trade secrets.          And we definitely think

           23    that Motorola has not articulated why any of the 21 alleged

           24    trade secrets are in fact trade secrets.

02:58:53   25               But there is no doubt those libraries were used along
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 177 of 231 PageID #:62954
                                               Closing - Cloern
                                                                                            5731

            1    with some additional source code files that act as interfaces

            2    to those libraries and interfaces to sort of the buckets that

            3    you've heard were created.

            4                So abstraction code is put in one layer, an

02:59:11    5    application code is put in one layer.            What you heard is

            6    common services code is put in one layer.            That code already

            7    existed.    It's not the code in the layer, but some interfaces

            8    in between along with interfaces to the libraries.               And there

            9    are three of them out of I think 300.

02:59:27   10                So that is undisputed.       That happened.      There is no

           11    question.    But just because that happened -- and Hytera has

           12    always before this trial ever started and throughout this

           13    trial has conceded that happened.          There has never been any

           14    question about that.

02:59:49   15                The question is:     What is the value of those things?

           16    Are any of them trade secrets?          Does that small amount amount

           17    to copyright infringement of the 4 million line work of

           18    Motorola's copyrighted work as a whole?            And if so, what is

           19    the value of this 4 percent of the code that was copied?

03:00:10   20    Those are the disputes.

           21                On compensatory damages.       The dispute then on

           22    exemplary damage is does Hytera need to be punished.               And

           23    according to Motorola, not only do you need to punish Hytera,

           24    but you need to send a message to I don't know who else,

03:00:29   25    everybody else in China, because apparently that needs to be
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 178 of 231 PageID #:62955
                                               Closing - Cloern
                                                                                            5732

            1    done, some nondescript list of companies that are out there

            2    stealing everything.       I don't know who else you are supposed

            3    to be sending a message to.         Motorola hasn't told you.

            4                But Hytera doesn't need to be punished.           You saw the

03:00:50    5    folks from Hytera.       Professor Sun, Yu Yang, Roger Zhang, none

            6    of them knew what was going on.          They all testified they did

            7    not know what was going on.

            8                Contrary to Motorola's counsel, the first thing they

            9    did was get up here and flash their testimony and said:                Look,

03:01:08   10    they all knew what was going on.

           11                That's not true.     That's not what they said.         They

           12    didn't come in here at trial and say, "Absolutely, we knew

           13    what the ex-Motorolans were doing and we were good with it."

           14    That's not what they testified at trial.            They testified they

03:01:25   15    didn't know, right?

           16                But the first thing Motorola does, they get up in

           17    their closing argument and they pull out one sentence from

           18    each of their testimony and say:          Oh, look, they said they

           19    knew.

03:01:35   20                They said they knew after the lawsuit.           They

           21    admitted, yeah, we know now.         Now that this lawsuit is filed,

           22    now that we come into trial, now that they were deposed by

           23    Motorola's counsel and told and shown documents and said,

           24    "Here, look at what Peiyi and Sam did," well, of course they

03:01:54   25    know now.    They found out in the depositions where these guys
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 179 of 231 PageID #:62956
                                               Closing - Cloern
                                                                                            5733

            1    told them about it.

            2               They didn't know back then.           That's what they

            3    testified to.     And you didn't just hear it from them.            You

            4    heard from Roger Liang.        You heard from Huang Ni, Maggie, and

03:02:08    5    Zhu Deyou, the guy who had the Vox document.             They played

            6    their depositions.       They deposed every one of them for eight

            7    plus hours in Hong Kong.        Contrary to what you might have

            8    heard in court, you still have to tell the truth there, and

            9    they did, under oath, all testified:           We don't know.      We

03:02:29   10    weren't involved.      We didn't know what was going on.           And they

           11    didn't ever suspect anything over the 10 years.

           12               Notwithstanding the three or four documents that are

           13    strung together now and served up in a nice red bow on a

           14    silver platter that says:        Oh, look.     Talk about hindsight,

03:02:47   15    that's hindsight.

           16               What would you expect to see with a wide ranging

           17    corporate conspiracy to engage in daily theft and use of

           18    stolen materials just openly and notoriously by a department

           19    of over 120 people over the course of 10 years?

03:03:10   20               It's the best coverup ever.           There has never been a

           21    better one, if that's truly what happened, because that

           22    evidence has not been in this courtroom.

           23               So that's two pieces, and I agree with that.             I agree

           24    with Motorola's counsel, there is two pieces really on this

03:03:33   25    punitive damages issue.        One, what did people know back in the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 180 of 231 PageID #:62957
                                               Closing - Cloern
                                                                                            5734

            1    day?   Was it really four bad apples, like Hytera says?               Or was

            2    it the entire company at Hytera, like Motorola says?               Which

            3    was it?    That's one thing that you can consider.

            4               Another thing you can consider is, the second thing

03:03:55    5    that Motorola's counsel mentioned, what did Hytera do, even if

            6    they didn't know back then - and they didn't, and this is why

            7    they pivot to this - what did Hytera do when the lawsuit was

            8    filed?

            9               The lawsuit was filed in March of 2017.            Why didn't

03:04:17   10    Hytera just go ahead and redesign its code?             Why did they wait

           11    until June of 2019?

           12               Well, the first year, you heard Jim Luo testify to

           13    this, the first year and a half of this case, absolutely

           14    nothing happened.      Just very little occurred.         The case, no

03:04:43   15    one filed it for 10 years.         For the first year and a half,

           16    there was very little activity.

           17               But Mr. Chen immediately hired perhaps the biggest

           18    U.S. intellectual property law firm there is.             Just dedicated

           19    to intellectual property.        And they hired experts, and they

03:05:01   20    began looking into the issues.

           21               It took -- and it was a whole separate case that Y.T.

           22    was deposed in and was asked about source code.              "When you

           23    wrote this code at Hytera, did you have reference, were you

           24    referencing Motorola code?"         He says "Yes."      He was asked

03:05:21   25    about eight lines of source code.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 181 of 231 PageID #:62958
                                               Closing - Cloern
                                                                                            5735

            1               So it took Motorola a year and a half to identify

            2    what it believes to be copied code, a year and a half.                That

            3    first came, according to Jim Luo and the interrogatory

            4    responses that were put here in court, it was September of

03:05:55    5    2018.    All right.    So 13 months then, because March 2017 is

            6    when the case was filed.        It was over a year before anybody

            7    identified copied code and said:          This is the code we think is

            8    copied.

            9               Around that same time, it was the first time that

03:06:15   10    Motorola said:      Here is what we think the trade secrets are.

           11    And then it was 169 general stated categories and trade

           12    secrets.

           13               So already we're in -- I'm sorry.           This is September

           14    of, yes, 2018, right.       That's where we are already, September

03:06:38   15    of 2018, only about a year before this trial started.

           16               And when that happened, when those disclosures were

           17    made, things picked up.        People had stuff they could look at.

           18    Investigations were done.        There was something to shoot at.

           19    More lawyers were hired.        More experts were hired.         Jim Luo

03:06:59   20    went through all this.        A few months later Motorola changed

           21    their trade secrets again.         They changed their copyright

           22    allegations again.       They added some more copyright.          They took

           23    some away.     They pointed to folders but didn't identify any

           24    lines.

03:07:13   25               And finally in June of 2019, when the lawsuit, when
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 182 of 231 PageID #:62959
                                                 Closing - Cloern
                                                                                            5736

            1    the part of it -- there is a part of a lawsuit called

            2    discovery.     That's where everybody exchanges information.

            3    That was done in June of 2019.

            4                The claims were set.       Nobody is supposed to change

03:07:29    5    anything anymore.      And at that point Hytera -- everybody knew

            6    this is what is at issue.         The code had been identified.

            7                And we can't just, by the way, go and revise,

            8    redesign when we get the complaint.           The complaint doesn't

            9    really tell you that much.          It doesn't identify what code is

03:07:53   10    at issue.    It didn't list a single trade secret.            Those things

           11    took two years to clarify through the work of an army of

           12    lawyers and experts.

           13                And in June of 2019, that's when it was finally

           14    clear, code had been put into the case, code had been pulled

03:08:10   15    out of the case, what code was at issue.            And it was 4

           16    percent.    And Hytera went and fixed it in a few months.

           17                So there is no basis for punitive damages.            Hytera

           18    has changed its policies.

           19                But I do agree with -- I thought it was interesting

03:08:32   20    when Motorola's counsel asked Mr. Grimmett who is at fault.

           21    And Mr. Grimmett said:        I think both companies bear some

           22    responsibility.      Primarily G.S., Sam and Y.T. are at fault.

           23                They said:    No.    You have to pick somebody.        Is

           24    Motorola at fault or not?

03:08:49   25                He said:    Well, sure, Motorola is at fault.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 183 of 231 PageID #:62960
                                               Closing - Cloern
                                                                                            5737

            1                If you have to pick one, if they asked is Hytera at

            2    fault, he probably would have said yeah, too, because both

            3    companies bear some responsibility for what their employees

            4    did, because the theft occurred when G.S., Sam and Y.T. were

03:09:09    5    employed at Motorola, and the use occurred when G.S., Sam and

            6    Y.T. came over to Hytera, of confidential information, putting

            7    aside this legal discussion of are they trade secrets, is it

            8    copyrighted material and infringed?

            9                The bedrock facts here are undisputed.           Motorola

03:09:30   10    employees stole confidential information.            They came over to

           11    Hytera and used a small amount of it.            That part is not

           12    disputed.

           13                And we'll talk about the statute of limitations

           14    issues.    Motorola absolutely bears some responsibility.              If

03:09:54   15    Motorola would have brought this case in 2008 or '9 or '10,

           16    there would be no damages, zero.          This is only a hundreds of

           17    millions of dollars case because Motorola waited until there

           18    were sales and sales and sales.          And we'll look at the email.

           19    Motorola says:      You know what, look at all these sales.

03:10:11   20    Hytera has got 400 percent growth.           We have to do something.

           21    Let's -- it's time to fight unfair, and then they filed a

           22    lawsuit.

           23                We'll look at that.      They waited too long.

           24                Hytera waited.     And could they have investigated

03:10:33   25    more?   Maybe, sure.      But the point is both companies bear some
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 184 of 231 PageID #:62961
                                               Closing - Cloern
                                                                                            5738

            1    responsibility.      And the question is:        Does Hytera, should

            2    they pay for it all?       Should they pay hundreds of millions of

            3    dollars?    Bankrupting amounts of money.          And that's what you

            4    should think about on the punitives.

03:10:53    5               Okay.    So we talked about the four cornerstones of

            6    the case, right, in the opening, my colleague, Mike Allan did.

            7    And let's address this.        They are cornerstone number one, the

            8    development of the radio.        That's the story of what happened.

            9    I'll try to move through that as quickly as I can.

03:11:16   10               Number two, the trade secret and the copyright claims

           11    themselves.

           12               Number three, Motorola's delay, and

           13               Four, damages.

           14               Let's look at cornerstone one, the story of Hytera's

03:11:25   15    development.     I am going to talk about that in two pieces,

           16    before G.S. Kok and after G.S. Kok, right, because before G.S.

           17    Kok, there is no dispute, all that is homegrown development.

           18               All right.     Professor Sun and his team, they

           19    developed a DMR prototype before G.S. Kok or any of the other

03:11:45   20    ex-Motorolans came over.

           21               Why does that matter?        Because Motorola demands all

           22    of Hytera's profits, 100 percent of the profits for the

           23    accused DMR, right.       So this isn't all DMR.        It is just the

           24    DMR where the allegation is that Motorola information,

03:12:01   25    Motorola code was used, so the mid-tier and the high-tier.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 185 of 231 PageID #:62962
                                               Closing - Cloern
                                                                                            5739

            1               And until maybe less than 48 hours ago, it didn't

            2    include the mobile products, but apparently now maybe it does.

            3               So in order -- this is about unjust enrichment,

            4    right.    So think about that, unjust enrichment.            How much

03:12:26    5    profit did Hytera get that it shouldn't have gotten?

            6               So you have to, the way you have to think about that

            7    is you have to look and you have to say:            Could Hytera have

            8    made those sales?      Could Hytera have gotten a DMR radio on the

            9    market even if G.S. and company never showed up and brought

03:12:46   10    Motorola information with them?

           11               We submit the answer is yes.          Right?   And

           12    Mr. Grimmett looked at it and said they could have done it and

           13    they could have done it in about six more months.

           14               So they shouldn't get the profits in those six

03:13:00   15    months.    And they should have to pay whatever they would have

           16    had to pay in order to develop that 4 percent of the code that

           17    was copied that they didn't to actually have to develop.                   And

           18    that comes out to about $2 million.

           19               And we'll talk about that a little more when we get

03:13:17   20    to damages.     But that's why this matters, because the only way

           21    that Motorola can meet its burden of proof, the only way

           22    Motorola can establish that it's entitled to all the profits

           23    on every sale that Hytera made of these accused products is if

           24    Hytera could never ever have gotten into the DMR market,

03:13:41   25    right?    If it never could have made these products, that's the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 186 of 231 PageID #:62963
                                               Closing - Cloern
                                                                                            5740

            1    only way.

            2                That's what Mr. Malackowski said.          It's right here.

            3    He says, "In part, one of my calculations confirms Rangan's

            4    analysis that without these trade secrets and copyrights,

03:14:00    5    Hytera could never have been in the business."

            6                That's what Mr. Malackowski said when he came here

            7    and testified in December, okay.

            8                In the opening, let's look at what Motorola's counsel

            9    said, he said, "The evidence will show Motorola technology was

03:14:17   10    critical, fundamental.        Hytera could not build a product

           11    without it."     That's where you start with Motorola technology,

           12    couldn't build a product without it, period, zero.

           13                Look what he said look.       He's said, "We're also going

           14    to show you they failed at building a prototype."

03:14:34   15                Neither one of those two things are true, and that's

           16    what we are going to look at.         And that's what they know they

           17    have to prove, because that's why they're saying it.               They're

           18    good lawyers.     They're not going to say it to you if they

           19    don't think they need to.        And the reason they said it, it's

03:14:47   20    because that's what they have got to prove to get all the

           21    profits.

           22                And if not, then you go to these head start

           23    scenarios.     If Hytera could have been on the market, then you

           24    have to figure when could Hytera have figured this out.

03:14:58   25    That's when damages end.        And you look at the head start
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 187 of 231 PageID #:62964
                                               Closing - Cloern
                                                                                            5741

            1    scenarios, and they don't get all the profits.              And that,

            2    ladies and gentlemen, is why we're talking about this,

            3    Hytera's capabilities to build DMR radios.

            4               All right.     So let's go to -- so what we have here,

03:15:24    5    this is from a Motorola presentation.            They've got Hytera on

            6    the market in 2010, Harris on the market in 2012 and then

            7    about 20 additional companies in 2014, all selling DMR radios

            8    that, look at the top, "Companies Offering DMR Compatible

            9    Equipment."     DMR compatible with Motorola.          All these guys

03:15:44   10    compete with Motorola.

           11               So apparently, now Motorola is saying I guess that

           12    Hytera is only on this list because of the alleged stolen

           13    trade secrets.      But, look, look at everybody else.           Look at

           14    all the Chinese companies on here, Quanzhou, Guangzhou,

03:16:00   15    Quanzhou, so forth.       All of these companies, apparently they

           16    can all figure out how to make a comparable radio.               They can

           17    all compete with these high performance trade secrets Motorola

           18    allegedly has but hasn't explained.

           19               Hytera is the only one who can't, right?            It would

03:16:18   20    take Hytera 23 years to do it.          But everybody else, according

           21    to Motorola's own internal documentation, all these companies

           22    could do it by 2014 and did do it by 2014.             So it just doesn't

           23    hold water.

           24               What did Motorola know and say?          You heard Motorola's

03:16:34   25    counsel.    They talked to you about look at what the parties
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 188 of 231 PageID #:62965
                                               Closing - Cloern
                                                                                            5742

            1    said back in the day, not stuff they sort of figured out

            2    cleverly for the lawsuit, but what did they say back in the

            3    day.

            4                Well, Motorola knew that Hytera spent 20 percent of

03:16:48    5    its revenues on R&D and that over half of its employees are in

            6    R&D, over half.      That's what Hytera is.        Out of about 4,000 --

            7    I'm sorry.     740 R&D employees out of a total of 1200.            Hytera

            8    is a technology company.

            9                Hytera received awards from Forbes and Fortune

03:17:13   10    Magazine for its radios.        And this is back in 2008 and 2009,

           11    exactly when Motorola is in here today telling you that Hytera

           12    can't even tie its own shoes, can't work a soldering iron.

           13                They expected Hytera to launch in 2009.           That was

           14    their expectation, what they wrote in their internal documents

03:17:36   15    back in the day.      Now they're saying Hytera could never

           16    launch, but that's not what they said back in the day.

           17                Let's go to the next one.        Motorola.    This is a red

           18    team document you've heard a lot about.            So Motorola is

           19    worried.    They've invested all this money in DMR.            And there

03:17:56   20    is these two companies from Japan, Kenwood and Icom, and they

           21    have invested in a technology called dPMR.

           22                And in 2009, Motorola is terrified because the money

           23    they put in DMR, they're worried no one is going to use DMR.

           24    They're worried everybody is going to start making dPMR

03:18:13   25    products.    And then all the customers will start buying dPMR.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 189 of 231 PageID #:62966
                                               Closing - Cloern
                                                                                            5743

            1    And once they have got dPMR, they're not going to buy DMR,

            2    because they don't work together.

            3               So which ever one grows faster, the other one dies

            4    out.    That's how it works with standards.          That's what you

03:18:27    5    heard about VHS and Betamax, right.           VHS took off and then

            6    there was no room for Betamax.          And that's what Motorola is

            7    worried about, their investment in DMR technology they

            8    championed and then made into a public standard is going to go

            9    away.

03:18:43   10               So what do they do?       They said, well, let's take our

           11    everything, all of our electronics, all of our software and

           12    we're going to give it to our competitors, right, for a fee,

           13    we are going to license it to the competitors.              Competitors

           14    just put plastic casing around it, keyboard, screen on, put

03:19:02   15    their symbol on it and sell it.

           16               They say:     But we are only going to do this for two,

           17    we're only going to do this for a couple years because, guess

           18    what, all of our competitors can make a comparable radio in

           19    two years, not 23 years, not never like you are hearing in

03:19:21   20    this case, but a couple of years.          This is what it says right

           21    here.

           22               So now this is the city of Shenzhen.           This is where

           23    Hytera lives.     This is Hytera's building.         This is not a

           24    fly-by-night company.

03:19:38   25               These are Hytera's products.          They do radios.      They
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 190 of 231 PageID #:62967
                                               Closing - Cloern
                                                                                            5744

            1    do LTE-broadband infrastructure.          They have these things here

            2    that look like backpacks.        If there is a disaster, you put

            3    these on and guys walk around, women walk around, get on a

            4    hill and you've got a mobile network.            All your cellphones are

03:20:05    5    going to work and everything.         It's pretty cool stuff.

            6    Satellite communications.        That's the company that we're

            7    talking about.

            8                Who testified?     Professor Sun, Yu Yang, Roger Zhang.

            9    You've got those as fact witnesses.           They all worked on the

03:20:23   10    prototype.     They all told you about it.

           11                Andy Grimmett, head of the DMR Association for years,

           12    put there by Motorola because, according to that senior

           13    executive from Motorola who was head of the DMR Association at

           14    the time, because he said:         Andy is the guy who is fair.            He's

03:20:44   15    balanced.    We can trust Andy.       We're going to turn over our

           16    baby, the reins of DMR, the DMR Association, we are going to

           17    turn that over to a new president, and we want it to be Andy

           18    Grimmett, because he's fair, he takes a balanced position on

           19    the issues.

03:21:03   20                You also heard from John Peck, who is an FPGA

           21    specialist.

           22                So those are the witnesses.          Now the documents.

           23    17,000 documents.      We put it all in as one exhibit.           So you

           24    can look at them if you want.         They're in Chinese, but there

03:21:22   25    is 17,000 of them with lots of technical looking drawings in
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 191 of 231 PageID #:62968
                                               Closing - Cloern
                                                                                            5745

            1    there.

            2               That just doesn't get manufactured.           It's too many to

            3    make up.    That's what they did for over three years before

            4    G.S. Kok ever showed up.

03:21:37    5               We also did DSX-2, which is I think what just got

            6    scrolled through.      That's Defense Summary Exhibit 2.           That's a

            7    summary of those 17,000 documents, one row each.              It's 900

            8    pages just as a summary.

            9               Now let's look at a few of these documents that have

03:21:56   10    actually been talked about in the case.            Mr. Allan told you

           11    that we would fill up a summary slide.            We've done that.         Here

           12    it is.    Okay.   Let's get on the timeline.

           13               2005, we begin development.           Then we have the chip

           14    selection.     We have the protocol stack technique documents

03:22:22   15    that have all kinds of, you saw, software architecture in it.

           16    Protocol stack, more running tests, where they're moving from

           17    the computer simulation on to the actual DSP chip.

           18               And now we had the first test report.            What did that

           19    look like?     This is the thing Mr. Grimmett said, chicken feet,

03:22:40   20    these are the antennas.        These blocks represent the boards.

           21    And the cloud, yellow cloud thing there, that shows there is

           22    over-the-air testing going on.

           23               And the document says "According to the above tests,

           24    we can see the protocol stack software works normally and runs

03:22:55   25    stably, has realized the most basic voice call and data
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 192 of 231 PageID #:62969
                                               Closing - Cloern
                                                                                            5746

            1    services."     And that is in January of 2007.

            2               They have the electronics, it's not in a case, but

            3    they've got the electronics that they take this set of boards

            4    and this set of circuit boards and they will make phone calls

03:23:13    5    to each other and can talk to each other.            You hook up a

            6    microphone and a speaker, and it's just like a radio, you can

            7    put your voice in and get your voice out.            That's where they

            8    are, January 2007.

            9               Now, Dr. Rangan, he says, he disputes that any of

03:23:35   10    this happened.      He says those aren't real test reports.            But

           11    he also concedes that the people that actually performed those

           12    tests, Professor Sun and Yu Yang and Roger Zhang, they would

           13    actually know more than him.         And guess what?       All three came

           14    in and verified them along with John Peck and Andy Grimmett.

03:23:53   15               Let's look at the next document.          This is an August

           16    2007 test report.      And what we see here is progress.           The top,

           17    where you see a bunch of Ys, those are the basic voice and

           18    data services.      There is more voice and data services.            And so

           19    you've got more yes's than you did in the previous report.

03:24:15   20    No's are becoming yes's.        Things we can't do or things we can

           21    do and have accomplished.        That's what happens in R&D.

           22               You start with nothing, you start making it, and your

           23    mousetrap gets better and better and better, and you solve

           24    problems, and you encounter new problems and you solve more.

03:24:34   25               Now, let's go to the next one.          Okay.    Now we're at
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 193 of 231 PageID #:62970
                                               Closing - Cloern
                                                                                            5747

            1    September 2007.      Now we don't just have Motorola prototypes

            2    talking to one another.        You've got a Motorola prototype

            3    talking to -- I'm sorry, a Hytera prototype talking to a

            4    Motorola radio.      You've got interoperability.         That's what the

03:24:53    5    DMR standard is all about.

            6               Professor Rangan and Wicker contradict the evidence.

            7    They testified that this test never happened at all.               That's

            8    what they said:      It never ever happened.

            9               Three Hytera witnesses showed up and said "We saw it

03:25:10   10    with our own eyes.       We conducted the test."        But according to

           11    Dr. Wicker and Dr. Rangan, the test never happened.               Professor

           12    Sun and Yu Yang, it's their testimony, they were there, they

           13    say it did.

           14               Now let's look at the document itself.            This is what,

03:25:31   15    by the way, Dr. Wicker and Dr. Rangan call a test plan.                And

           16    that makes all the sense in the world because the document

           17    says "At present, the program runs well and no problems are

           18    found in repeated tests."

           19               That doesn't sound like a test plan.           It sounds like

03:25:48   20    you are writing up what happened in repeated tests.               They can

           21    realize voice and short message communication with Moto group

           22    calls.

           23               Okay.    Now the timeline.      There is more progress.

           24    They're combining those boards and the various chips down into

03:26:08   25    one board and miniaturizing it to ultimately get on a radio.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 194 of 231 PageID #:62971
                                               Closing - Cloern
                                                                                            5748

            1               We have a presentation at the end of 2007.             And

            2    that's exactly what they talk about, we are starting the

            3    miniaturization process.        So they're taking those three

            4    development boards.       They're miniaturizing them down to one.

03:26:30    5    It fits in a radio.       "The main body function of DMR standard

            6    has been realized and is successfully compatible with

            7    Motorola."

            8               So we go to the next document.          And what do we see?

            9    Right here, here we go, you've got the OMAP right here.

03:26:46   10    You've got the FPGA.       You've got the RF.       So that was

           11    everything that was on those three boards.             Here we go.      We're

           12    in January 2008, and it's all on one board.             It's

           13    miniaturized.     It's ready to start working to put it in the

           14    radio with the screen and the keyboard and moving into what's

03:27:07   15    called the commercialization phase and out of the R&D phase.

           16               All right.     So you heard about the consultants.

           17    That's what we are going to talk about next.

           18               Hytera hires consultants in around August or so of

           19    2007 based on these successful test results.             And what do the

03:27:33   20    consultants tell them?        They say:    You need a system engineer.

           21    Your R&D is good.      Now get a system engineer because you are

           22    moving to commercialization.

           23               And in commercialization it's not the creative sort

           24    of let's build something new.         It's regimented.       It is:     Here

03:27:48   25    is what we've got.       Now let's get the buttons on it.          Let's
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 195 of 231 PageID #:62972
                                               Closing - Cloern
                                                                                            5749

            1    pick the color.      Let's get it screened.        Let's get the

            2    keyboard.    Let's decide how much we are going to make it for,

            3    how the assembly line is going to look.            Now it's more

            4    business.    It's dollars and cents, right.          Shave some costs

03:28:03    5    here and there.      It's a different kind of job.          And they say:

            6    Hire somebody for that.

            7                They also say you've had problems interoperating in

            8    your interoperability testing.          That's right here in point 4.

            9    Motorola isn't following the standard.            That's clear to Hytera

03:28:20   10    and it's clear to these consultants, because when Hytera

           11    follows the standards, and they know they are, they're not

           12    receiving all the signals they should with the Motorola radio.

           13                So they say, We've got to get involved in the DMR

           14    Association so that we can control this, right?              That's going

03:28:37   15    to be important when we talk about why Roger Zhang sends his

           16    email to Sam.

           17                Okay.   So now let's look at what Hytera does in view

           18    of those recommendations.

           19                Professor Sun moves forward and he sets up what is

03:28:57   20    called a macro group, and that's what we see in the document

           21    here.   And you can see they get industrial design, sales,

           22    supply chain, procurement, manufacturing, quality, marketing,

           23    finance.    They're getting all these other parts of the company

           24    involved.    Why?    Because they're ramping up to move, they're

03:29:18   25    moving out of R&D.       They're ramping up.       They're doing all
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 196 of 231 PageID #:62973
                                               Closing - Cloern
                                                                                            5750

            1    they need to do to get the product out, get it launched.                   Look

            2    at that market, right?        That's exactly what they're doing.

            3               They say right here, "The breakthrough of many key

            4    technologies, interoperability with Moto, completion of

03:29:33    5    testing have enabled us to see the dawn of Hytera's complete

            6    independent research and development of TDMA DMR products, and

            7    now it's time to start the product conversion work," which is

            8    a reference to the commercialization.

            9               So that's the context in which we find ultimately

03:29:58   10    G.S. Kok showing up.       That's what he's hired to do.

           11               But before we get there, and that's where we are

           12    going to go to next, where we've talked about is this is where

           13    they are, February 28.        Those are the documents we just looked

           14    at.

03:30:14   15               We asked Mr. Grimmett, we said:          Professor Sun, the

           16    internal documents say that they expect to launch in quarter 1

           17    2009.    That's going to be an issue in this case because we

           18    need to have some sense of how close was Hytera to having a

           19    final product, something they can launch, right, something

03:30:33   20    comparable to what they actually launched, comparable to the

           21    Motorola product.

           22               And we said:     Is that realistic?       Do you know what

           23    Mr. Grimmett said?       "I don't think so," which was annoying,

           24    right?    But that's what he said.        "I don't think so."       He said

03:30:50   25    it's close, but I think Professor Sun is a little bit
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 197 of 231 PageID #:62974
                                               Closing - Cloern
                                                                                            5751

            1    optimistic.

            2               And so Mr. Grimmett got out all of his work papers

            3    and went through it and thinks June of 2009 was more realistic

            4    for the work that they had left to do.            And that was his

03:31:09    5    opinion and that opinion is uncontroverted.

            6               Hytera could have been on the market with a

            7    comparable, with Professor Sun's design by June of 2009.                   And

            8    we're going to talk about it in a minute, what that means,

            9    because G.S., Y.T. and Sam, they came over and they made a

03:31:44   10    couple of changes.       And we're going to talk about those

           11    changes.

           12               They said:     Let's take out this FP -- because there

           13    were two chips, an FPGA and an OMAP.           Let's take out the FPGA,

           14    save 5 bucks a unit.       It's going to make some work.          We are

03:31:58   15    going to have to take what we did in the FPGA and recode it,

           16    translate it like from -- like translating from Russian to

           17    German, right?      So we are going to have to take a step back.

           18    Do a little bit of extra work, but we can save 5 bucks a unit.

           19               And they also wanted to bring in some slightly more

03:32:17   20    organized architecture, some additional layers.              It's taking

           21    the code that's already there and organizing it, this code

           22    here, this code here, this code here.            That's where those

           23    interfaces are that we talked about.

           24               That's where we see the Motorola code being used.

03:32:34   25    Hytera is 80 percent or more done before the ex-Motorolans
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 198 of 231 PageID #:62975
                                               Closing - Cloern
                                                                                            5752

            1    come in.    They're expecting to launch in quarter 1 2009.                 Andy

            2    Grimmett says probably it would have been more like June of

            3    2009.    They actually launched in March of 2010, because Sam

            4    and Y.T. along with G.S. decide to make those two changes I

03:32:59    5    talked about.     We'll talk a little bit more about those.                And

            6    that's the context, and that's important, because we're

            7    talking about unjust enrichment.

            8               And you've got, and that's what we said, we said

            9    you've got to understand the context.            And the code that is

03:33:15   10    undisputably used is about 4 percent.            And that's where that 4

           11    percent comes up.      Changes that delayed the launch, changes

           12    that weren't necessary.        Could have had a product on the

           13    market even without them.        That is the context.

           14               All right.     So let's talk about why G.S. Kok was

03:33:38   15    hired.    He's trying to get a job at Hytera.           Why?   He's in his

           16    early 50s.     And at Motorola, mandatory retirement is 55.                He

           17    wants to keep working.

           18               So in the summer of 2007 we start to see G.S. Kok

           19    emailing Mr. Chen.       We've got one of them right here.          He's

03:33:54   20    emailing about some FCC regulations.           He suggests that time is

           21    ticking.    Hytera needs to develop DMR.          And Motorola relies on

           22    this email, right, to say, all of a sudden, Hytera says,

           23    Mr. Chen in particular says:         Oh, my God, really?       The U.S.

           24    government is going to shut down analog, our whole business in

03:34:15   25    a couple years?      I guess I better hire you right now, and you
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 199 of 231 PageID #:62976
                                               Closing - Cloern
                                                                                            5753

            1    need to steal all this Motorola information because we're

            2    going to be out of business.

            3               Hytera will cease to exist, because where it makes

            4    most of its money on analog radio sales at the time, that

03:34:34    5    business is going away.        And they have no choice, because they

            6    failed at DMR, which we now know is not right, but according

            7    to Motorola because they failed at DMR, Mr. Chen knows that he

            8    has to hire G.S., and G.S. has to steal information because

            9    there is no way that they can spend the 23 years it would

03:34:50   10    otherwise take to make a radio.

           11               That's not credible.

           12               So we just talked about this.          There was no DMR

           13    development failure.       Hytera already had a TETRA product.

           14    Hytera had digital dPMR already.          The FCC regulations actually

03:35:13   15    did not go into effect until years later and then they got

           16    postponed again.

           17               And, in fact, they don't mean that you can't sell

           18    analog.    They don't have anything to do with analog.             Analog

           19    is still 40 percent of the market today.            Those regulations

03:35:27   20    just mean that you have to narrowband and you can narrow -- I

           21    don't want to get into what that means, but you can narrowband

           22    with analog.

           23               So it actually ended up you had to narrowband by like

           24    2013, which is still 7 or 8 years away, and you can still use

03:35:42   25    analog to do it.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 200 of 231 PageID #:62977
                                               Closing - Cloern
                                                                                            5754

            1                So they were important.       They were going to change

            2    things.    But they didn't spell the end of Hytera's business if

            3    you don't get DMR.       Hytera had dPMR they were working on, had

            4    a prototype, and they were already selling TETRA products.

03:35:59    5    They had already gone digital.          There was no pressure.

            6                G.S. Kok is looking to get a job.          And when you look

            7    to get a job, you try to make yourself sound important and

            8    what you know about sound important.           He's a DMR guy.      So of

            9    course he's going to say DMR is important.             There is nothing

03:36:13   10    out of the ordinary here.

           11                Then we talked about it earlier, why was G.S. Kok

           12    hired?    He was -- this is the report from the consultants.

           13    You want somebody to head up commercialization.              That's

           14    exactly what G.S. Kok did.

03:36:30   15                Commercialization is more about hardware than

           16    software.    G.S. was a hardware guy.         That was what he did at

           17    Motorola.    That's what his experience is in.           He's an

           18    experienced engineer.       And guess what?       He's from Motorola.

           19                The DMR Association is a consensus-building body.

03:36:47   20    You have to go there and convince all the competitors:                Here

           21    is what we should do.       We should adopt this tweak to the

           22    technology or that tweak.

           23                And it's mostly Motorola folks, especially at that

           24    time.    So you've got to convince them.          And remember, you are

03:37:03   25    building products on this standard, so if the standard
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 201 of 231 PageID #:62978
                                               Closing - Cloern
                                                                                            5755

            1    changes, your products have to change, and that costs money.

            2    So you want to send a representative up there who can help

            3    move that standard in a direction that's favorable to Hytera

            4    as opposed to the other competitors that are involved.

03:37:18    5                So hire a guy from Motorola who knows them, who they

            6    like, and you'll hear evidence about this, that Motorola tries

            7    to rehire later.      And we saw the -- I think Mr. Lund testified

            8    about the email G.S. Kok wrote when he left, his goodbye

            9    email.    "I've had a great time.        I'm leaving a bunch of

03:37:36   10    friends."    People wrote back.       They had a party.

           11                G.S. was an ideal hire for what Hytera needed.             And

           12    he came over in charge of a project, the DMR project.               There

           13    was no sales.     There was no business.         They also had a dPMR.

           14    One was going to survive and one wasn't.

03:37:55   15                He came over as a midlevel manager on a project to

           16    try to move it into a commercial product.            And he did and he

           17    was successful and was promoted later on.            But at the time,

           18    that's what he was.       That's what the job was.

           19                And there is no -- you can't look at it and assume

03:38:12   20    there is nefarious intent because they just hired somebody

           21    from Motorola.      G.S. Kok made all the sense in the world for

           22    what Hytera needed at the time, purely legitimate reasons.

           23                All right.    So we actually have the benefit of seeing

           24    the entire negotiation.        The emails started.       And there were a

03:38:37   25    couple emails.      G.S. is pursuing Mr. Chen.         There are two or
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 202 of 231 PageID #:62979
                                               Closing - Cloern
                                                                                            5756

            1    three emails in the summer of 2007.           And he's saying:      Oh,

            2    there is FCC regulations.        I have ideas to put a design center

            3    over here -- that he would head up, of course.              He is

            4    pursuing, he's got idea, he's telling Mr. Chen:              Hire me.

03:38:56    5    I've got a lot of good ideas.         And I can help you build DMR.

            6               And he says he can do it two years.           But guess what?

            7    Hytera has been developing it for three years.              So nothing is

            8    out of the ordinary to Mr. Chen.          He's expecting to be on the

            9    market in a year.      Two years doesn't surprise anyone.           That's

03:39:13   10    not a red flag.

           11               And you can actually look at the emails because the

           12    emails on the negotiations start in September of 2007 and they

           13    go through December of 2007.

           14               And what does it show?        It shows that in September

03:39:32   15    27th, G.S. asked for a 10-year term, 90,000 RMB a month, which

           16    is about 12 grand a month, about 150 grand a year, which is

           17    about what Motorola pays its engineers.            So that's not out of

           18    the ordinary.

           19               Education for his kids.        When you look in the email,

03:39:47   20    it's about $3,000, because he has to send his kid to a private

           21    school because his kid doesn't speak Chinese, 3 grand.

           22               And 500,000 shares that G.S. wants for free.              That's

           23    what the 6 month vesting means.

           24               Mr. Chen writes back the next day.           He says, "I can't

03:40:04   25    do 10 years.     I can do 5.     I can do 85 RMB a month."          So maybe
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 203 of 231 PageID #:62980
                                               Closing - Cloern
                                                                                            5757

            1    145,000 instead of 150.        He says "I'm not paying for your

            2    kids' education.      You have to cover that $3,000 expense

            3    yourself."

            4                And he says:    You can have 300,000 shares, but you've

03:40:21    5    got to buy them.      And that's not special for you.          Every

            6    midlevel manager is allowed to buy 300,000 shares.

            7                You heard Andrew Yuan talk about the R&D head,

            8    Dr. Tang.    You saw the org chart earlier that Andrew Yuan

            9    talked about.     Dr. Tang was at the top, and G.S. was down here

03:40:41   10    when he started.      Dr. Tang got to buy $1.2 million shares

           11    because he was way senior to G.S.

           12                These 300,000 shares are what everybody gets.              There

           13    was over 200 managers that were allowed to buy shares in

           14    advance of the IPO.       G.S. was one of them and he got the

03:41:00   15    lowest allotment.

           16                Now, Motorola's counsel, they showed you $2.5

           17    million.    They put that on the screen.          They said that's what

           18    G.S. got.

           19                So G.S. had to buy these 300,000 shares at 1 RMB,

03:41:23   20    which is about 30 cents a share, but it was 1 RMB -- or no.

           21    Divide by 7.     More like 12 cents a share.         But that's what he

           22    paid and he had to pay that.         So it was maybe, I don't know,

           23    I'm not great at math, 40, $50,000 that he paid for these

           24    300,000 shares.

03:41:41   25                At the actual IPO price, it was not 2.5 million.               The
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 204 of 231 PageID #:62981
                                               Closing - Cloern
                                                                                            5758

            1    actual IPO price was 30 RMB.         That was worth $137,000.         So he

            2    did make about $100,000.        But it wasn't 2 and a half million.

            3    It was $100,000.      And that's what everybody else made, the

            4    other over 200 managers at Hytera who got to buy these shares

03:42:10    5    made the same thing.

            6               Nothing out of the ordinary.          But you need the

            7    context, because they don't tell you that.             They basically

            8    said G.S. was paid 2 and a half million dollars to steal.

            9    That's not true, not at all.

03:42:29   10               He didn't get the 2 and a half million.            He got what

           11    everybody else got.       And that's in Andrew Yuan's testimony and

           12    it's in the documents.

           13               The interesting thing about this is this email goes

           14    on, it goes on 'til December.         And Mr. Chen -- and G.S. is

03:42:49   15    trying to say:      I don't want to pay for those shares.           I just

           16    want you to give them to me.         And he says:      I want that $3,000

           17    a month or that $3,000 a year for my kids' school paid.                And I

           18    want a 10-year contract instead of a 5-year.             They go back and

           19    forth on this for 4 months.

03:43:07   20               And what does Mr. Chen say?           He says, "Look, I would

           21    love for you to join us.        Please reconsider.       Anyway, no

           22    matter what kind of decision you make, I respect your choice."

           23    Come or go, take it or leave it.

           24               So let me ask you this.        If there is -- Mr. Chen has

03:43:26   25    built this company up from nothing since the early '90s.                   And
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 205 of 231 PageID #:62982
                                               Closing - Cloern
                                                                                            5759

            1    now we're in 2007.       It's 15 years.      Hytera has got hundreds of

            2    millions a dollars a year in an analog business that now is

            3    just this booming developing company, hundreds of millions of

            4    dollars a year, analog business primarily in Asia.               If it's

03:43:51    5    really true that that business is going to go down the toilet

            6    and become bankrupt if he doesn't get DMR, and Hytera truly

            7    did fail to get DMR, are you going to say "take it or leave

            8    it" over $3,000 for somebody's kids' school tuition?

            9               You're a multi-hundred million dollar company that

03:44:16   10    you've built, your life's work for 15 years, if G.S. doesn't

           11    come, and that's the story Motorola is telling, that, your

           12    life's work goes down the toilet.          You are going to throw it

           13    away for $3,000.      And you are going to negotiate for 4 months

           14    on that.    Look at that email.       It's in evidence.

03:44:30   15               You'll look at it.       And once you understand this

           16    stock discussion, and the value of that was no more than

           17    $100,000, and once you understand that this 90,000 a month

           18    RMB, that translate 140, 150 grand a year on a salary, what a

           19    basic Motorola engineer makes, there is nothing remarkable.

03:44:52   20    This is exactly the kind of discussion that you would think

           21    one would have interviewing for a job as a midlevel lawyer --

           22    as a midlevel manager.

           23               And just because Mr. Chen is having a discussion

           24    doesn't mean that it's got some level of, you know,

03:45:10   25    significance to it.       You heard Mr. Yuan testify.         One thing
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 206 of 231 PageID #:62983
                                               Closing - Cloern
                                                                                            5760

            1    that was important about G.S. Kok is he was going to be a

            2    public face of what may be a new business.             DMR may become a

            3    new line of business.       And he's got to go to the DMR

            4    Association.     He is an international hire representing in

03:45:31    5    other non-Asian markets out in Europe Hytera, as a midlevel

            6    manager, but he will be out there.           So Mr. Chen wants to make

            7    sure that this guy is a guy -- because he will be on the

            8    public facing side of the company, and that's why Mr. Chen is

            9    talking to him.      And Andrew Yuan explained that.

03:45:49   10               And while we're on the subject of Mr. Chen, he did

           11    testify here.     His deposition was read by someone who walked

           12    up there and sat in that chair and read portions of his

           13    deposition.     Mr. Chen was deposed for 10 -- until like 10:00

           14    o'clock at night under oath, asked every question you could

03:46:17   15    possibly think of by Motorola's lawyers.

           16               Now, they played a bunch of depositions in court,

           17    played them on video so you could see the people.              They didn't

           18    play Mr. Chen's video.        They had it, but they didn't.         For

           19    some reason they read about 7 minutes worth of Mr. Chen's

03:46:34   20    deposition.     Now, there was hours and hours and hours, from

           21    8:30 in the morning until 10:00 o'clock at night of deposition

           22    questions and material that Motorola's lawyers did not show

           23    you.

           24               So he did testify here in court.          There was just

03:46:51   25    nothing they thought that was relevant after they asked him
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 207 of 231 PageID #:62984
                                               Closing - Cloern
                                                                                            5761

            1    questions for about 10 hours.

            2               So why didn't he actually come in this courtroom?

            3    Because this trial was supposed to be about two weeks long.

            4    That's what Motorola estimated in their -- that's what they

03:47:11    5    estimated.     That's what people planned on.          He came.    He had

            6    to go back.     He came.    He went back like four different times,

            7    waiting to testify in the lineup where he was supposed to

            8    testify.

            9               And then it became December.          It's the end of the

03:47:25   10    year.   And he does have a company, a large one, to run.               And

           11    the end of the year is important and he went back.               And then

           12    we had the break.      And that's why Mr. Chen wasn't here.            And

           13    Andrew Yuan testified under oath about that.

           14               But he did testify.       He testified by deposition.           And

03:47:46   15    if there was -- believe me, one of my favorite movies, Jack

           16    Nicholson says, "If they would've, they could've."               If there

           17    was anything there, it would have been played in that depo,

           18    and it wasn't.

           19               All right.      So these are the charts that Andrew Yuan

03:48:04   20    talked about.     And you do, in fact -- so let's bring the

           21    second one in.

           22               So here we have Mr. Chen.         We have, you see the green

           23    block R&D inside of that.        That's right, inside of that.

           24    There is Dr. Tang.       There is another manager.        G.S. Kok is

03:48:24   25    down here.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 208 of 231 PageID #:62985
                                               Closing - Cloern
                                                                                            5762

            1                Analog, industrial design, TETRA, they're all in

            2    separate blocks.      G.S. Kok is in charge of DMR.          That's what

            3    he's in charge of.       He took it over from Professor Sun.           He is

            4    multiple levels below Mr. Chen consistent with his IPO stock

03:48:47    5    allotment, an allotment that all these other folks got.                And

            6    this guy got 1.2 million shares, not 300,000.             So G.S. Kok is

            7    down the ladder when he starts.

            8                Now, you were shown deposition testimony about, from

            9    G.S. Kok, who does he report to, right?            And what G.S. Kok

03:49:07   10    said in that deposition testimony is I report to Mr. Chen.

           11                But Motorola's counsel didn't focus you on the

           12    question.    The question was "When you became a senior

           13    vice-president, who did you report to?"

           14                When he was a senior vice-president, yeah, he

03:49:23   15    reported to Mr. Chen.       But that wasn't until years later.

           16                When the misappropriation happened, he's down here.

           17    He's a midlevel manager.

           18                And here we have Andrew Yuan testifying about those

           19    shares that we talked about.         And actually, I got it wrong.

03:49:40   20    Dr. Tang was over 2 million, not 1.2 million.

           21                All right.    So there is nothing there on that.

           22                So let's do talk one more point about the IPO.

           23    Motorola made a big point, and what they said is Mr. Chen owns

           24    51 percent of Hytera, and he's rich because he owns 51

03:50:02   25    percent.    And how did he get rich?         It's the IPO, right?
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 209 of 231 PageID #:62986
                                               Closing - Cloern
                                                                                            5763

            1    That's how people get rich.

            2               You can work all day and never get super rich just

            3    building things and selling them.          It's when you have one of

            4    these IPOs, and the public comes in and invests a bunch of

03:50:18    5    money, and your stock goes up and so forth.             That's the story

            6    they're telling.

            7               Mr. Chen owns 51 percent of Hytera.           He does.     And

            8    Hytera did IPO, as Motorola did years ago, as every successful

            9    company has done.      Eventually the public invests.

03:50:34   10               So what is not right is that Motorola suggests that

           11    DMR is the reason that Hytera had an IPO.            If you look, there

           12    is two components.       And Andrew Yuan testified about this.             One

           13    is the actual existing profits.          You look back three years.

           14    Analog was their profits for the past three years.               And that's

03:50:57   15    what investors considered was the existing analog business.

           16               But you also look to the future.          That's why they

           17    call a prospectus is what you look at that sort of describes

           18    the company when you do IPO.         And that's prospectus --

           19    prospect, future, right?        That's what that means.

03:51:15   20               So what are they looking at for the future?             They say

           21    we're going digital just like the rest of the radio market.

           22    But do they call out DMR?        Do they say it's DMR is the reason

           23    you all should, the whole public should invest in Hytera?                  No.

           24               They say analog conventional terminals, analog trunk

03:51:33   25    terminals, there is DMR, right.          But there is TETRA, PDT, MPT,
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 210 of 231 PageID #:62987
                                               Closing - Cloern
                                                                                            5764

            1    simulcast, PDT trunk and mobile video systems.              It's in the

            2    middle of a long list of future technologies.

            3               DMR was not the linchpin.         G.S. Kok and Motorola

            4    information was not the linchpin to IPOing or any value of

03:52:00    5    stock that Mr. Chen may or may not have from one day to the

            6    next, which is completely irrelevant for this case in any

            7    event.

            8               Okay.    So what does G.S. Kok do when he shows up?               He

            9    says:    I was shocked to find out the radio part count.

03:52:28   10               He sends two emails, first of all.           He calls them

           11    weekly updates to Mr. Chen.         He never sends another one.

           12    These are the only two he ever sends, right?             So these emails

           13    were pointed to by Motorola's counsel, again, to try to link

           14    in Mr. Chen because they're trying really hard to do that.

03:52:46   15               These are in English.        Mr. Chen only reads Chinese.

           16    And any time that anybody wants to prove in this case that

           17    Mr. Chen actually engaged in some way, they show you the email

           18    where his secretary Iris has it translated.

           19               In some of the other ones with G.S. over the summer,

03:53:05   20    they were translated.       You can see the Chinese in there.              Not

           21    here.    Mr. Chen never saw these, never read them.            And guess

           22    what, G.S. never sent another one.           He sent these two weekly

           23    updates in his first two or three weeks at Hytera, didn't get

           24    responses, never sent any more.

03:53:20   25               So what does he say?       He says, "I'm shocked to find
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 211 of 231 PageID #:62988
                                               Closing - Cloern
                                                                                            5765

            1    out the radio part count is over 1,100 parts.             I'm also

            2    surprised to find out there is no prototype."

            3               Again, context, cherry-picking.          Motorola points to

            4    this and says:      Okay, this proves there was no prototype and

03:53:40    5    all of the DMR development was a failure.

            6               Not so.    This is nomenclature.        This is just

            7    terminology.     G.S. Kok calls a prototype if it's got, you can

            8    hold it in your hand, a volume knob and an antenna on it,

            9    well, then it's a radio prototype.           If it's just these boards,

03:54:00   10    then it's what he calls a POC.          So it's nomenclature.

           11               But, look, he's talking about how many parts it has.

           12    So it exists, this is just an issue of terminology.               This

           13    doesn't mean that there isn't what Professor Sun and Yu Yang

           14    described or that the DMR development was a failure.               They had

03:54:20   15    electronics that were interoperating with a Motorola radio and

           16    will soon, we'll see next that they did actually have a

           17    handheld prototype in the next couple months that G.S. Kok was

           18    not involved with.

           19               So let's go to the next slide.

03:54:34   20               He says also that the FPGA is obsolete.            It adds

           21    $4.50 to the radio.       And he wants to talk to Dr. Sun to see if

           22    we can use his design, so the FPGA design in the DSP.               That's

           23    another word for this OMAP chip, right?

           24               So there is no decision yet to take out this FPGA.

03:54:59   25    Just because G.S. Kok says it's obsolete doesn't mean it is.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 212 of 231 PageID #:62989
                                               Closing - Cloern
                                                                                            5766

            1    We are going to see documentation shortly that in 2010

            2    Motorola is considering taking out their OMAP and putting in

            3    an FPGA.    So they're not obsolete at all.

            4               This is G.S. trying to justify some decision he wants

03:55:17    5    to make, because he comes in and says:            You know what I am

            6    going to do, I am going to save you $4.50 a unit right off the

            7    bat and make myself look good, even though it is going to take

            8    another year's worth of work to switch these out.

            9               And he says, he doesn't say, Let's use Motorola code

03:55:32   10    when we're going to rewrite the FPGA code to the DSP.               He

           11    doesn't say, Let's use Motorola code.

           12               He says, Let's talk to Dr. Sun, see if we can use his

           13    design in the DSP.

           14               Okay, that's what he says.

03:55:48   15               And then he goes on to say:           "The team should proceed

           16    layout with FPGA but have option to remove it later."               And

           17    that's exactly what they do.

           18               And then we see right here, July 2008, you heard Yu

           19    Yang testify about this, they've got a handheld radio with

03:56:08   20    Professor Sun's prototype, his design.            It's got an OMAP and

           21    an FPGA in it.      Professor Sun's design.        Nothing related to

           22    Motorola in it.

           23               And the Premier of China, which is basically our

           24    vice-president, shows up, they display it to him, there is

03:56:23   25    press articles and so forth.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 213 of 231 PageID #:62990
                                               Closing - Cloern
                                                                                            5767

            1                Now, what happens next?       Sam sends this document that

            2    I'm sure we're all tired of looking at, I'm tired of talking

            3    about it.    It's the FPGA analysis.         And he's talking about

            4    following up on G.S.'s suggestion to think about removing this

03:56:53    5    FPGA and moving -- all that work has already been done and

            6    written in code -- moving it to this OMAP chip that you are

            7    going to have to write it in a different code language.                So

            8    it's just recoding work that's done.           And that's what he says:

            9    What are the pros?       Well, it's about 70 to 80 percent of the

03:57:06   10    work has been done.       It contains an L1 timer.

           11                Does that sound familiar?        That's one of Motorola

           12    trade secrets.      Already there.      And it's got this 4FSK

           13    modulation and demodulation.

           14                What that means is that it can take analog voice and

03:57:20   15    turn it to digital and back.         It can already do those things.

           16                What are the cons?      Well, it's expensive and there is

           17    dwindling resources in the FPGA team because some of them are

           18    going with Professor Sun to work on other things.              They exist

           19    in Hytera.     They're just not working with Sam and G.S. right

03:57:41   20    now.   So it's not like that resource isn't there.             But they

           21    don't want to fight for them, so they say:             Let's move them

           22    out.   Let's get the FPGA out.        And that is their decision.

           23                So they identify here is the work that we need to do,

           24    and that's in all these bullet points.            This is the work that

03:58:02   25    has to be redone.      It's already done.        They've got to redo it.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 214 of 231 PageID #:62991
                                               Closing - Cloern
                                                                                            5768

            1    That's listed here.       And they list some more here that's some

            2    additional work they've got to do once they move all this

            3    stuff over.

            4               And of course we are going to hear about this,

03:58:18    5    because they talk about reuse algorithm.            But all of these

            6    guys, we'll see it in the documentation, these are all

            7    algorithms they've already got either in the FPGA itself

            8    already or in their analog products, and that's where they're

            9    porting them over from.

03:58:38   10               So those tasks are taken by Sam Chia and put on a

           11    spreadsheet.     But this isn't a secret Sam Chia spreadsheet.

           12    This is found in the files of a lot of folks.             He shares this

           13    with his team.      Do you want to know why?        Because it lists all

           14    the Chinese engineers who are assigned to all these tasks that

03:59:00   15    they have to do.

           16               And let's go back here.        Can we go to the top,

           17    please.

           18               Yep, right here.      Look what it says.       It doesn't say

           19    "reuse Motorola code."        It says "reuse FPGA design.         Reuse

03:59:19   20    FPGA solution.      Reuse FPGA solution."        That is what the Hytera

           21    coders are being told.

           22               Now, there is some references in the FPGA analysis,

           23    you've seen it a hundred times, to Sam and G.S. discussing:

           24    We might have to use some Moto code, right?             Because we're

03:59:35   25    coming in, we're making Hytera make a change of something
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 215 of 231 PageID #:62992
                                               Closing - Cloern
                                                                                            5769

            1    that's already done.       We don't want that to take too long

            2    because people will start to second-guess it.             So we might

            3    have to use some Moto code if it takes too long.

            4               They talk about that amongst themselves, the

03:59:47    5    ex-Motorolans.      When they are talking to everybody else in

            6    Hytera, it's "reuse the FPGA solution."

            7               There is a couple of examples in here for sure where

            8    reuse FPGA solution, they don't say that.            And they're talking

            9    about reusing something that wasn't done in the FPGA already.

04:00:06   10    Motorola points to that and says, "Ah hah, look, everybody did

           11    know to use reuse Motorola code" because what else are you

           12    reusing?    Because it wasn't done in the FPGA, so what are you

           13    reusing?

           14               Well, if you read it in again context, it says right

04:00:21   15    here, this "IF filter," it says, "This algorithm is

           16    nonexistent in the lineup.         Will replan to reuse."        So reuse

           17    what?

           18               It says in number 2 though if you go on, "There is

           19    already an IF filter used in the analog lineup," right?

04:00:37   20               So if you remember that FPGA had two, four sort of

           21    quadrants, two were digital, two were analog.             The IF filter

           22    isn't in the digital analog -- in the digital lineup, but it

           23    is in the analog lineup, and that's what it says right here:

           24    You can reuse the analog version because it is in the analog

04:00:55   25    part of the FPGA.      And then you can then use that for the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 216 of 231 PageID #:62993
                                               Closing - Cloern
                                                                                            5770

            1    digital and convert it.

            2               So they're not talking about using Moto code.

            3    They're talking about either reusing the digital solution in

            4    the FPGA or a prior analog solution.

04:01:13    5               Here is the end of that spreadsheet.           What is

            6    important about this is it says, Look, we want to be done in

            7    January, by January of 2009.         That's when they want to be

            8    done.   And they're not.       They get to January 2009.         And out of

            9    all those tasks on that spreadsheet that the Hytera engineers

04:01:35   10    they were assigned to, the Chinese, non-ex-Motorolans, they

           11    did them all except for five, five or six.             Four of those end

           12    up in DMR DSP library.        One of those, two of those end up in

           13    the RFhal library.       That's two out of the three libraries.

           14               This is all stuff that is basic coding.            Most of it

04:02:02   15    was already done.      It's just being recoded.         So why did they

           16    cheat and use copied Motorola code for five out of about a

           17    hundred, five or six out of about a hundred things that they'd

           18    already coded in either the FPGA in the DMR prototype or in

           19    the prior analog products?         They're not any more difficult,

04:02:25   20    they're not any more important or hard to code.              They did it

           21    to cut corners.

           22               Look when Sam Chia sends this out.           It's February

           23    2009.   That's when he sends it out, the DMR DSP library.                  And

           24    he says to use it for noise suppression, carrier detect,

04:02:46   25    squelch and this one other functionality in the DSP, right.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 217 of 231 PageID #:62994
                                               Closing - Cloern
                                                                                            5771

            1               Now, there was some discussion earlier, DMR DSP is

            2    the end-all-be-all of the DSP.          But I think you can recall

            3    Dr. Wicker, because he was up here on the stand a few days

            4    ago, and he confirmed the DSP framework has like 30 things in

04:03:08    5    it, 20 or 30 things.       DMR DSP library covers four of those,

            6    and only three of them are alleged to be trade secrets.

            7               So this library is a small piece.           These, what it

            8    contains is basic functionality that Hytera has coded this

            9    stuff in many of its other products.           That is undisputed.

04:03:31   10               It is not bedrock.       It is not important.       It does not

           11    set anything apart.       It is the result of cutting corners,

           12    proposing a change, coming in saying:            Hey, we are going to

           13    look like we are coming through the door and we are going to

           14    save the company money off the bat.           $5 a unit, right?       That

04:03:52   15    can add up to real money over time.           Might even get you a

           16    bonus, I don't know.       So you want to look good.

           17               But now you're worried that, you know what, this

           18    change is taking a long time.         I'm going to delay the launch.

           19    Maybe this wasn't such a good idea.

04:04:06   20               So they're covering their behind.           They're cutting a

           21    corner on a few of the final pieces of functionality that

           22    haven't been recoded, and that is what is going on.               That is

           23    the context.

           24               All right.     That's the FPGA change.        Let's talk next

04:04:25   25    about the second change I mentioned, which is the software
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 218 of 231 PageID #:62995
                                               Closing - Cloern
                                                                                            5772

            1    change.    So again, Y.T. comes in and he says:           Here is, I am

            2    proposing to use what's called a common platform architecture.

            3                But Motorola didn't invent a common platform

            4    architecture, neither did Y.T.          A common platform architecture

04:04:50    5    is a generic term.       It's a thing.     It's like saying baseball

            6    versus football versus soccer.          It is one kind of an

            7    architecture.     And it could be implemented in a million

            8    different ways.      All it means is we're going to have a common

            9    platform.

04:05:09   10                Let's say you have 10 different products.            One option

           11    is to have code for product 1, code for product 2, code for

           12    product 3 and so forth.

           13                A common platform says:       Let's have one set of code.

           14    They all have different modules, different pieces, and maybe

04:05:27   15    it's got 20 pieces, and 8 or 9 of them will be used for this

           16    product, and 15 will be used for that product, but some you

           17    can reuse on different products.          That's the common platform

           18    architecture concept.       That's not a trade secret.         It's a

           19    concept.    It's a way of doing things, a way of organizing your

04:05:44   20    software business that people have done for years.

           21                So just saying CPA doesn't mean anything.            It

           22    involves this idea of layers.         So you break your code up.

           23    This kind of code is in this layer.           Code that does this

           24    function is in another layer.         Some of them can be horizontal.

04:06:05   25    Some of them can be vertical.         That's the idea, right?
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 219 of 231 PageID #:62996
                                               Closing - Cloern
                                                                                            5773

            1               Well, guess what?       Roger Zhang presentation 2006,

            2    he's already talking about layers.           Hytera is well aware of

            3    layers, just like everybody else.          Hytera is well aware of a

            4    common platform architecture just like everybody else.

04:06:25    5               Now, you could implement a common platform

            6    architecture with a very specific kind of architecture, and

            7    that might be a trade secret.         But simply saying "common

            8    platform architecture" doesn't get you there.             It's like

            9    saying "engine."      Yeah, well, everybody has got an engine.

04:06:44   10    What's interesting about your engine?            What did you do that's

           11    new or neat about it?

           12               So on the left what you have is the software

           13    architecture that Hytera had in its prototype.              It's a little

           14    bit more detailed.

04:06:59   15               On the right you've got a software architecture that

           16    is being proposed by folks at Hytera that hadn't been

           17    implemented yet.      So as you move into commercialization there,

           18    the folks at Hytera are saying let's use more architecture.

           19               And this comes out, it's sent out by a Chinese guy,

04:07:25   20    Zhongyuan, in response to this CPA thing that Y.T. sends out,

           21    this spaghetti code document, right?

           22               The other Hytera engineers say, We think, Y.T.,

           23    you're proposing a very complicated architecture that might

           24    make sense for a company like Motorola, who has engineers in

04:07:47   25    10 different countries all around the world and lots of
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 220 of 231 PageID #:62997
                                               Closing - Cloern
                                                                                            5774

            1    different products and needs to have something very formal and

            2    rigid and modular and complicated.

            3               But we all sit in Shenzhen, all on the same floor.

            4    There is about 150 of us.        And we don't need it.        We don't

04:08:07    5    need that kind of hyper-organization.            In fact, it slows us

            6    down.   So they propose something that is -- or they point out

            7    that they've already got something proposed that in their view

            8    is more elegant, more simple.

            9               So ultimately, and you heard testimony on this,

04:08:25   10    Hytera engineers quit over this because they're upset.                They

           11    don't want this CPA, at least they don't want the CPA that

           12    Y.T. is proposing.

           13               And ultimately, what Y.T. proposes in this guy,

           14    right, in his spaghetti code document isn't actually accepted,

04:08:44   15    and it's modified and scaled down to some extent.

           16               Okay.    So what this comes down to is three libraries

           17    and their interfaces, the application template that you've

           18    heard about and then interfaces between some of these layers.

           19               And the layers, by the way, like this might be a

04:09:08   20    layer, this is a layer, you've got a layer here, you're just

           21    organizing code.      This one, you've heard about VRIS or raPIS,

           22    that's this common services layer.           Well, all the boxes inside

           23    here, they're services.        Those aren't at issue.        It's just

           24    putting them in one bucket, that's what is at issue.

04:09:30   25               All right.     So we talked about DMR DSP library.              We
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 221 of 231 PageID #:62998
                                               Closing - Cloern
                                                                                            5775

            1    talked about RFhal.       That comes from this FPGA removal.           We

            2    talked about some of these additional organization, and that's

            3    where you get the interfaces between the layers.

            4               And then finally we've got the application template

04:09:55    5    and the third library called RAF and they go together.                So you

            6    have your applications.        And they sort of sit at the top of

            7    the source code.

            8               You might have seen that one RAF Concept document

            9    where there are little circles at the top.             And you heard RAF,

04:10:12   10    the RAF library described as something called an application

           11    framework or a traffic cop.         It takes messages from the other

           12    part of the software and just basically sends them to the

           13    application.

           14               You don't need a RAF.        You can just have the

04:10:26   15    applications communicating directly with the rest of the

           16    source code or you can send it through something to route them

           17    a little bit more efficiently.

           18               When Y.T. suggests putting in these other layers, he

           19    says we should use this traffic cop too, and they provide a

04:10:43   20    library for doing that that ultimately comes from Peiyi.

           21               To use that library, the applications have to be

           22    formatted in a certain way.         So Hytera wrote all the

           23    applications.     Dr. Wicker confirmed that.         Hytera wrote its

           24    own applications.      But Hytera also formatted them according to

04:11:00   25    a template that said:       Here, use this sort of outline.           This
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 222 of 231 PageID #:62999
                                               Closing - Cloern
                                                                                            5776

            1    kind of code first, this second, this third.             Use this as an

            2    outline.    And that was based on Y.T. or Peiyi looking at a

            3    Motorola application and taking the outline from it.

            4               So that is what's at issue in this case.            And that's

04:11:20    5    the context:     The three libraries, the application template

            6    and the interfaces between the layers, that is the copied

            7    code.   And it's 4 percent.        That's what it is.       4 percent.

            8    And that's what Motorola wants you guys to give $700 million

            9    for and take out really Motorola's only competitor.               That's

04:11:47   10    what it's asking for, for 4 percent of code in the context

           11    that I just described.

           12               Now, Motorola tries to hit the other 96 percent, and

           13    we'll talk about this in a minute, and what we are going to

           14    come back to, they pointed to documents, Motorola points and

04:12:03   15    says:   Look, Hytera also had documents.           There were some

           16    specifications that say "Hytera" on them where Sam or Y.T.

           17    took a Motorola document and copied some portion of it into a

           18    document that says "Hytera" on it and sent it out and other

           19    coders at Hytera read it.

04:12:20   20               And they showed you another one of those slides where

           21    you've got the Chinese guy sitting there working on the

           22    computer, looking at this, what he thinks is a Hytera

           23    specification, but it's got some copied Motorola material in

           24    it.

04:12:33   25               So you may remember this with Dr. Wicker.             Any Hytera
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 223 of 231 PageID #:63000
                                               Closing - Cloern
                                                                                            5777

            1    source code version is about 3500 files.            This 4 percent is

            2    about 350 files on average, right?           There is version 1, 2, 3,

            3    4, 5, 6, 7, 8, 9 and now maybe 10.           Each one of them has about

            4    3500 files.     And all told between one and, you know, I don't

04:13:03    5    know, 1.5 million lines of code, something like that in these

            6    3500 files.

            7               There is 350 files in which this 4 percent of the

            8    code is contained.       It's not the entire file, just a portion

            9    of it.    This other 96 percent is 3,150 files.           And that's what

04:13:24   10    they say, even though that doesn't have copied code in it,

           11    it's infected Motorola ideas because there was Motorola

           12    material copied into some of the Hytera documents, documents

           13    that, they're rebranded documents, and the Hytera coders saw

           14    those and therefore all this is infected, all this 96 percent.

04:13:45   15               Well, guess what?       That's fine to say.       But cases are

           16    about proof.     And you know how many source code files they

           17    showed you?     One, one.     Dr. Wicker admitted that.        We'll look

           18    at his testimony.

           19               They had 3,150 files, 3,150 chances, opportunities to

04:14:08   20    say, Here is something in a document and here is where it

           21    showed up in the source code.

           22               And they did it with one file, one time, that's it.

           23    Every other source code file they pointed to was all the 4

           24    percent copy code.       It was a document on what's called ROSAL,

04:14:26   25    which is the operating system abstraction layer, the document
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 224 of 231 PageID #:63001
                                               Closing - Cloern
                                                                                            5778

            1    for that.    And it was something in the ROSAL specification

            2    that was paraphrased from the Motorola operating system

            3    abstraction layer specification, and it wound up in what's

            4    called the comment of that file.

04:14:44    5                And we've talked about what comments are.            There has

            6    been evidence on it.       It's at the very top of a source code

            7    file.   There is little hash marks that set it off.              It's not

            8    even compiled into a product.         It's up there just sort of as a

            9    general description of what the file is about or relates to.

04:15:02   10                And Barb Frederiksen-Cross looked at the actual code

           11    and said the actual code actually implements differently than

           12    what's in the document.        The code itself was home-written.

           13    Somebody did copy the description of what the functionality is

           14    supposed to do into the comment, which isn't actually source

04:15:20   15    code.   But, again, that's not pointed out.

           16                Instead what they did is on closing today said:

           17    Well, Barb Frederiksen-Cross says that even if somebody is

           18    looking at a document and writing code, then it's still

           19    independently developed.

04:15:36   20                That is not true.      That is a mischaracterization of

           21    her testimony.      Her testimony is that, yeah, some language

           22    from the document was put in the comment header, which is only

           23    a description of what the functionality of the file is

           24    supposed to be.      The actual code is actually implemented

04:15:51   25    differently than what the document says.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 225 of 231 PageID #:63002
                                               Closing - Cloern
                                                                                            5779

            1               So she analyzed the code instead of making inferences

            2    from a document.      And that's the difference in what you saw

            3    from Hytera's experts and Motorola's experts.

            4               But you don't have to take their word and their

04:16:11    5    analysis for it.      We can look at the documents again, because

            6    this is Sam Chia's spreadsheet.          We talked about this earlier.

            7    It's a secret one, one he only had in his files, didn't share

            8    with anybody else.

            9               And he says, "Determine how to create libraries.                I

04:16:29   10    talked with Y.T.      The decision is option 1."         He says "We can

           11    reuse this whole subscriber library."

           12               So no one knows how big of a chunk of code that is.

           13    But presumably it's some chunk.          But it doesn't exactly say.

           14               Andy Grimmett thought likely it was limited to the

04:16:50   15    DSP given the context of this.          Motorola takes the position

           16    it's all of something, Matrix 1.3, which is one of their DMR

           17    software releases.       But nobody really knows, except Sam or

           18    Y.T.

           19               So, but that's not what they do.          Whatever chunk they

04:17:07   20    had, that's not what they do.         They say:     We're going to

           21    extract only the required components.            We're going to change

           22    the interface.      And, again, that's the header file that you

           23    heard about, the .h files.

           24               You get a library, and they say, okay, so we're going

04:17:23   25    to change the interface to own interface.            And here at the
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 226 of 231 PageID #:63003
                                               Closing - Cloern
                                                                                            5780

            1    bottom we are going to create code wrappers and only provide

            2    one header and one lib.        So they're going to provide a

            3    library.

            4               This right here, this says what happened.              And there

04:17:36    5    are three libraries at issue in this case that collectively,

            6    out of that 4 percent, they probably account for about 3

            7    percent of the code.       And there is 3 out of 3 total libraries.

            8    And there is no evidence that they're more important than any

            9    of the 297 libraries.       That's what this case is about.           That's

04:17:55   10    the value that we're talking about are those three libraries.

           11    And this is pretty clear evidence of what Sam and Y.T. did and

           12    the extent of their use of any Motorola code.

           13               And it's also indicative that no one else knew about

           14    it.   He doesn't say "I talked to Mr. Chen."            He said

04:18:19   15    "I talked to Y.T."       And this discussion is in a document

           16    that's only in his files.

           17               Andy Grimmett, who launched himself a DMR radio when

           18    was at Simoco, right.       Simoco had built analog radios just

           19    like Hytera had, just like Motorola had.            Everybody comes to a

04:18:45   20    new project with your accumulated experience over the years.

           21    So Simoco and Andy Grimmett, they launched a DMR radio in

           22    three years based on their prior experience from other radios.

           23               Hytera, same thing, had prior experience from other

           24    radios, and so did Motorola.

04:19:00   25               He looked at the changes.         So he said, we talked a
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 227 of 231 PageID #:63004
                                               Closing - Cloern
                                                                                            5781

            1    minute ago, he said, Here is how long I think it would have

            2    taken from February 2008, where they were, where we looked at

            3    on the independent development timeline, to finish off

            4    Professor Sun's design.        And that takes you to June 2009.

04:19:21    5               And that's when the former Motorolans come in, and

            6    they make the two changes we just talked about, the FPGA,

            7    which required some recoding, and some architectural changes,

            8    which resulted in some interface code, right, as well as the

            9    RAF library application framework, the traffic cop, which

04:19:42   10    required the sort of templates for the applications.               That's

           11    what we just talked about.         That's the 4 percent.       That's

           12    where it was used.

           13               How long would that have taken?          Andy Grimmett says

           14    about 15 total months from June of 2009, because that's when

04:20:00   15    those changes would have started to have been made.               That's

           16    when the former Motorolans showed up and said to make them.

           17               So instead of launching on March 2010, they would

           18    have launched in August/September 2010 for a six-month delay.

           19    That's Andy Grimmett's opinion.          That's how long it would have

04:20:17   20    taken.

           21               And if you think about it, how else are you going to

           22    value what was done here?        It's kind of a mess to pull apart.

           23    This is the most efficient way to think about it.              What is the

           24    benefit -- and that's what trade secret law tells us -- what

04:20:41   25    is the benefit that Hytera derived from the use of the trade
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 228 of 231 PageID #:63005
                                               Closing - Cloern
                                                                                            5782

            1    secret information, assuming - and we don't think it is -

            2    assuming it is even trade secret information?

            3               Hytera doesn't benefit anything from acquiring it.

            4    So even if Sam or Y.T. brought over all the code, if they only

04:21:01    5    used a small amount of it, the benefit is what was used.                   And

            6    the only evidence about what was used is what Hytera's own

            7    experts came in here and told you.

            8               This isn't what Motorola figured out.            You got more

            9    analysis from Hytera about exactly what code was used and the

04:21:17   10    technical details of that, where it was impacted by the

           11    information.

           12               And this is it.      And how do you value it?         Well, what

           13    benefit did Hytera get?        Hytera got on the market six months

           14    sooner than they would have otherwise.            They got on in March

04:21:33   15    of 2010 instead of August or September of 2010.              That is the

           16    benefit.

           17               Then Dr. Aron comes along, and we'll talk about this

           18    more in damages, and she says:          If that's the benefit,

           19    right -- this is Andy Grimmett's opinion, not Dr. Aron's --

04:21:51   20    but Dr. Aron says:       If that's right, if that's how Hytera

           21    benefited, then Hytera should lose the sales in these six

           22    months, right?      Hytera is not on the market in March.           It's on

           23    the market in August or September.           So Hytera shouldn't get

           24    any profits.     Those are unjustly enriched if this is what

04:22:11   25    happened and whatever it cost you to pay the engineers for
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 229 of 231 PageID #:63006
                                               Closing - Cloern
                                                                                            5783

            1    those additional six months.         That's where you get the $2.1

            2    million number.

            3               Now, Motorola puts that $2 million number up against

            4    their $700 million number and says:           Oh, my gosh, how can that

04:22:31    5    possibly be reasonable?        Well, it only looks unreasonable

            6    because they're overreaching in what they're asking for.

            7               This six-month market delay is the analysis of Andy

            8    Grimmett, who is head of the DMR, who was head of the DMR

            9    Association, who worked in DMR for 20 plus years, chief

04:22:51   10    technical officer, launched his own DMR product, and who

           11    Motorola put in charge of the DMR Association when they were

           12    ready to hand over the reins.

           13               Motorola lead it for years until Andy.            And they gave

           14    it to him because they viewed him as fair and accurate and

04:23:10   15    taking balanced positions on the issues.            And he looked at

           16    this and said six months.

           17               So I have one other thing to say about this six-month

           18    delay coming from the 15 months total for rewriting this

           19    source code, the 4 percent.         That 15 months, Mr. Grimmett

04:23:33   20    clarified, that is high.        He actually thought this 15 months

           21    would be fairly less, more on the order of 5, 6, 7 months.

           22               The reason it's 15 is because he didn't just rely on

           23    his experience, because he coded noise suppression, carrier

           24    detect, squelch, he coded all those for years.              He knows how

04:23:57   25    long it takes to write them.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 230 of 231 PageID #:63007
                                               Closing - Cloern
                                                                                            5784

            1               He came up with 15 months as a high-end estimate

            2    because, in addition to his personal experience, which would

            3    have put the number much lower, Barb Frederiksen-Cross applied

            4    an industry metric, this lines of code analysis.              You just say

04:24:17    5    here are the number of lines of code and on average it can

            6    take X amount of time, you can do a certain amount of code

            7    lines per day.      That's a blunt approach.        It's not very

            8    particular.

            9               Motorola criticizes it as malpractice, pointing to

04:24:32   10    the guy who came up with the theory in the '70s, wrote a book

           11    in the '80s and says:       Well, now it's malpractice.

           12               But it's not.      It's still used.      Want to know how we

           13    know?   Because what Motorola didn't tell you but you saw in

           14    court is that Motorola engineers wrote an article in 2006.

04:24:51   15    You saw it.     It was on cross -- it was on redirect from

           16    Mrs. Frederiksen-Cross.        And that 2006 Motorola article said

           17    lines of code analysis is still used today in the industry.

           18    And it has lots of valued benefits and uses.             And not only did

           19    they say it's still being used in 2006, they said it is going

04:25:12   20    to maintain relevance into the foreseeable future.

           21               So in an effort to criticize Ms. Frederiksen-Cross

           22    and level malpractice accusations, Motorola says when Barb

           23    Frederiksen-Cross and Hytera use line of code analysis, it's

           24    malpractice.     But they use it.       They don't just use it,

04:25:38   25    they're publishing articles on it.
       Case: 1:17-cv-01973 Document #: 931 Filed: 02/26/20 Page 231 of 231 PageID #:63008
                                               Closing - Cloern
                                                                                            5785

            1               In any event, can we go back to the six months.

            2               I'm good with that.       Let's drop it.      Let's take out

            3    the line of code analysis, because the line of code analysis

            4    as Andy Grimmett testified is the only reason that's 15

04:25:58    5    months.    It uniformly causes longer delays.

            6               This backs up to about there, and there is no real

            7    market delay if you don't use the line of code analysis.

            8    Either way, the six-month delay is very conservative.               And

            9    taking out the line of code analysis actually just means even

04:26:22   10    fewer damages for Motorola for criticizing something that they

           11    even do.    They publish papers on.        Six-month delay.

           12               All right.     Let's talk about Hytera's knowledge for a

           13    minute.    Why does it matter?       Motorola has to show that Hytera

           14    knew or should have known about the alleged misappropriation.

04:26:44   15    That's right in the statute.

           16               THE COURT:     All right.     This might be a good stopping

           17    point for today.      It's roughly 4:30.

           18               You can pick that up tomorrow morning, counsel.

           19               Jurors, you are excused until tomorrow at 10:00 a.m.

04:26:56   20           (Adjournment 4:27 p.m. until 10:00 a.m., February 13,

           21           2020)

           22                         C E R T I F I C A T E
                          I, Jennifer S. Costales, do hereby certify that the
           23    foregoing is a complete, true, and accurate transcript of the
                 proceedings had in the above-entitled case before the
           24    Honorable CHARLES R. NORGLE, one of the judges of said Court,
                 at Chicago, Illinois, on February 12, 2020.
           25
                                                   /s/ Jennifer Costales, CRR, RMR
